Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 1 of 233 PageID:
                                  48036




                                Exhibit H
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 2 of 233 PageID:
                                  48037
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.            Monday
    C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                     January 15, 2018


                                                                                            Page 1

                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY
                              CIVIL ACTION NO. 2:11-cv-01754-JLL-JAD

               KIMBERLEE WILLIAMS, et al.,
                            Plaintiffs,
                              vs.
               BASF CATALYSTS, LLC, et al.,
                            Defendants.

                                                 ------------
                                           Monday, January 15, 2018
                                                 ------------

                            Stenographic Transcript of Oral
               Argument, taken at the law offices of Ballard Spahr,
               1735 Market Street, 48th Floor, Philadelphia, PA,
               before Robert J. Boccolini, Certified Court Reporter,
               on the above date, commencing at 10:30 a.m., there
               being present:

                              BALLARD SPAHR, LLP
                              Woodland Falls Corporate Park
                              210 Lake Drive East, Suite 200
                              Cherry Hill, NJ 08002
                              BY: ROBERTO RIVERA-SOTO, ESQ.
                                   SPECIAL MASTER
                                   WILLIAM P. REILEY, ESQ.




                                                      - - - - - -
                                              TATE & TATE
                                      Certified Court Reporters
                                         The Ironstone Village
                                       520 Stokes Road, Suite C-1
                                       Medford, New Jersey 08055
                                     (856) 983-8484 - (800) 636-8283
                                           www.tate-tate.com

    (856) 983-8484                                 Tate & Tate, Inc.                  (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 3 of 233 PageID:
                                  48038
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.            Monday
    C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                     January 15, 2018


                                                                                            Page 2

       1       APPEARANCES CONTINUED:
       2
                              COHEN, PLACITELLA & ROTH, PC
       3                      Two Commerce Square, Suite 2900
                              2001 Market Street
       4                      Philadelphia, PA 19103
                              BY: CHRISTOPHER M. PLACITELLA, ESQ.
       5                           HARRY M. ROTH, ESQ.
                                   MICHAEL COREN, ESQ.
       6                      Attorneys for Plaintiffs
       7
                              KIRKLAND & ELLIS, LLP
       8                      655 Fifteenth Street, N.W.
                              Washington, D.C. 20005-5793
       9                      BY: PETER A. FARRELL, ESQ.
                                   EUGENE F. ASSAF, P.C.
      10                      Attorneys for Defendant BASF Catalysts, LLC
      11
                              CONNELL FOLEY, LLP
      12                      56 Livingston Avenue
                              Roseland, NJ 07068
      13                      BY: ROBERT E RYAN, ESQ.
                              Attorneys for Cahill Defendants
      14
      15                      LEVY KONIGSBERG, LLP
                              800 Third Avenue, 11th Floor
      16                      New York, NY 10022
                              BY: BRENDAN E. LITTLE, ESQ.
      17                      Attorneys for Defendants Thomas W. Bevan and
                              Bevan & Associates LPA, Inc.,
      18                      and James F. Early
      19
               TELEPHONIC PARTICIPANTS:
      20
                              ROBINSON MILLER, LLC
      21                      One Newark Center, 19th Floor
                              Newark, NJ 07102
      22                      BY: JUSTIN T. QUINN, ESQ.
                              Attorneys for Defendant BASF Catalysts, LLC
      23
      24                      VINCENT MONTALTO, ESQ.
                              Senior Litigation Counsel
      25                      BASF Catalysts, LLC

    (856) 983-8484                                 Tate & Tate, Inc.                  (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 4 of 233 PageID:
                                  48039
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.            Monday
    C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                     January 15, 2018


                                                                                            Page 3

       1       TELEPHONIC PARTICIPANTS CONTINUED:
       2
                              KIRKLAND & ELLIS, LLP
       3                      655 Fifteenth Street, N.W.
                              Washington, D.C. 20005-5793
       4                      BY: DANIEL A. BRESS, ESQ.
                              Attorneys for Defendant BASF Catalysts, LLC
       5
       6                      WILLIAMS & CONNOLLY, LP
                              725 12th Street N.W.
       7                      Washington, DC 20005
                              BY: CASSANDRA B. FIELDS, ESQ.
       8                      Attorneys for Cahill Defendants
       9
                              MARINO, TORTORELLA & BOYLE, PC
      10                      437 Southern Boulevard
                              Chatham, NJ 07929
      11                      BY: JOHN A. BOYLE, ESQ.
                              Attorneys for Defendant Arthur A. Dornbusch
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    (856) 983-8484                                 Tate & Tate, Inc.                  (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 5 of 233 PageID:
                                  48040
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
    C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                    Page 4

       1                               SPECIAL MASTER:                Good morning, everyone.
       2       Happy Martin Luther King Day to everybody.
       3                               Could I get the appearances of counsel,
       4       starting with the plaintiffs, please.
       5                               MR. PLACITELLA:                Christopher Placitella
       6       on behalf of the plaintiffs.
       7                               MR. COREN:            Michael Coren on behalf of
       8       the plaintiffs.
       9                               MR. ROTH:           Harry Roth on behalf of the
      10       plaintiffs.
      11                               MR. FARRELL:              Peter Farrell on behalf of
      12       defendant BASF.
      13                               MR. ASSAF:            Gene Assaf for BASF.
      14                               MR. RYAN:           Robert Ryan for the Cahill
      15       defendants.
      16                               MS. FIELDS:             Cassandra Fields, Williams
      17       & Connolly, on behalf of the Cahill defendants.
      18                               MR. LITTLE:             Brendan Little on behalf of
      19       the Bevan firm.
      20                               SPECIAL MASTER:                Okay.          Miss Fields,
      21       you got a little bit ahead of us, but that's okay.
      22                               Anyone else who's on the own phone?
      23                               MR. BOYLE:            John Boyle for defendant
      24       Arthur Dornbusch.
      25                               SPECIAL MASTER:                Welcome, Mr. Boyle.


    (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 6 of 233 PageID:
                                  48041
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
    C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                    Page 5

       1                               MR. BOYLE:            Thank you.
       2                               MR. BRESS:            Dan Bress for BASF, your
       3       Honor.
       4                               SPECIAL MASTER:                You're the one I can
       5       thank for the e-mail yesterday afternoon.
       6                               MR. PLACITELLA:                Yes, thank you.
       7                               SPECIAL MASTER:                Anyone else?
       8                               MR. QUINN:            Good morning, your Honor.
       9       This is Justin Quinn for BASF.
      10                               SPECIAL MASTER:                Good morning, Mr.
      11       Quinn.
      12                               Anyone else?
      13                               MR. MONTALTO:               Your Honor, Vince
      14       Montalto, in-house counsel for BASF.
      15                               SPECIAL MASTER:                I'm sorry, can you give
      16       me your name again, please?
      17                               MR. MONTALTO:               Sure.        It's Vince
      18       Montalto.           I'm senior litigation counsel at BASF.
      19                               SPECIAL MASTER:                Anyone else?      Okay.
      20       Going once.             Going twice.
      21                               All right.            We have what are two
      22       motions.          And then we also have a little bit of a
      23       controversy concerning the proposed submissions that
      24       BASF and/or the Cahill Gordon defendants wish to make
      25       in response to plaintiffs' motion concerning the


    (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 7 of 233 PageID:
                                  48042
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
    C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                             Page 6

       1       crime fraud exception and/or Kozlov exceptions to the
       2       attorney/client privilege.
       3                               I'm going to do this a little bit out of
       4       order and I'm going to start with the BASF motion to
       5       compel the production of what's now being called the
       6       Bevan database.                  And let me start with that.
       7                               On December 15, 2017, BASF filed a
       8       motion to compel what is now called the Bevan
       9       database that was docketed at ECF number 383.                           There
      10       are three things in specific that BASF is asking that
      11       the database contain.
      12                               The first one is the identity of the
      13       referring attorney.                      Second is whether the Bevan
      14       plaintiffs qualified for or received payment from any
      15       asbestos settlement trust.                            And number three, any
      16       compensation that was received by the Bevan
      17       plaintiffs
      18                               BASF asserts that in this motion the
      19       plaintiffs in this case were interlopers when Bevan
      20       had already agreed to produce the databases.
      21                               BASF wants the database entries produced
      22       unredacted save for personal identifiers, social
      23       numbers, addresses, the like.
      24                               On December the 20th, ECF number 390, a
      25       scheduling order was entered in respect of the


    (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 8 of 233 PageID:
                                  48043
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.            Monday
    C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                     January 15, 2018


                                                                                            Page 7

       1       opposition and replies.
       2                               On December 27, 2017, under ECF number
       3       394, the plaintiffs filed an opposition saying that
       4       they had only -- that the agreement in respect of the
       5       Bevan database was only as to a process, not as to
       6       the result, that much of what it was being requested
       7       was barred by one of the October 26, 2017, orders,
       8       and that the Ohio disclosure statute is inapplicable,
       9       that the probate information is irrelevant, and that
      10       the prior ruling that was made in respect of how many
      11       files from the Bevan files were to be produced was
      12       not based on burdens
      13                               The plaintiffs also assert that the BASF
      14       defendants are not entitled to the identity of the
      15       referring lawyers because it is a trade secret and
      16       that the motion prematurely assumes the nature of the
      17       putative class.
      18                               On December 27, under ECF number 395,
      19       Bevan filed its opposition -- and when I say Bevan, I
      20       mean both the firm and Mr. Bevan -- that incorporates
      21       the objections that were filed by plaintiffs, that
      22       ask that the production be defined by the class
      23       certification motion that has not yet been filed, and
      24       that the production be subject to a Rule 502(d)
      25       order.


    (856) 983-8484                                 Tate & Tate, Inc.                  (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 9 of 233 PageID:
                                  48044
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.            Monday
    C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                     January 15, 2018


                                                                                            Page 8

       1                               According to Bevan, the agreement only
       2       was to discuss the production, that the limitations
       3       they're proposing are reasonable, that
       4       confidentiality, proprietary business information,
       5       information about parties who are not part of the
       6       class should not be subject to disclosure, that the
       7       entire database is an attorney work product, and that
       8       it is a, quote, relational database containing
       9       approximately 350 data fields, unquote.
      10                               I wish I knew what that meant, which is
      11       why I wrote it down verbatim.
      12                               Bevan also says that the referral
      13       sources are proprietary and not relevant and that, 2,
      14       it was barred by the prior October 26, 2017, order
      15       that is at ECF number 367.
      16                               On January the 3rd, 2018, under ECF 398,
      17       BASF filed its reply.                     And it basically says that
      18       what's sauce for the goose is sauce for the gander.
      19       If BASF was required to and did produce its database,
      20       likewise the Bevan database should be presented.                             It
      21       basically repeats the arguments that are set forth in
      22       its initial submission and says that an appropriate
      23       protective order cures any trade secret claim.
      24                               Normally I would then move to the movant
      25       and say:          What do you think?


    (856) 983-8484                                 Tate & Tate, Inc.                  (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 10 of 233 PageID:
                                   48045
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                              Page 9

        1                               But I'm going to do things a little bit
        2       differently today.
        3                               Mr. Little, you're here representing
        4       Bevan.
        5                               MR. LITTLE:             Correct.
        6                               SPECIAL MASTER:                What do you want us to
        7       do?
        8                               MR. LITTLE:             Well, first of all, I want
        9       to correct I think what you recited about our
       10       position.
       11                               I mean, first of all, we're taking the
       12       position that the entire database, regardless of what
       13       was offered in the meet and confer process, is work
       14       product and should not be produced and that really
       15       the burden is on BASF to show why they need it.                             And
       16       they haven't met that burden.                              So --
       17                               SPECIAL MASTER:                Well, get past that,
       18       because I'm going to find that they have.
       19                               So do how do we go about curing your
       20       concerns?
       21                               MR. LITTLE:             Well, I mean, the proposal
       22       that was made by the plaintiffs with the Bevan firm's
       23       input I think gives BASF everything that they need.
       24       And I think that the three categories of fields that
       25       they have a dispute -- that there's a dispute about,


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 11 of 233 PageID:
                                   48046
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.            Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                     January 15, 2018


                                                                                            Page 10

        1       and they're covered by prior rulings of the Court,
        2       nothing has changed to alter that ruling regarding
        3       settlement information.
        4                               There's no relevance or need for the
        5       referring attorney.                    I don't see how that relates
        6       either to the merits of the underlying case or the
        7       issues or elements in the claims made by plaintiffs
        8       in this case.
        9                               And in regard to the last category of
       10       information, I mean, the fact that some of those
       11       trust documents may be public under a 2011 law, I
       12       don't see how that puts that information in a
       13       different category than the other settlement
       14       information the Court's previously ruled on.
       15                               So in summary, I think that the proposal
       16       that was made by the plaintiffs was reasonable.
       17                               However, we still take the position for
       18       the record that the entire database is work product.
       19                               And I think it's important to look at
       20       what this is, because we are all attorneys and we can
       21       all appreciate that a database containing information
       22       about that firm's clients that was largely derived
       23       from information provided by those clients and
       24       medical practitioners, to order that to be produced,
       25       especially without the presence of those clients in


     (856) 983-8484                                 Tate & Tate, Inc.                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 12 of 233 PageID:
                                   48047
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                                Page 11

        1       this lawsuit at this time is really an unprecedented
        2       and scary thought.
        3                               I mean, every law firm maintains
        4       databases.            It's how in modern litigation information
        5       is organized and exchanged.                           And it's no different
        6       than an internal memorandum about a case.
        7                               This is information that was selected by
        8       the attorneys at the Bevan firm or at the direction
        9       of the Bevan firm because of its importance to all of
       10       its asbestos cases.
       11                               So we're not unfortunately giving up any
       12       ground on the position that the entire database is
       13       work product and is protected and that it also
       14       contains significant attorney/client privilege
       15       information.
       16                               SPECIAL MASTER:                Now, tell me more about
       17       this database.                 I assume it's some form of
       18       spreadsheet that has categories and has information
       19       in respect of each category.                           Is that correct?
       20                               MR. LITTLE:             I'm glad that you asked.
       21       My understanding is that that is not correct.                                When
       22       I say that it is a relational database, it is a
       23       proprietary software that is similar to Microsoft
       24       Access in that it contains database -- several
       25       different databases and is able to present that


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 13 of 233 PageID:
                                   48048
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 12

        1       information through an interface and produce reports
        2       that are then essentially in spreadsheet form.
        3                               SPECIAL MASTER:                Okay.          But the net
        4       result of what would be produced, if it's ordered to
        5       be produced, would be some form of spreadsheet,
        6       correct?
        7                               MR. LITTLE:             Correct.              That is an
        8       output option.
        9                               And one other point about the database
       10       that I want to emphasize, that it contains
       11       information for current and former clients, including
       12       clients that are not part of the class even as it's
       13       broadly pled in the current operative complaint.
       14                               And so, you know, to be able to do what
       15       BASF asks, which is essentially to provide a copy or
       16       access to the database, is simply not possible.
       17                               SPECIAL MASTER:                I don't understand the
       18       not possible part.
       19                               MR. LITTLE:             Well, because as far as I
       20       know, there's no way to limit access to just the
       21       clients that are part of this litigation.
       22                               SPECIAL MASTER:                Are you telling me that
       23       someone can't produce a spreadsheet and then take out
       24       from that spreadsheet the names of people who are not
       25       part of this class and would never be part of this


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 14 of 233 PageID:
                                   48049
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 13

        1       class, regardless of how it's defined?
        2                               MR. LITTLE:             That is possible.
        3                               SPECIAL MASTER:                Okay.
        4                               MR. LITTLE:             But in terms of providing a
        5       copy -- and this may be a misunderstanding about what
        6       was contained in the database when we were having our
        7       meet and confer discussion, but the comparison is I
        8       think the Cahill database, an entire copy was
        9       provided or will be provided for the plaintiffs to
       10       use or to peruse at their will.
       11                               In this case, providing a copy of the
       12       software that allows the Bevan firm to access
       13       information in the database is not possible.                                   But
       14       producing some sort of spreadsheet report from the
       15       database that contains a limited subset of that
       16       information is a possibility.
       17                               SPECIAL MASTER:                Okay.          Mr. Placitella,
       18       we're going backwards today.
       19                               MR. PLACITELLA:                Okay.          Well, I'll ask
       20       for your patience because I heard your preliminary
       21       thoughts and I feel compelled to make a record for
       22       appeal.
       23                               SPECIAL MASTER:                Please.
       24                               MR. PLACITELLA:                In terms of our being
       25       an interloper --


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 15 of 233 PageID:
                                   48050
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                  Page 14

        1                               SPECIAL MASTER:                I didn't -- those
        2       weren't my words.
        3                               MR. PLACITELLA:                I understand.
        4                               SPECIAL MASTER:                I try to be as honest
        5       in saying what the parties' positions are as -- I try
        6       to tone them down a little bit, but other than
        7       that...
        8                               MR. PLACITELLA:                In our position as
        9       class counsel we have the duty and a right to protect
       10       the rights of the putative class members.
       11                               SPECIAL MASTER:                Granted.       You don't
       12       have to spend any more time on that point.
       13                               MR. PLACITELLA:                So a number of points
       14       for the record.
       15                               There is no right to discovery
       16       concerning absent class members and certainly not
       17       putative class members.
       18                               Bevan's clients are not parties to this
       19       case at this point.                      They are putative class
       20       members.            They're not even absent class members as
       21       certification has not been granted.
       22                               Putative class members have not even
       23       availed themselves at this point and don't even know
       24       that the case exists.                     The request is premature.
       25                               So let's say for example the case gets


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 16 of 233 PageID:
                                   48051
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                  Page 15

        1       certified and it's only certified on a C4 basis on an
        2       issues class.                 That individual damage information
        3       would only become relevant at the time the people --
        4       if they decide to avail themselves of that.
        5                               So really, until they even see what the
        6       certification brief looks like, their request is
        7       premature.
        8                               There's also no right to confidential
        9       information of putative class members.                                Filing of a
       10       class does not waive the privilege of a putative
       11       class member.
       12                               Suppose somebody decides to opt out.
       13       They're a putative class member or an absent class
       14       member.          There's no law that says that just by being
       15       a potential member of a class that you're waiving
       16       your right to privilege.
       17                               We did not agree with this Court's order
       18       concerning the production of the 30 files, the Bevan
       19       files.         And in order to move the case forward, it was
       20       our belief and it's still our belief that Bevan is
       21       not ethically permitted to turn over those files
       22       without the clients' permission.                                 That is supported
       23       by an ethics opinion that Rothenberg provided to the
       24       Court.         I believe it's also supported by RPC 1.6(a).
       25       Bevan, in order to --


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 17 of 233 PageID:
                                   48052
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                 Page 16

        1                               SPECIAL MASTER:                But bear with me for a
        2       moment, Mr. Placitella, because I'm having a little
        3       bit of a Groundhog Day moment.                               Okay.
        4                               Haven't we been through this before?
        5       And wasn't that decision made in October, which means
        6       the time for review of it is long past.
        7                               MR. PLACITELLA:                I'm not asking for a
        8       review of that decision.
        9                               SPECIAL MASTER:                Okay.
       10                               MR. PLACITELLA:                I'm saying I didn't
       11       agree with it.
       12                               SPECIAL MASTER:                I understand you didn't
       13       agree with it.                But you made your record then.                   And
       14       believe me, you want to make a record, you can have
       15       all the time in the world to make your own record
       16       today.         I will never infringe on that.                         But that's
       17       plowed over ground.
       18                               MR. PLACITELLA:                I understand.     But
       19       here's my point.                   The point is in order to move the
       20       case forward, Mr. Bevan went and got permission and
       21       decided for the 30 files that's how we'll handle it.
       22                               Now, if he's forced to turn over his
       23       database, then he arguably has to go get permission
       24       under the ethical rules from everybody in that
       25       database pursuant to RPC 1.6(a), from his own ethics


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 18 of 233 PageID:
                                   48053
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                             Page 17

        1       advice.          And I don't think that he's willing to do
        2       that and I don't think he should be compelled to do
        3       that.
        4                               SPECIAL MASTER:                Is that true even if a
        5       Federal Rule of Evidence 502(d) order is entered?
        6                               MR. PLACITELLA:                I don't think the
        7       502(d) order trumps RPC 1.6(a).
        8                               But there's also no right to law firm
        9       work product where that law firm is not a party.
       10       And the database for --
       11                               SPECIAL MASTER:                I'm sorry, I don't
       12       understand.
       13                               MR. PLACITELLA:                Mr. Bevan --
       14                               SPECIAL MASTER:                Stop for a moment.
       15                               MR. PLACITELLA:                Sure.
       16                               SPECIAL MASTER:                Help me understand.       I
       17       don't understand the basis upon which you say that a
       18       law firm that is not a party cannot be compelled to
       19       produce its work product.                           What's the authority for
       20       that proposition?
       21                               MR. PLACITELLA:                Well, we looked high
       22       and low for a case that was like this where a
       23       non-party law firm was compelled to turn over its
       24       database of client information that was the product
       25       of a lot of analysis and synthesis.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 19 of 233 PageID:
                                   48054
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                                Page 18

        1                               In this case this database is
        2       comprised --              I checked -- of 415 separate fields
        3       that are the product of analysis and synthesis by the
        4       people at the Bevan law firm.                              I could not find a
        5       single case anywhere where a court had ordered that
        6       kind of discovery.
        7                               SPECIAL MASTER:                Well, you have me at a
        8       disadvantage, because I don't know what's in this
        9       database.             Okay.        All I know is what I've been told.
       10                               And I assumed, and maybe that's my
       11       mistake, that it was going to be something that was
       12       akin to the BASF database, which was simply a
       13       spreadsheet.              Did I get that wrong or --
       14                               MR. PLACITELLA:                Probably on both
       15       accounts.           BASF's was not simply a spreadsheet.
       16                               SPECIAL MASTER:                Well, that's what was
       17       shown to me.
       18                               MR. PLACITELLA:                It was a relational
       19       database.           And it was not BASF's database.                     It was
       20       Cahill's.
       21                               SPECIAL MASTER:                Well, whoever it was,
       22       the simple fact of the matter is that I was shown a
       23       spreadsheet and I assumed that I was being shown that
       24       for a reason.
       25                               MR. PLACITELLA:                But there is a


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 20 of 233 PageID:
                                   48055
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                                Page 19

        1       significant difference, I submit, between the
        2       database that Cahill turned over, who is a party, and
        3       Mr. Bevan's position representing putative class
        4       members and the information that's in there.                               That
        5       is clear work product.
        6                               And I haven't found a case anywhere that
        7       would require that, especially given the issues of
        8       privilege at stake.
        9                               I also read that somehow we were getting
       10       in the way of a deal that was made with Mr. Bevan.
       11       And that's not --
       12                               SPECIAL MASTER:                Just ignore that.
       13       Okay.        I ignored it.               You'd do well to ignore it too.
       14                               MR. PLACITELLA:                But on the base that
       15       was something that Bevan and BASF was trying to work
       16       out.
       17                               It's not a place where we start from.
       18       BASF rejected that offer of compromise.                               From our
       19       perspective, they start from ground zero.                              They
       20       don't have a right to any of it, absent some kind of
       21       fair compromise by Mr. Bevan.
       22                               BASF overreached and now they should be
       23       stuck with overreaching.
       24                               Now, here's the important part.                    The
       25       discovery that's sought here by BASF and Cahill is


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 21 of 233 PageID:
                                   48056
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                            January 15, 2018


                                                                                                   Page 20

        1       totally not necessary and redundant.                                  BASF already
        2       has virtually all of the information except for
        3       settlement information and referring counsel
        4       information that's in the Bevan database.                                 BASF has
        5       scanned and it's word searchable every single case
        6       that they were involved with.                              That includes for
        7       every case.             And I wrote it down.                     It's far more
        8       complete than actually what Bevan has.
        9                               For each client they have all of the
       10       pleadings, they have the letters between themselves
       11       and Mr. Bevan, they have the clients' medical
       12       records, they have expert reports that were submitted
       13       by Bevan, they have depositions that were taken of
       14       the Bevan clients, they have the motions that were
       15       filed in the case.
       16                               And the database that they have for
       17       purposes of what they've categorized and what they've
       18       extracted, their database includes the following
       19       information:              The disease that each plaintiff sued
       20       for, not just Bevan but every plaintiff in the United
       21       States, the date of the diagnosis, the docket number
       22       and case name for each, every cause of action that
       23       was asserted --
       24                               SPECIAL MASTER:                I don't mean to cut you
       25       short, but what you're telling me is that they


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 22 of 233 PageID:
                                   48057
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                                Page 21

        1       already have the information and it's not necessary
        2       to require that somebody else produce it because they
        3       already have it?
        4                               MR. PLACITELLA:                That's exactly right.
        5       But let me just finish for the record.
        6                               SPECIAL MASTER:                All right.     Please.
        7                               MR. PLACITELLA:                Okay.
        8                               SPECIAL MASTER:                I just want to make
        9       sure I'm getting your point.
       10                               MR. PLACITELLA:                Absolutely correct.
       11       They have the plaintiffs' employer, the claimed root
       12       of exposure, every hospital where the plaintiff went,
       13       a list of all the plaintiffs' doctors, the
       14       plaintiffs' smoking history, the plaintiffs' family
       15       members, the plaintiffs' military history.
       16                               They have a list of every other
       17       defendant in the case.                        They have a list of every
       18       product sold by every other defendant in the case.
       19       They have every doctor who was ever deposed in the
       20       cases.           They have every brief that was filed in the
       21       case, whether it was filed by them, the plaintiff, or
       22       a co-defendant.                  They have every plaintiff and every
       23       witness that was deposed.                           And they have a review
       24       that was done by their own experts of the medical
       25       information supplied by the plaintiff.


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 23 of 233 PageID:
                                   48058
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 22

        1                               So before we even think about making Mr.
        2       Bevan have to go through what he needs to go through
        3       to order in order to comply with his ethical
        4       responsibilities and the burden that would take, I
        5       submit that the Court should take a hard look at the
        6       Cahill database and see what is in there, because
        7       it's everything you could ever think of.                               It is very,
        8       very thorough.
        9                               SPECIAL MASTER:                But see, you have to
       10       help me on that, because I may get the numbers wrong.
       11                               But I thought the last time we were here
       12       and we talked about the Cahill Gordon database, what
       13       I was told was that it was incomplete.                                And we
       14       weren't talking about the substantive entries.                                    We
       15       were talking about actual number of participants in
       16       it that, even though we were talking about -- and I
       17       think the number I was given was between 15 and
       18       18,000 potential plaintiffs, that the list only had
       19       300 names on it or something like that.
       20                               Did I get that wrong, Mr. Roth?
       21                               MR. ROTH:           I think, your Honor, and Mr.
       22       Farrell can correct me, we were talking about the --
       23       there was a number of Rothenberg clients that I
       24       believe was 1,800, and there are 300 who show up on
       25       the Cahill database.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 24 of 233 PageID:
                                   48059
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 23

        1                               SPECIAL MASTER:                Okay.          So the Cahill
        2       database was greater than 300.                             It was just the
        3       Rothenberg?
        4                               MR. PLACITELLA:                There's a reason for
        5       that.
        6                               MR. ASSAF:            It's reversed.             The Cahill
        7       database has 300 and Rothenberg says it's 1,800.
        8                               MR. PLACITELLA:                There's a reason for
        9       that.
       10                               MR. ROTH:           Let me finish.
       11                               SPECIAL MASTER:                So I just want to
       12       understand and make sure we're talking apples to
       13       apples, okay?
       14                               MR. ROTH:           We are.          And I think, your
       15       Honor, there was also some discussion, because nobody
       16       was really clear where the 1,800 number came from in
       17       terms of the number of Rothenberg files.
       18                               So it was not clear when we left whether
       19       the 1,800 was an accurate number or the 300 or so
       20       that's in the Cahill database was an accurate number.
       21                               SPECIAL MASTER:                Okay.          But can somebody
       22       tell me whether the Cahill Gordon database contains
       23       information in respect of all of the potential
       24       plaintiffs in this case?
       25                               MR. PLACITELLA:                Everybody except the


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 25 of 233 PageID:
                                   48060
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                      Page 24

        1       non-filers.               And that's a whole issue about whether
        2       they'll actually be in this case.
        3                               SPECIAL MASTER:                Who's a non-filer?
        4                               MR. PLACITELLA:                People who never filed.
        5                               SPECIAL MASTER:                Everybody who never
        6       filed a complaint?
        7                               MR. PLACITELLA:                As I understand, it
        8       there are close to 16,000 people.
        9                               SPECIAL MASTER:                Who filed lawsuits of
       10       some sort?
       11                               MR. PLACITELLA:                Who are in the Cahill
       12       database.
       13                               SPECIAL MASTER:                Either filed a lawsuit
       14       or submitted a claim of some sort?
       15                               MR. PLACITELLA:                Correct.
       16                               MR. FARRELL:              That's not correct.
       17                               SPECIAL MASTER:                Okay.           Straighten me
       18       out, please.
       19                               MR. FARRELL:              There are not 16,000
       20       entries in the database.                          I don't have the exact
       21       number, but it's well under that.                                     I think it's 11
       22       or 12,000.
       23                               SPECIAL MASTER:                Okay.
       24                               MR. FARRELL:              And then for those 11 or
       25       12,000, the actual amount of information contained


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 26 of 233 PageID:
                                   48061
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                         Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                  January 15, 2018


                                                                                                         Page 25

        1       for each individual person varies.
        2                               So the litany that Mr. Placitella was
        3       reading off, you may find examples of each of those
        4       categories, but I don't believe it would be
        5       comprehensive for every individual.
        6                               SPECIAL MASTER:                Okay.          But I think the
        7       point that Mr. Placitella is trying to make, and if I
        8       do a terrible job at it, straighten me out, but I
        9       think the point that he's trying to make is that you
       10       already have sufficient information to make a
       11       judgment in those areas that you need it for, and
       12       that if after you've done that you still need more,
       13       there is the ability to seek additional discovery
       14       during the pendency of the class certification
       15       motion.          Did I get --
       16                               MR. PLACITELLA:                That's a fair
       17       characterization.
       18                               SPECIAL MASTER:                Okay.          I'm trying to
       19       get to the end point here.
       20                               MR. PLACITELLA:                Yes.           But we're not
       21       just talking about the Cahill database.                                    We're
       22       talking about that they scanned every file and they
       23       have all of that in word search.
       24                               I took the corporate rep.                         That's what
       25       he said.            Every case they had.


     (856) 983-8484                                 Tate & Tate, Inc.                               (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 27 of 233 PageID:
                                   48062
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                        January 15, 2018


                                                                                               Page 26

        1                               So even when they went to Mrs. Holley's
        2       dep and took her deposition, they had the entire
        3       file.
        4                               SPECIAL MASTER:                I understand that.       But
        5       I think what I'm being told is that they have
        6       everything that they have, but everything that they
        7       have may not be everything that there is.                             That's
        8       what I'm being told, right?
        9                               MR. FARRELL:              Yes, your Honor.
       10                               SPECIAL MASTER:                Mr. Farrell, did I get
       11       that right?
       12                               MR. FARRELL:              The critical thing we do
       13       not have is what was on the plaintiffs' side of the
       14       equation in terms of deciding to dismiss or settle
       15       cases.
       16                               All of the information that Mr.
       17       Placitella just rattled off are things from the
       18       defense side of the equation to the extent we have
       19       them.
       20                               But your Honor is right, this is
       21       Groundhog Day.                We addressed it at the October
       22       hearing.
       23                               The key inquiry at this point is what
       24       was in the plaintiffs' mind?                           What was in the
       25       plaintiffs' --


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 28 of 233 PageID:
                                   48063
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 27

        1                               MR. PLACITELLA:                Well, none of that's in
        2       the database.
        3                               SPECIAL MASTER:                We can't --
        4                               MR. PLACITELLA:                If that's what they say
        5       they want, none of it's in the database.                                   It's not in
        6       the database.               If this is about the database, it's
        7       not in the database.
        8                               SPECIAL MASTER:                Okay.          Mr. Boccolini,
        9       who I've known for a number of years, is a superb
       10       court reporter, but he cannot take down two people at
       11       once.
       12                               So I understand that people feel
       13       strongly about this.                     It is not a milquetoast issue.
       14       I understand that.
       15                               But if for no reason other than my being
       16       able to read a non-garbled transcript sometime later
       17       on, please work with me on this.
       18                               Okay.          Mr. Placitella, Mr. Roth is
       19       being very patient, having shaved his beard, waiting
       20       to speak.
       21                               So I think your partner's not happy that
       22       you're going to speak, but go right ahead.
       23                               MR. ROTH:           I just want to make sure that
       24       your Honor has a picture of the universe of
       25       information that we're talking about here.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 29 of 233 PageID:
                                   48064
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                             Page 28

        1                               One, with respect to Mr. Farrell's point
        2       about what's on our side of the equation and in the
        3       heads of the plaintiffs, we're going to argue about
        4       that later.             That's not the database issue.
        5                               Two, those things that Mr. Placitella is
        6       describing --
        7                               SPECIAL MASTER:                Well, we're going to
        8       argue about that in respect of the interrogatories.
        9                               MR. ROTH:           Yes, your Honor.
       10                               SPECIAL MASTER:                But those are your
       11       interrogatories.                 Right now we're talking about the
       12       Bevan database --
       13                               MR. ROTH:           That's correct, your Honor.
       14                               SPECIAL MASTER:                -- and its production.
       15                               MR. ROTH:           And that's what I was
       16       referring to.               The issue that Mr. Farrell raises
       17       addresses the responses to interrogatories that we'll
       18       address later.
       19                               SPECIAL MASTER:                I didn't understand Mr.
       20       Farrell's response to be so limited.
       21                               MR. FARRELL:              It was not.
       22                               SPECIAL MASTER:                Okay.
       23                               MR. ROTH:           I guess the point being that
       24       there is nothing with respect to the plaintiffs'
       25       thought processes that is in the database, as counsel


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 30 of 233 PageID:
                                   48065
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                             Page 29

        1       knows because they have seen all of the fields.
        2                               SPECIAL MASTER:                Okay.
        3                               MR. ROTH:           And we have spoken -- Mr.
        4       Placitella spoke about the Cahill databases and then
        5       just mentioned the corporate rep deposition that was
        6       taken.
        7                               And I mentioned this at our last
        8       argument.           Mr. Steinmetz was deposed about data
        9       Kirkland & Ellis working with BASF collected after
       10       they were engaged in this case where they have filed
       11       and scanned all of the case files that were pending.
       12                               So when we talk about databases, that is
       13       included in this.                    That's a word searchable
       14       proprietary database that Kirkland has created that
       15       provides them with all of the information that Mr.
       16       Placitella was describing in his response.
       17                               And with that, I yield the floor so that
       18       Chris doesn't --
       19                               SPECIAL MASTER:                Doesn't hit you, yes.
       20                               MR. PLACITELLA:                So the point being if
       21       you're going to come forward and ask for this kind of
       22       information and ask for people's work product and to
       23       invade privilege issues, then you have to make some
       24       showing that you don't have it already.
       25                               They have not made that showing.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 31 of 233 PageID:
                                   48066
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 30

        1                               SPECIAL MASTER:                Well, I think what you
        2       really mean is you have to make some showing that
        3       it's not otherwise available by less onerous means.
        4                               MR. PLACITELLA:                Exactly.       That's
        5       exactly right.                Thank you.
        6                               SPECIAL MASTER:                That's my
        7       English-to-English translation.
        8                               MR. PLACITELLA:                Yes.
        9                               SPECIAL MASTER:                Okay.
       10                               MR. PLACITELLA:                And then on the
       11       specifics, for example, as it relates to -- let's
       12       take the referral orders.
       13                               Again, I looked pretty hard and we
       14       looked pretty hard.                    I haven't seen any case where a
       15       lawyer was compelled to turn over his or her business
       16       sources.            That goes to the very heart of how law
       17       firms survive.
       18                               SPECIAL MASTER:                Well, I understand
       19       that.        But it is the allegation that there was this
       20       organization that referred cases.                                Calling it an
       21       organization might be giving it a dignity it doesn't
       22       have.        But there was this grouping of lawyers who
       23       referred cases out to other people and that the
       24       behavior of that group was called into question by
       25       one or more courts, and certainly by the American Bar


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 32 of 233 PageID:
                                   48067
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                 Page 31

        1       Association, and that having that information would
        2       assist the defense in saying whether a plaintiff's
        3       claim is somehow questionable or the like.
        4                               I mean, what do we do in the face of
        5       that?
        6                               MR. PLACITELLA:                Well, Judge, there's no
        7       evidence whatsoever in the record that Mr. Bevan did
        8       anything wrong or was part of any --
        9                               SPECIAL MASTER:                Nobody's saying that he
       10       did.
       11                               MR. PLACITELLA:                But this is a total
       12       fishing expedition without any basis whatsoever.
       13       Just because some lawyers in some other state at some
       14       other point in time also had tire worker cases and
       15       did things that, you know --
       16                               SPECIAL MASTER:                They shouldn't have.
       17                               MR. PLACITELLA:                -- we shouldn't have
       18       done or they -- doesn't mean Mr. Bevan was involved.
       19       There's no prima facie showing of that.                               And it
       20       certainly doesn't justify it.
       21                               Let's talk about that for a second.
       22       The defendants in this case reviewed and received
       23       already all of the underlying medical reports from
       24       the Bevan cases.                   They got them in the context of
       25       those cases.


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 33 of 233 PageID:
                                   48068
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                  Page 32

        1                               In the context of the Bevan cases, they
        2       had their own experts look at those reports.                                 In the
        3       context of the Bevan cases, they never --
        4                               SPECIAL MASTER:                But that doesn't answer
        5       the question about the referring attorney.
        6                               MR. PLACITELLA:                It does.       It does.
        7                               SPECIAL MASTER:                How so?
        8                               MR. PLACITELLA:                Because the bottom of
        9       their allegation is that somehow the cases that were
       10       referred to Bevan, if in fact they were referred, did
       11       not have reasonable medical support and were the
       12       product of doctors who weren't doing things properly
       13       and as a result --
       14                               SPECIAL MASTER:                Well, the way I
       15       understand what the defendants are saying is that
       16       there was this group of lawyers who were referring
       17       cases out.              They behaved in an improper way and that
       18       may very well have tainted whatever referrals they
       19       sent out.             So we, the defendants, are entitled to
       20       trace the genesis of that action, because if it came
       21       from what some courts and certainly the American Bar
       22       Association have said was a tainted source, the case
       23       itself may not be tainted.
       24                               But we ought to be able to test that,
       25       no?


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 34 of 233 PageID:
                                   48069
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                      Page 33

        1                               MR. PLACITELLA:                Why?
        2                               SPECIAL MASTER:                Why not?
        3                               MR. PLACITELLA:                I'll tell you why not.
        4                               SPECIAL MASTER:                Why not?
        5                               MR. PLACITELLA:                Because they --
        6                               SPECIAL MASTER:                It's discovery.
        7                               MR. PLACITELLA:                No.            Judge, with all
        8       due respect, those cases --
        9                               SPECIAL MASTER:                It's not discovery?
       10                               MR. PLACITELLA:                There was discovery in
       11       the underlying case.                     Those medicals were given to
       12       Engelhard and BASF.                      They were reviewed by their
       13       experts --
       14                               SPECIAL MASTER:                Right.
       15                               MR. PLACITELLA:                -- in those cases.
       16       They were not challenged in those cases.
       17                               In fact, Engelhard and BASF settled
       18       cases after they reviewed those medicals for cheap.
       19       They did not challenge those medicals.                                    They did not
       20       challenge those medical reports in the underlying
       21       case or they got people to dismiss their cases.
       22                               By the Third Circuit, that ship has
       23       sailed.           They have lost their right to challenge the
       24       medical causation in that underlying case.
       25                               They reviewed those medicals, your


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 35 of 233 PageID:
                                   48070
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                        January 15, 2018


                                                                                               Page 34

        1       Honor.           They had their experts review those
        2       medicals.             And they were not challenged.                   If they
        3       had a problem--
        4                               SPECIAL MASTER:                Well, work with me on
        5       this.          Let us assume that the facts are the way you
        6       just described them.                      BASF, either in its current
        7       iteration or when it was Engelhard, received the
        8       medical reports.                 They looked at them at face value
        9       and made a decision in respect of settlement or
       10       non-settlement based upon those reports.
       11                               And it later turns out that those
       12       reporters were not credible.
       13                               And I'm not saying anything that should
       14       come as a surprise to anybody here, because my
       15       information in respect of that is anecdotal.
       16                               I remember when within the legal
       17       profession it became painfully known that there was
       18       something not right going on in respect of the
       19       asbestos cases that were being sent through a mill to
       20       doctors who really were not doing their job and it
       21       literally came on the hills -- on the heels, I'm
       22       sorry, of a different large case, the fen-phen case,
       23       where the same allegations were being made.                             That's
       24       why I remember it from 20 plus years ago.
       25                               And so whether BASF accepted those


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 36 of 233 PageID:
                                   48071
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                    Page 35

        1       reports at face value back then, now they have
        2       knowledge that says:                     Well, maybe we ought not to
        3       have and maybe we should explore that a little bit
        4       further.
        5                               Are you saying that that's not fair game
        6       here?
        7                               MR. PLACITELLA:                It's not fair game.
        8       They had those cases dismissed fraudulently.                                  This
        9       case is about what they did.                           They made a decision to
       10       do what they did independent of whatever those
       11       medical reports said.                     They did what they did
       12       independent of what those medical reports said.
       13                               There is no showing in this case that
       14       Mr. Bevan did anything wrong.                              There were --
       15                               SPECIAL MASTER:                I don't think there's
       16       been any allegation that Mr. Bevan did anything
       17       wrong.
       18                               MR. ASSAF:            Correct.
       19                               SPECIAL MASTER:                There certainly hasn't
       20       been any that I have seen.                          And certainly nothing
       21       that occurs here is to be viewed as any kind of
       22       aspersion on Mr. Bevan and his firm.                                  Okay.
       23                               So you can put that -- throw that whole
       24       notion in the trash heap, because that's where it
       25       belongs as far as I'm concerned.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 37 of 233 PageID:
                                   48072
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                            January 15, 2018


                                                                                                   Page 36

        1                               But the difficulty that I'm having is
        2       that you properly so are arguing your clients'
        3       position as a fact accomplished.                               That's exactly what
        4       you should be arguing.
        5                               My problem is I can't accept that
        6       ultimate conclusion, because all we have right now
        7       are a complaint and an answer.                               So the facts have
        8       not been established.
        9                               I have to say to myself:                      I understand
       10       what the plaintiffs are alleging.                                And I think you've
       11       figured out by now that I do understand what the
       12       plaintiffs are alleging.
       13                               But by the same token, the defendants
       14       have their defense.                    And nothing has been proven as
       15       of yet.
       16                               And the whole purpose of the exercise in
       17       which we find ourselves is to get facts to support
       18       either side when the issues are finally teed up and
       19       ready for disposition.
       20                               So that's the perspective that I'm
       21       looking it from.                 I'm looking at it from the fact
       22       that everybody who is in this room, including the
       23       folks who are on the phone, are entitled to get a
       24       fair shot at discovering facts that may help their
       25       ultimate position when it's being advanced.                                 That's


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 38 of 233 PageID:
                                   48073
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 37

        1       all.
        2                               MR. PLACITELLA:                I understand that.             So
        3       let's take it from the proposition.                                   They have the
        4       medical report to for Mrs. Holley.                                    It's a Dr. X.
        5       They have no evidence that Dr. X did anything wrong.
        6       They've had that for decades.
        7                               What difference does it make where Mrs.
        8       Holley's case came from?                        You know, there's a danger
        9       here.
       10                               SPECIAL MASTER:                Well, let me ask you
       11       this.          Where that case came from, how is that
       12       protectable information?
       13                               MR. PLACITELLA:                It's a business
       14       interest.           It's a trade secret.
       15                               SPECIAL MASTER:                It's not a trade
       16       secret.           Okay.          I know you argued that.                    I know it
       17       was advanced.                 I think I know what a trade secret
       18       is.        That's not a trade secret.                            Okay.
       19                               So the fact that John Doe refers a case
       20       to me is not a trade secret.                             The fact that John Doe
       21       referred to case to me is not a trade secret.
       22                               MR. PLACITELLA:                Your Honor, it's
       23       business proprietary information.
       24                               SPECIAL MASTER:                I understand.         How is
       25       it confidential?


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 39 of 233 PageID:
                                   48074
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                             Page 38

        1                               MR. PLACITELLA:                It's confidential, it
        2       has the potential to hurt people.
        3                               SPECIAL MASTER:                How?
        4                               MR. PLACITELLA:                Let's say you're a
        5       defense lawyer and you refer a case to Roth and you
        6       make that referral --
        7                               SPECIAL MASTER:                Not after he shaved his
        8       beard.
        9                               MR. PLACITELLA:                Maybe you don't want
       10       the world and all your other potential business
       11       sources to know that you have a relationship with
       12       Roth.          I mean, that's up to -- you know, that's
       13       between you and Roth.
       14                               SPECIAL MASTER:                But what I want or
       15       don't want is irrelevant to the question of whether
       16       the law protects it.
       17                               Mr. Roth, you're going come to your own
       18       defense here.               Tell me.
       19                               MR. ROTH:           Well, first of all, whoever's
       20       referring a case to me is making a wise decision.
       21                               But first of all, viewed in the context
       22       of discovery of a non-party lawyer, the defendants
       23       have argued that the source of the case may
       24       demonstrate that a particular case is tainted.
       25                               SPECIAL MASTER:                That's what I


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 40 of 233 PageID:
                                   48075
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 39

        1       understand them to be saying.
        2                               MR. ROTH:           So that's their argument.
        3       And yet, you know, one, we are not at the issue of
        4       whether a case is tainted, your Honor.                                   We don't yet
        5       know what the class is going to look like and whether
        6       that matters.
        7                               And second, Engelhard/BASF has had these
        8       medical records not just reviewed at face value, your
        9       Honor, these were vetted by experts.                                   And that in
       10       and of itself demonstrates -- you know, they didn't
       11       make an argument then that these are tainted cases.
       12                               And I think that that's the point, that
       13       in terms of the --                   if the idea is that the referral
       14       source equals proof that the case is tainted, well,
       15       the actual proof of whether the case is tainted is
       16       going to come from the medical records that BASF and
       17       Engelhard have.
       18                               SPECIAL MASTER:                Well, that's not
       19       necessarily so.                As you well know, for example, in
       20       the fen-phen cases, they settled thousands of those
       21       cases, until somebody finally said:                                   Wait a minute,
       22       look at these three or four doctors who are looking
       23       at thousands of patients and look at their reports.
       24       All they're doing is changing the name.
       25                               But you can't do that in the first one


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 41 of 233 PageID:
                                   48076
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                    Page 40

        1       or the second one or the third one.                                   You do that
        2       when you get to the five-thousandth and go:                                 Okay,
        3       that's now a pattern.
        4                               So I understand your concern.                      The
        5       problem is it doesn't arise from the first instance.
        6       It arises after you see a pattern of behavior that
        7       allows to you then say:                       Okay, there may be a problem
        8       in respect of where this is coming from.
        9                               MR. ROTH:           With respect to that, your
       10       Honor, one, it is fair to argue after the Williams
       11       Court -- Williams opinion in the Third Circuit and
       12       Judge Litner's opinion, we're not relitigating these
       13       cases.
       14                               SPECIAL MASTER:                Well, Judge Litner is
       15       not in my chain.                 You mean Judge Linares?
       16                               MR. ROTH:           Yes.       Thank you, your Honor.
       17                               SPECIAL MASTER:                Okay.
       18                               MR. ROTH:           But we're not relitigating
       19       the cases.            And the opportunity to have done so --
       20                               SPECIAL MASTER:                I will tell you as an
       21       aside, Judge Litner once told me -- he has two small,
       22       very nice dogs.                And he once told me that he would
       23       write his opinions at home with one of the dogs on
       24       his lap and that's what helped him write opinions.
       25       And my response to him was he needed more dogs.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 42 of 233 PageID:
                                   48077
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                 Page 41

        1                               So go ahead.                You brought Judge Litner
        2       up, okay.
        3                               MR. ROTH:           There's a lot about that that
        4       I have to unpack, your Honor.
        5                               In any event, we're not relitigating
        6       these cases.              And this really does begin a long line
        7       of discovery on what if that we're not at yet and
        8       that frankly much of the record --
        9                               SPECIAL MASTER:                But we are going to be
       10       there shortly, because under my earlier order, the
       11       class cert motion was supposed to be filed today.
       12                               Mr. Placitella requested an additional
       13       two weeks.              And over Mr. Assaf's very strong
       14       objection:            I said fine, take the time.                     I'd rather
       15       have it done right than done quickly.
       16                               So two weeks from today we will all know
       17       what the class is supposed to look like, at least
       18       according to plaintiffs' counsel, and whether we're
       19       going to get a request for full class certification
       20       or an issues class only or even under that a limited
       21       issues class only.                     That's in your ballpark.             And we
       22       will know that when you're ready to tell us, no later
       23       than two weeks from today.
       24                               But be that as it may, that's when we're
       25       going to get to it.


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 43 of 233 PageID:
                                   48078
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                             Page 42

        1                               Now, I will tell you I'm fairly
        2       comfortable that there is enough firepower in this
        3       case and enough room between the filing of the motion
        4       and whether we're ultimately going to have to deal
        5       with the motion to allow for appropriate discovery to
        6       occur and people to get done what needs to be done.
        7                               And I hope that everyone here is fairly
        8       confident that you get something to me, you get a
        9       response fairly quickly, including those who sent me
       10       e-mails during the football games yesterday,
       11       violating a holy day of obligation.
       12                               Be that as it may, we'll get to that
       13       later.         You're going to get a quick response.                    So
       14       nothing's going to sit.
       15                               And I said before and I will say it
       16       again.         My charter is clear.                    I got to get this case
       17       trial ready as quickly as I can.
       18                               So I will remind everybody here that
       19       within two months this case will be seven years old.
       20       Okay.          That in my religion is the age of reason.
       21       So at seven years old, it's beginning to grow a
       22       little bit of whiskers.                         And we can't have that.
       23                               Mr. Placitella, I'm sorry.
       24                               MR. PLACITELLA:                I appreciate that.
       25       With respect to the Court, some of those whiskers are


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 44 of 233 PageID:
                                   48079
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                    Page 43

        1       the product of it taking a long time through the
        2       appellate process and back.                           It wasn't --
        3                               SPECIAL MASTER:                I didn't blame anybody.
        4       I didn't blame anybody.                       And I will say right now
        5       there's enough blame to go around for everybody.
        6                               But what I will say is that since I was
        7       asked to take this over, no moss has grown on any
        8       stone here.
        9                               MR. PLACITELLA:                Right.         So let me
       10       address your issue directly.
       11                               In fen-phen, which I'm intimately
       12       familiar with, you had a bad circumstance, one lawyer
       13       out of many great lawyers.                          And that challenge was
       14       made in the underlying case, okay, not in a
       15       fraudulent concealment case later.
       16                               If BASF thought there was a problem --
       17                               SPECIAL MASTER:                Actually, I'm not sure
       18       that that is correct.
       19                               MR. PLACITELLA:                It is correct.
       20                               MR. COHEN:            It is correct.
       21                               SPECIAL MASTER:                Well, I will tell you
       22       that I was in private practice at the time and one of
       23       my partners was representing one of the physicians
       24       who was separately sued.                          And the allegation was
       25       made in that separate case, not in the underlying


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 45 of 233 PageID:
                                   48080
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                    Page 44

        1       fen-phen litigation.
        2                               MR. PLACITELLA:                But the --     I don't
        3       want to go there.                  I was involved in it.              I was class
        4       counsel.          I know what happened, okay, in the fen-phen
        5       cases.
        6                               SPECIAL MASTER:                Okay.
        7                               MR. PLACITELLA:                That was in the
        8       underlying case.
        9                               Here, BASF had the right and probably
       10       still has the right if they believe so to go back to
       11       court in Ohio and challenge any settlement that they
       12       believe that they made under false information.                                      The
       13       Rooker-Feldman doctrine --
       14                               SPECIAL MASTER:                25 years after the
       15       fact?
       16                               MR. PLACITELLA:                Absolutely.     We were
       17       told that's the only thing we could do.                               Okay.
       18       Under Rooker-Feldman, if we wanted to upset the
       19       judgment of the earlier court, our only remedy was to
       20       go back to that state or federal court who had the
       21       original case.                 That's what Rooker-Feldman says.
       22       That's what the Third Circuit said.
       23                               So if they had a problem because they
       24       thought they were somehow defrauded in paying
       25       whatever measly amount they paid, they had a remedy.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 46 of 233 PageID:
                                   48081
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                 Page 45

        1       That remedy has been available to them since the
        2       early 90s.            And certainly they've known for decades
        3       of the issue about the National Tire Workers Project
        4       that they throw into every brief.
        5                               They chose to do nothing.                     They can't
        6       now try to use that as a defense in a case that has
        7       been extinguished.                   And that's exactly what they're
        8       trying to do.                 That's exactly what the Third Circuit
        9       said none of us can do.                       We cannot relitigate the
       10       merits.
       11                               So if they believe that somehow the
       12       doctors' reports do not support the settlement that
       13       they -- they can go back to that court and ask that
       14       court to reopen that case.
       15                               They can't come here and ask to litigate
       16       that here.            That's not what the law says, with all
       17       due respect.                And that's clearly beyond the dictates
       18       of the Third Circuit.
       19                               Going to the other arguments, the issue
       20       of settlements, this Court has already ordered that
       21       BASF is not entitled to the discovery of any other
       22       settlement information but for the 30 that have been
       23       provided.
       24                               And now what BASF wants to do is say:
       25       Okay.        Well, that order didn't mean anything.                         Now we


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 47 of 233 PageID:
                                   48082
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                    Page 46

        1       want the settlement information for everybody else,
        2       whether or not those settlements were confidential.
        3                               And now the problem here is as follows.
        4       Some of them may not have been confidential.                                   I
        5       don't know.             Many of them I know from pattern and
        6       practice were confidential.                            That means that under
        7       the Rules of Professional Responsibility, Mr. Bevan
        8       has obligations concerning the disclosure of
        9       confidential settlement information that frankly has
       10       no place here.                I understand their argument.                     But it
       11       has no place here.
       12                               The fact that these people were
       13       defrauded has --                 what they got from Owens Corning
       14       Fiberglass in a settlement under seal or under
       15       confidentiality should not be subject to discovery
       16       here.
       17                               SPECIAL MASTER:                Okay.          What they got.
       18       But how about the fact of the settlement?
       19                               MR. PLACITELLA:                The fact --
       20                               SPECIAL MASTER:                Not the amount.           The
       21       fact of the settlement.
       22                               MR. PLACITELLA:                It is known -- it is
       23       not -- they know who settled.                              And that's not a
       24       confidential -- I mean, the fact that a settlement
       25       took place is not confidential.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 48 of 233 PageID:
                                   48083
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 47

        1                               SPECIAL MASTER:                Okay.          And so --
        2                               MR. PLACITELLA:                The fact that the
        3       settlement took place is not confidential.
        4                               SPECIAL MASTER:                Okay.          So let me take
        5       that a little bit further along the way.                                    The fact
        6       that somebody qualified for or received payment,
        7       without disclosing the amount, from an asbestos
        8       settlement trust, is that confidential?
        9                               MR. PLACITELLA:                It is not confidential.
       10                               SPECIAL MASTER:                Okay.          So including
       11       that on the database would not make anybody crazy,
       12       except for Mr. Roth who has his hand up.
       13                               MR. ROTH:           The only question I have,
       14       your Honor, and I don't know what the answer is, but
       15       I believe it is not simply a yes/no, there's not a
       16       yes/no field, did you qualify or didn't you.                                      It may
       17       just have a number.
       18                               SPECIAL MASTER:                Well, I'm sure that's
       19       easily remediable.
       20                               MR. ASSAF:            If it's confidential.
       21                               MR. PLACITELLA:                Well, how --         there are
       22       some trusts that say it's confidential.                                   There are
       23       others that don't speak to it directly.                                   This is a
       24       sideshow, frankly, that is totally unnecessary.
       25                               SPECIAL MASTER:                Well --


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 49 of 233 PageID:
                                   48084
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                        January 15, 2018


                                                                                               Page 48

        1                               MR. PLACITELLA:                What does this have to
        2       do with the plaintiffs' allegations in this case?
        3       Nothing.            Nothing.
        4                               SPECIAL MASTER:                I don't agree with you
        5       on that.            But you have a position to advance.                     And I
        6       appreciate not only the cogency but also the passion
        7       with which you present it.
        8                               You keep making Mr. Assaf write notes to
        9       poor Mr. Farrell, who will according to those notes
       10       have to speak for two and a half hours, which he's
       11       not going to get.
       12                               MR. FARRELL:              It might be three, your
       13       Honor.
       14                               SPECIAL MASTER:                Well, okay.    If you're
       15       not getting two and a half, you're not getting three.
       16                               Mr. Little, you've been so patient over
       17       here and you have everybody picking at the carcass of
       18       your client.              So anything you want to add?
       19                               MR. LITTLE:             Thank you, your Honor.
       20       Yes, I just want to make a point about your summary
       21       of the referral source and why it may be important.
       22                               You mentioned several times the doctors.
       23       The doctors, the experts are the evidence.                              And if
       24       there is some part of the underlying case that is to
       25       be impugned, it's the experts and not the referral


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 50 of 233 PageID:
                                   48085
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                       January 15, 2018


                                                                                              Page 49

        1       source.
        2                               SPECIAL MASTER:                But correct me if I'm
        3       wrong, I understood that the doctors sort of came
        4       from the referral source, that they were
        5       hand-in-hand.               Were they not?
        6                               MR. ASSAF:            Correct.
        7                               MR. LITTLE:             In some cases they may have
        8       been.        In some cases they may not have been.                      But
        9       what -- using the referral source --
       10                               SPECIAL MASTER:                But to use Mr.
       11       Placitella's term, isn't the custom and practice that
       12       when those cases were sent from the referral source
       13       to, for example, your client, Mr. Bevan, it came as a
       14       completed package, it would have the plaintiff, it
       15       would have the medical records, it would have the
       16       experts' reports, so that your client would then only
       17       have to file a complaint and move on from there.
       18                               MR. LITTLE:             Not necessarily.      That's
       19       not my understanding.
       20                               SPECIAL MASTER:                Not necessarily, okay.
       21                               MR. LITTLE:             And even if that were the
       22       case, Mr. Bevan could engage his own experts.
       23                               SPECIAL MASTER:                Well, he could have.
       24       But did he?
       25                               MR. PLACITELLA:                Yes.


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 51 of 233 PageID:
                                   48086
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 50

        1                               MR. LITTLE:             And --
        2                               SPECIAL MASTER:                Mr. Placitella?
        3                               MR. PLACITELLA:                As I understood it,
        4       every case got an independent expert that was
        5       ultimately accepted and audited by numerous asbestos
        6       trusts.
        7                               SPECIAL MASTER:                Okay.          So when you say
        8       every case, you mean every Bevan case?
        9                               MR. PLACITELLA:                Every Bevan case.
       10                               SPECIAL MASTER:                Is that true
       11       across-the-board?
       12                               MR. PLACITELLA:                I have no idea.
       13                               SPECIAL MASTER:                At least the --
       14                               MR. PLACITELLA:                We're talking about
       15       Bevan's cases, right.
       16                               SPECIAL MASTER:                Okay.
       17                               MR. ASSAF:            And, your Honor, so -- and I
       18       certainly believe what Mr. Placitella says.
       19                               But there also came a time where,
       20       because of federal courts both in the Grace trust and
       21       in the Raymark case, excluding the doctors that came
       22       with the package, okay, and what I've read is it was
       23       a package, because that's what the ABA refers to.
       24                               SPECIAL MASTER:                That's what I thought.
       25                               MR. ASSAF:            So there came a time where


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 52 of 233 PageID:
                                   48087
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                            January 15, 2018


                                                                                                   Page 51

        1       it would have been malpractice not to try to get
        2       another doctor because these doctors were being
        3       excluded.
        4                               MR. PLACITELLA:                So he has them.        He's
        5       had cases approved by the trust way after all this by
        6       independent experts.                      These are valid cases.
        7                               SPECIAL MASTER:                We're not being kind to
        8       Mr. Little, who's been very patient.
        9                               MR. LITTLE:             Your Honor, the analogy is
       10       if in a case a party were to seek information about
       11       the attorney's sanction history and try to admit that
       12       as evidence as to whether the underlying claims are
       13       or are not valid, it simply is not something that
       14       would ever be admissible in the underlying case.
       15                               If you want to impugn the credibility of
       16       the evidence, it is the experts.                               And that is
       17       information that not only my understanding is that
       18       BASF already has, but that's not reflected in the
       19       field that is in dispute.                           It's reflected in a
       20       different field that was part of a proposal that was
       21       made during the meet and confer process.
       22                               SPECIAL MASTER:                When this database is
       23       reduced to a spreadsheet, how many columns does it
       24       have?
       25                               MR. LITTLE:             My understanding is that


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 53 of 233 PageID:
                                   48088
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                                Page 52

        1       it's not 350, but 415.
        2                               MR. FARRELL:              I have a copy here, your
        3       Honor, if you'd like to see it.
        4                               SPECIAL MASTER:                Okay.
        5                               MR. LITTLE:             Yeah, 415 I believe.
        6                               MR. PLACITELLA:                415.
        7                               MR. FARRELL:              That is the entry just for
        8       one of the putative class representatives.
        9                               SPECIAL MASTER:                For William Clark?
       10                               MR. FARRELL:              Correct.
       11                               SPECIAL MASTER:                Well, Nancy Pease, did
       12       I pronounce that correctly?                           P-E-A-S-E.
       13                               MR. FARRELL:              Yes.       What I don't think
       14       is --
       15                               SPECIAL MASTER:                There's a lot of
       16       information here that I frankly don't think is all
       17       that important.                  I think it would have been
       18       important under the underlying case, but not in this
       19       case.
       20                               Okay.          Can I hold onto this for a
       21       minute?
       22                               MR. FARRELL:              Yes, your Honor.
       23                               SPECIAL MASTER:                  Thank you.
       24                               I'm sorry, Mr. Little, we keep
       25       interrupting you.


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 54 of 233 PageID:
                                   48089
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                 Page 53

        1                               MR. LITTLE:             That's okay.          I finished
        2       on that point.
        3                               The only other thing that I want to
        4       differentiate is the difference between what I
        5       understand the Cahill database to be and the
        6       authority that might govern its production and the
        7       Bevan database.                  You asked about authority
        8       previously.
        9                               And unlike -- with the Cahill database,
       10       and this is only my own understanding from reading
       11       the parties' briefing on the issue, is that it
       12       reflected information that Cahill received on behalf
       13       of BASF from the parties that had filed or submitted
       14       claims against it.                     So that information by its very
       15       nature is not privileged.
       16                               In addition, the work product protection
       17       over that database is owned by two parties to this
       18       lawsuit and so it's not subject to Rule 45.
       19                               The difference with the Bevan database
       20       is that Rule 45 contains mandatory language that work
       21       product -- and in this case I don't think that
       22       there's a dispute that this is information that was
       23       compiled and arranged by attorneys in anticipation of
       24       litigation.
       25                               Rule 45 contains mandatory language,


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 55 of 233 PageID:
                                   48090
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                             Page 54

        1       Rule 45(d)(2), that says that the Court must protect
        2       that information from disclosure.
        3                               There is a second category below that, I
        4       believe that's paragraph 3 of that same rule, that
        5       says that the Court may limit or impose restrictions
        6       on production of trade secret and proprietary
        7       information and several other categories.
        8                               So there is authority that puts the
        9       Bevan database in a different position than the
       10       Cahill database, and that is that the information in
       11       that database is received in part from the firm's own
       12       clients.          And it is an internal database that
       13       contains the information that that law firm felt to
       14       be crucial to that case.
       15                               And it is the privilege, whether it's
       16       work product or attorney/client, is owned by a
       17       non-party that is subject to this additional
       18       protection under Rule 45.
       19                               And so I just want to make clear that
       20       that's what distinguishes the Cahill database.
       21                               SPECIAL MASTER:                What part of Rule 45
       22       are you relying on?                    Because I don't see it.         And I
       23       just looked at it.                   I don't see it providing the kind
       24       of expansive protection that you seem to be reading.
       25       And I'm happy to hand it to you.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 56 of 233 PageID:
                                   48091
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                            January 15, 2018


                                                                                                   Page 55

        1                               MR. LITTLE:             Sure, that would be --
        2                               SPECIAL MASTER:                And I think you want to
        3       be looking at the lefthand side page.                                 No, the other
        4       lefthand.           There you go.
        5                               MR. LITTLE:             I'm referring to (d)(3).
        6                               SPECIAL MASTER:                Okay.
        7                               MR. LITTLE:             On a timely motion, the
        8       Court must quash or modify a subpoena that requires
        9       disclosure of privileged or other protected matter if
       10       no exception or waiver applies.
       11                               And so with regard to the named
       12       plaintiffs, I understand that the Court has ruled
       13       that there's been some sort of limited waiver.
       14                               With regard to --
       15                               SPECIAL MASTER:                That was --
       16                               MR. LITTLE:             -- the putative class
       17       members --
       18                               SPECIAL MASTER:                -- Chief Judge Linares
       19       decided that.
       20                               MR. LITTLE:             Right, some amount of
       21       waiver.          It's unclear to me how extensive that is or
       22       what that applies to.
       23                               But that's not the issue presented in
       24       this motion.                In this motion we're dealing with
       25       non-parties who have not had an opportunity to retain


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 57 of 233 PageID:
                                   48092
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                       January 15, 2018


                                                                                              Page 56

        1       their own counsel, to opt out of this litigation, and
        2       should not be bound by a decision that essentially
        3       opens the door on their work product and privileged
        4       information.
        5                               SPECIAL MASTER:                Now, tell me a little
        6       bit more about your work product argument.                            Because
        7       when I look at these databases, when they are
        8       produced in a format that human beings can read, they
        9       really very much look like summaries under the
       10       Federal Rules of Evidence, where the summary is
       11       admissible if the information that is set forth in
       12       the summary is too voluminous to use.
       13                               The creation of a summary doesn't make
       14       it work product.                   It just makes it a summary.
       15                               How is this a work product?
       16                               MR. LITTLE:             Correct.
       17                               SPECIAL MASTER:                I mean, when you as a
       18       lawyer decide that you're going to make stuff more
       19       easily digestible to you, how is that work product,
       20       just because you happen to be a lawyer?
       21                               It's just like not every conversation
       22       that you have as a lawyer is attorney/client
       23       privileged.               Not everything that you do is work
       24       product protected.
       25                               So tell me how this database, and I'm


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 58 of 233 PageID:
                                   48093
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                      Page 57

        1       waving what Mr. Farrell let me look at, how this
        2       database somehow is work product for you.
        3                               MR. LITTLE:             Correct.              And there's two
        4       bases for that.
        5                               And the first basis is that the
        6       information that is being summarized is itself work
        7       product or privileged either because it was received
        8       from the client or from a consulting expert as
        9       opposed to a testifying expert or somebody working on
       10       behalf of the lawyer.                     And much of that
       11       information --
       12                               SPECIAL MASTER:                Well, that doesn't make
       13       it work product.                 That makes --
       14                               MR. LITTLE:             That makes it privileged.
       15                               SPECIAL MASTER:                -- it privileged.
       16       Correct.
       17                               MR. LITTLE:             And in the other category
       18       is the fact that the information that was chosen and
       19       selected for this database reflects the attorney's
       20       decision about what information is crucial to that
       21       client's case.
       22                               And so there is in the Third Circuit a
       23       selection and incorporation doctrine that I believe
       24       applies to this database.
       25                               But some of the information contained in


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 59 of 233 PageID:
                                   48094
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                    Page 58

        1       this also is the same kind of information that would
        2       be reflected in any case memorandum that an attorney
        3       would prepare for the file in any of our cases.
        4                               The fact that it's arranged in
        5       relational databases that can be sort of called upon
        6       to produce reports containing, you know, specific
        7       information, doesn't make it any different than any
        8       other internal document that's prepared for
        9       litigation.
       10                               SPECIAL MASTER:                And correct me if I'm
       11       wrong, but is what Mr. Farrell handed over to me, is
       12       that typical of the categories and of the fields in
       13       this database?
       14                               MR. LITTLE:             I believe that reflects all
       15       of the possible fields.
       16                               SPECIAL MASTER:                Okay.          So if I said to
       17       Mr. Farrell, Mr. Farrell, identify for me the six
       18       fields that you really want by way of information,
       19       and we narrow everything down to the point where some
       20       if not all of your concerns go away, would that plus
       21       a 502(d) order satisfy your concerns?
       22                               MR. LITTLE:             Well, I don't think that I
       23       can --
       24                               SPECIAL MASTER:                It's hard -- I'm asking
       25       you a question in the abstract.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 60 of 233 PageID:
                                   48095
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                    Page 59

        1                               MR. LITTLE:             -- walk back from the --
        2       from the position we're taking on the database.                                      It
        3       would obviously be better than --
        4                               SPECIAL MASTER:                Than a full-blown --
        5                               MR. LITTLE:             -- producing the whole
        6       thing.
        7                               SPECIAL MASTER:                Okay.
        8                               MR. LITTLE:             But, you know, for the
        9       record --
       10                               SPECIAL MASTER:                So amputation is better
       11       than just capital punishment?
       12                               MR. LITTLE:             We'll take anything we can
       13       get.
       14                               SPECIAL MASTER:                Okay.          Mr. Farrell,
       15       you only get to use one sheet of comments from Mr.
       16       Assaf, okay, so pick the better one.
       17                               MR. FARRELL:              I will do my best, your
       18       Honor.
       19                               And I came in this morning and I was
       20       going to say that the theme of the day was going to
       21       be the sauce for the goose, sauce for the gander that
       22       you identified from our brief, but I think your Honor
       23       actually --
       24                               SPECIAL MASTER:                I stole your thunder.
       25                               MR. FARRELL:              You actually came up with


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 61 of 233 PageID:
                                   48096
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                    Page 60

        1       a better theme than I did, which was the Groundhog
        2       Day point, because I think much of what we've heard
        3       over the last hour plus is material that's already
        4       been argued for months and rejected.
        5                               We heard scope of discovery and
        6       forfeiture of discovery, which has been rejected
        7       multiple times by Chief Judge Linares and by your
        8       Honor.
        9                               We heard Rule 1.6 confidentiality, which
       10       has been rejected by the Court I think at least twice
       11       at this point.
       12                               SPECIAL MASTER:                The last time I said
       13       it's a court order and therefore under New Jersey
       14       law, which is what applies, you need to disclose.
       15                               MR. FARRELL:              Exactly.            And we've heard
       16       arguments about prematurity and so on and so forth.
       17                               What I think would be helpful is exactly
       18       where I think the Court was heading, which is how do
       19       we resolve this?
       20                               And I think much of what we heard this
       21       morning was really off base from what the dispute
       22       we're actually talking about is.
       23                               And so I want to just try to make three
       24       points, because I think it brings us back to what the
       25       actual dispute is.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 62 of 233 PageID:
                                   48097
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 61

        1                               First, the plaintiffs you'll remember
        2       vigorously demanded the Cahill databases.                                    When they
        3       demanded them, there were no limitations imposed.
        4       They didn't say I only want the entries for the six
        5       putative class reps, I only want the entries for the
        6       30 Bevan people that the Court ordered.                                   It was
        7       everything.
        8                               SPECIAL MASTER:                That's okay, because
        9       lawyers are entitled to say do I what I say, not what
       10       I do.        So, okay, that's -- I understand that.
       11                               MR. FARRELL:              So the plaintiffs set the
       12       scope when it comes to the databases.                                   All we're
       13       asking is that they live by the scope they
       14       established.
       15                               Point two, most of the information in
       16       the database both the plaintiffs and Bevan have
       17       agreed to produce.
       18                               The dispute here is really about three
       19       categories of information.                          Most of the argument you
       20       heard about work product and this and that, we've
       21       already passed it because there's already been
       22       agreement to produce multiple categories of
       23       information out of the database for all of the Bevan
       24       clients.          And when I say all of the Bevan clients --
       25                               SPECIAL MASTER:                Okay.          So there's been


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 63 of 233 PageID:
                                   48098
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 62

        1       agreement to produce certain categories of
        2       information.
        3                               MR. PLACITELLA:                No.
        4                               SPECIAL MASTER:                What are they?
        5                               MR. PLACITELLA:                There's no agreement.
        6                               SPECIAL MASTER:                Well, there may not be
        7       with you, Mr. Placitella.
        8                               MR. PLACITELLA:                There was no agreement
        9       with him either.                 There was a proposal made that was
       10       reached --
       11                               SPECIAL MASTER:                Wait.          Fine.   He says
       12       there was.            You say there weren't.
       13                               MR. ASSAF:            What does Mr. Roth say?
       14                               SPECIAL MASTER:                Mr. Roth, somebody's
       15       putting you on the spot.
       16                               MR. ROTH:           And I'm happy to be on the
       17       spot, your Honor.
       18                               We were -- what we discussed was
       19       those --          produce the e-mails, that there were areas
       20       in this database that would be privileged and that we
       21       would not produce.                     That's what was discussed.
       22                               MR. ASSAF:            And that everything else
       23       would be produced.
       24                               MR. ROTH:           Well -- and that's what I
       25       wrote, that we wouldn't have a problem with that,


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 64 of 233 PageID:
                                   48099
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 63

        1       your Honor.
        2                               SPECIAL MASTER:                Okay.          And what are
        3       those areas?
        4                               MR. ROTH:           I'm sorry?
        5                               SPECIAL MASTER:                What are those areas
        6       that would be produced?
        7                               MR. ROTH:           Well, it's actually the
        8       ones that --              oh.      It's easier to go with ones that
        9       are not going to be produced.
       10                               SPECIAL MASTER:                No, no.         For me it's
       11       easier to go with the ones that would be produced,
       12       because my order is going to say:                                You're going to
       13       produce X, Y, and Z.                      So I'm going to need to know
       14       what it is that you agree on.                              Think about it for a
       15       moment.
       16                               Mr. Assaf is going to play with his
       17       machine --
       18                               MR. ASSAF:            I'm just --
       19                               SPECIAL MASTER:                -- and Mr. Farrell's
       20       going to continue his --
       21                               MR. ASSAF:            I'm just going to pull up
       22       Mr. Roth's e-mail.
       23                               SPECIAL MASTER:                That's all right.              If
       24       that's helpful, that's fine.                           But you can do that
       25       while Mr. Farrell continues.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 65 of 233 PageID:
                                   48100
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 64

        1                               MR. ROTH:           Gene, why don't you just
        2       forward it to me?
        3                               SPECIAL MASTER:                Okay.          So you guys can
        4       play electronics while Mr. Farrell speaks.
        5                               MR. FARRELL:              There were multiple
        6       discussions and agreements.                           One example that we
        7       noted in our brief, because we had to change our
        8       brief at the last minute because we reached an
        9       agreement, was on whether the plaintiffs had been in
       10       silica litigation and were they going to keep that
       11       information out or not.                       Mr. Roth agreed to include
       12       it.
       13                               So the reason our brief focused on three
       14       areas, three key areas, but three areas nonetheless,
       15       is because there had been agreement on everything
       16       else.
       17                               I'm now hearing for the first time that
       18       that agreement supposedly didn't exist.                                   But be that
       19       as it may.
       20                               Now let's talk about the three areas,
       21       because I think they illustrate the problem here.
       22                               I appreciate that neither plaintiffs nor
       23       Bevan wants to produce the information.                                    But as your
       24       Honor correctly recognized, unless there's a basis
       25       for withholding it, which it's their burden to


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 66 of 233 PageID:
                                   48101
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                  Page 65

        1       satisfy, they can't withhold it just because it's bad
        2       for them or they don't feel like producing it.
        3                               So let's talk about each of the three
        4       things.           The referring attorney.                        Well, Mr. Little
        5       tried to draw a distinction between information
        6       received from a client as opposed to received from a
        7       third party and argued that, well, information that
        8       comes from the clients is special.
        9                               Well, the identity of the referring
       10       attorney certainly didn't come from Mr. Bevan's
       11       clients.          That came from a third party.                        And I don't
       12       see how it could be privileged or confidential.                                  It's
       13       certainly not a trade secret, as your Honor
       14       mentioned.
       15                               So if I walk through all of the examples
       16       that I've heard this morning about basis for
       17       withholding, none of them apply to the referring
       18       attorney.           And that's all the more true given the
       19       discovery confidentiality order we have here.
       20                               To the extent that Mr. Placitella is
       21       even concerned about reputational harm, the example
       22       he gave about a defense lawyer referring Mr. Roth a
       23       case, I'm sure they will designate this information
       24       confidential or attorneys' eyes only under the
       25       discovery confidentiality order.


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 67 of 233 PageID:
                                   48102
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                 Page 66

        1                               And I assume that would address all of
        2       the concerns they have about reputational issues or
        3       whatever may flow from it.
        4                               The key point is there's no privilege
        5       basis or work product basis for withholding referring
        6       attorney.
        7                               Two, settlements, and I think these
        8       actually fall into two categories, so let me take
        9       them in two stages because I think it matters.
       10                               One, are the settlements in the claims
       11       made on bankruptcy trusts?
       12                               We met and conferred on this with Mr.
       13       Roth and with Mr. Little.                         They both acknowledged
       14       that bankruptcy trusts are not confidential.
       15                               The reason we cited the Ohio statute
       16       that we cited was not to say that it applies here and
       17       that this is a personal injury case, but to
       18       illustrate the fact that these trusts are not deemed
       19       confidential by anybody.
       20                               And in fact, if the federal bankruptcy
       21       court had said they're confidential and they can't be
       22       produced, I very much doubt that the Ohio state could
       23       then say I now demand that you produce it.                            It
       24       doesn't work that way.
       25                               These bankruptcy trusts are not


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 68 of 233 PageID:
                                   48103
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                             Page 67

        1       confidential submissions.                         They're communications
        2       with third parties, both the submission to the trust
        3       and the information received from the trust, so it's
        4       also not privileged.
        5                               So you have no confidentiality, you have
        6       no privilege, and you have no work product.
        7                               I don't see any basis for withholding
        8       any of the information related to the bankruptcy
        9       trusts, including the amounts that have been received
       10       from those trusts, because there's no confidentiality
       11       in place.
       12                               So then that leaves category three,
       13       which is the other settlements, the settlements with
       14       non-bankruptcy entities.
       15                               SPECIAL MASTER:                Well, was there any
       16       other compensation received by the Bevan plaintiffs?
       17                               MR. FARRELL:              Essentially yes, which I
       18       presume that most --                     looking at the database
       19       entries, I presume that most of them would be
       20       entities other than bankruptcy trusts, such as other
       21       defendants from the litigation.
       22                               Now, we heard extensive argument from
       23       Mr. Placitella this morning that somehow BASF already
       24       has this information.
       25                               I don't see how it can both be true that


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 69 of 233 PageID:
                                   48104
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                 Page 68

        1       the information is subject to a confidentiality
        2       agreement but BASF already has it from 25 years ago.
        3       One of those two things is not correct.                               I don't
        4       know why --
        5                               SPECIAL MASTER:                Well, the argument that
        6       Mr. Placitella advances in respect of that is really
        7       a proportionality argument, if I can put it in our
        8       new terms as of a year and a half ago.                                You know,
        9       whether getting that information is proportional to
       10       the needs of the case because, says Mr. Placitella,
       11       you already have that information somewhere along the
       12       way.       And that's how I understood his argument.
       13                               MR. FARRELL:              And I don't believe --
       14                               SPECIAL MASTER:                And he's shaking his
       15       head up and down, meaning that I finally got one
       16       right.
       17                               MR. PLACITELLA:                You got many things
       18       right.
       19                               SPECIAL MASTER:                Thank you.
       20                               MR. PLACITELLA:                Just not everything
       21       here so far.
       22                               SPECIAL MASTER:                Stick with me.       We're
       23       not done yet, Mr. Placitella.
       24                               MR. FARRELL:              With the exception of some
       25       of the talc co-defendants, which your Honor may


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 70 of 233 PageID:
                                   48105
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                                Page 69

        1       remember us discussing at the October hearing, where
        2       BASF may have had some information about what other
        3       talc companies were paying in those cases, I don't
        4       think it's correct that we have information about
        5       what non-talc non-bankruptcy entities would have been
        6       paying to the plaintiffs in those cases.
        7                               We have asked now for a year for the
        8       plaintiffs to identify even one confidentiality
        9       agreement that would restrict the production of the
       10       information or that couldn't be addressed through the
       11       discovery confidentiality order we have.                              And we've
       12       seen none.
       13                               And in fact, your Honor just heard again
       14       this morning Mr. Placitella acknowledging that some
       15       of those settlements at a minimum are not subject to
       16       confidentiality.
       17                               Given that it is their burden to prove
       18       up some basis for withholding the information, they
       19       haven't met the burden and in fact have acknowledged
       20       that the argument doesn't apply to the chunk of the
       21       information that we're after.
       22                               The last point I would make is the point
       23       that I made to your Honor in December when we were
       24       here discussing the Rothenberg issues.
       25                               And I thought one of the most important


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 71 of 233 PageID:
                                   48106
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                      Page 70

        1       pieces of the plaintiffs' opposition on the Bevan
        2       database actually was on the last page of their brief
        3       where they told the Court:                          Hey, none of this should
        4       preclude us from later relying on this very same
        5       information.              And I thought that was a pretty telling
        6       statement.
        7                               It seems pretty clear, your Honor, that
        8       the plaintiffs are planning to use this sort of
        9       information.              And they need to.                  The reason they need
       10       to, as we explained in our motion, is that the six
       11       class representatives have either mesothelioma and
       12       lung cancer, but 90 plus percent of the putative
       13       class does not.
       14                               It will be the non-malignant claims that
       15       were at issue with the National Tire Worker
       16       Litigation Project that are the subject of all of the
       17       discussion the Court has seen about fraudulent
       18       doctors, diagnoses with no actual basis, and most
       19       importantly I think for the present dispute, the
       20       amount of compensation that would have been received
       21       in those cases.
       22                               SPECIAL MASTER:                But aren't we really
       23       being told by plaintiffs' counsel:                                    Read between the
       24       lines, wait until you get our class cert motion,
       25       that's going to define what the class is that we're


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 72 of 233 PageID:
                                   48107
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                 Page 71

        1       seeking and may in fact moot many of the issues that
        2       are before us.                 Isn't that really sort of the
        3       subtext of what plaintiffs' counsel are saying?
        4                               MR. FARRELL:              Well, we're two weeks away
        5       at this point, your Honor.                            And I would think that
        6       Mr. Placitella would be in a position to tell us
        7       today are the non-malignant claims out of the class.
        8       If they are, then we're happy --
        9                               SPECIAL MASTER:                Well, I'm not going to
       10       ask him to do that today, because he has until the
       11       29th.
       12                               MR. FARRELL:              Okay.        Well, then we're
       13       left in the position of needing to seek the
       14       information, because as of today they're supposedly
       15       in the class.                 And as of today, we have only three
       16       and a half months of fact discovery to go and we need
       17       to get this information.
       18                               Otherwise, we're going to have no
       19       discovery in this case at all on potential damages
       20       and the sorts of reliance and causation issues with
       21       respect to the non-malignant claims that we're
       22       talking about.
       23                               SPECIAL MASTER:                I understand your
       24       concern.            But hopefully you also understand at least
       25       from the way that this matter has been handled up


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 73 of 233 PageID:
                                   48108
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                        January 15, 2018


                                                                                               Page 72

        1       until now, that if there is a deferral for two weeks
        2       to allow all of us to know what plaintiffs' counsel
        3       will be proposing in the way of a class, that I will
        4       not allow that to prejudice the defense.                              You're
        5       going to get your opportunity to get what you need
        6       and you're going to get it quickly.
        7                               And it frankly might be easier to do
        8       then because then we really will know what the
        9       contours of the ballpark that we're going to be
       10       playing in are.
       11                               And I hope that you're fairly confident
       12       on your side that even though you have a limited time
       13       period within which to do to conduct your discovery,
       14       discovery will move quickly and delays are not going
       15       to be acceptable from anybody.                             And I mean that.
       16       Anybody.
       17                               I will tell you that at the last time
       18       that we discussed this issue, we deferred it because
       19       I was told by counsel that you were going to work it
       20       out.       If I had -- and it didn't work out.                        That's
       21       fine.          We address it now.
       22                               But I will tell you that if I had
       23       ordered the discovery and it had not been produced, I
       24       am perfectly ready, willing, and able to start
       25       imposing sanctions, because I've said it before, I


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 74 of 233 PageID:
                                   48109
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                            January 15, 2018


                                                                                                   Page 73

        1       will say it again.                     This case needs to move.                 And
        2       I'm not going to brook delays based upon folks'
        3       recalcitrance with complying with orders that are
        4       issued after a matter has been briefed and argued and
        5       you've been heard.
        6                               You can disagree with me all you want.
        7       That's perfectly fine.                        And if you disagree with me
        8       enough, there is a methodology for you to get review
        9       of my decisions.                   Good luck on that.                 But there is a
       10       methodology.
       11                               And that's what we're going to follow.
       12       Otherwise we're going to move this case along.                                    And
       13       it's not going to be at anybody's prejudice.
       14                               This case is almost seven years old.
       15       Everybody in this case is entitled to know what the
       16       other side's case is going to be about, specifically
       17       in respect of class certification.
       18                               Plaintiffs have a heavy burden to
       19       satisfy class cert requirements, particularly in this
       20       circuit.
       21                               And defendants have every right to poke
       22       holes into that.                 That's what makes it a lawsuit.
       23                               The fact that the complaint was filed is
       24       not an invitation for the other side to lay down.
       25       You got to expect that the other side is going to


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 75 of 233 PageID:
                                   48110
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                        January 15, 2018


                                                                                               Page 74

        1       fight you back and that everybody has their burden to
        2       prove.           So we're going to keep moving on this as
        3       best we can.
        4                               Let me make this suggestion.                  Putting
        5       aside --          Mr. Assaf is going to have a heart attack
        6       if I don't let him speak, so --
        7                               MR. ASSAF:            Well, I --
        8                               SPECIAL MASTER:                So to avoid the heart
        9       attack --
       10                               MR. ASSAF:            Well, I'd like the Roth
       11       exception to multiple people raising points, because,
       12       your Honor, if Mr. Placitella is going to sit there
       13       in silence, it's inconceivable that this class is not
       14       going to include the Bevan people and the Bevan
       15       database.             This is their case.
       16                               And so to just --                  so two weeks of delay
       17       so that we could come back here and then negotiate
       18       how it's going to be produced --
       19                               SPECIAL MASTER:                That's not going to
       20       happen.
       21                               MR. ASSAF:            Because I would like to say,
       22       your Honor, they know Bevan is their case.                             Okay.
       23       We've seen Rothenberg.                      It's Rothenberg and Bevan.
       24       And Rothenberg, I don't know what's going to happen
       25       there.           Bevan is their case.


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 76 of 233 PageID:
                                   48111
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                                Page 75

        1                               And so they're sitting there knowing,
        2       okay, that that's going to be part of their case.
        3       And now we're just going to wait until we get this
        4       database.
        5                               And the point I wanted to pick up, Mr.
        6       Farrell did a great job as usual, but I did want to
        7       say when they agreed -- Mr. Roth and I have just been
        8       exchanging e-mails.                    When they've agreed to produce
        9       the database save three key issues, okay, that's
       10       really inconsistent with the notion that the database
       11       can't somehow be reformed to produce it without
       12       whatever fields.
       13                               SPECIAL MASTER:                If it's computer
       14       information, it can be manipulated --
       15                               MR. ASSAF:            Correct.
       16                               SPECIAL MASTER:                -- every which way
       17       possible.
       18                               MR. ASSAF:            Correct.
       19                               SPECIAL MASTER:                So --
       20                               MR. ASSAF:            And so on the National Tire
       21       litigation -- the National Tire Workers Litigation
       22       Project, I'm not trying to oversell that, but I
       23       just -- I get my shot to test the parameters of what
       24       these people are and whether they in fact had valid
       25       claims.


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 77 of 233 PageID:
                                   48112
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                January 15, 2018


                                                                                                       Page 76

        1                               SPECIAL MASTER:                No question.         The
        2       question that is presently at issue is whether now is
        3       the right time for that.
        4                               MR. ASSAF:            And here's why --
        5                               SPECIAL MASTER:                Okay.          That's the only
        6       issue as far as I'm concerned.
        7                               If the case gets certified or in the
        8       process of that, you're going to get the right to
        9       look at that and take your shot.
       10                               The question is are you going to get
       11       that today or some day after today?
       12                               MR. ASSAF:            So that's what --             so maybe
       13       I'm just misunderstanding again.                                 I think I get that
       14       shot before certification.                            I don't --          not after --
       15       Mr. Placitella is suggesting I get it after.
       16                               SPECIAL MASTER:                That's not the
       17       question.           The question is do you get it before the
       18       motion for certification is even filed.
       19                               MR. ASSAF:            Okay.        Because it's not
       20       going to come as any surprise, in the Widener case,
       21       which you're familiar with --
       22                               SPECIAL MASTER:                I'm sure that this
       23       issue is not going to go away.
       24                               MR. ASSAF:            Correct.
       25                               SPECIAL MASTER:                Okay.          It's the


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 78 of 233 PageID:
                                   48113
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                      Page 77

        1       Heimlich case.                You called it Widener.
        2                               MR. ASSAF:            Correct.
        3                               SPECIAL MASTER:                It's Widener Law
        4       School.          Judge Walsh put the brakes on that and the
        5       Third Circuit agreed, so...
        6                               MR. ASSAF:            Correct.                And again, I
        7       don't have to lay it all the out now for your Honor.
        8       But if it turned out that a large number of that
        9       putative class were part of a scheme to submit false
       10       LSAT scores, that would be relevant to the class cert
       11       hydrogen peroxide analysis.
       12                               And so all I'm saying is -- and I know
       13       we're going to get to this on the interrogatories, we
       14       have -- I think it's May 10th or May 15th.                                    And I
       15       hear what your Honor's saying about things set in
       16       stone.
       17                               I don't understand the burden to start
       18       producing this, because I can tell you on February
       19       1st when we come back here, there's going to be a
       20       long story about how long it takes to get it to us.
       21                               SPECIAL MASTER:                But if that's the case,
       22       they may not get my normally sympathetic ear, so --
       23       look, I'm trying --
       24                               MR. ASSAF:            I know.
       25                               SPECIAL MASTER:                -- to get the case


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 79 of 233 PageID:
                                   48114
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 78

        1       moving, okay.                 I'm not carrying water for anybody
        2       except for Chief Judge Linares, okay, because he's
        3       the only one who can get cranky at me, and that
        4       matters, okay.
        5                               You can all get cranky at me, but it
        6       really doesn't matter.                        So that's what I'm trying to
        7       do.
        8                               MR. ASSAF:            I understand.
        9                               SPECIAL MASTER:                And I think everyone
       10       understands that.                    And so work with me.                  Help me
       11       get you where you need to be.                              I've said that
       12       before.          I'm going to say it again.                           Work with me.
       13       Help me get you what you need.                               And I will try to do
       14       that.
       15                               Anyone else?              Mr. Roth?
       16                               MR. ROTH:           Just two things.              One, to
       17       respond to -- I didn't get an e-mail from you, but I
       18       sent you an e-mail from me --
       19                               MR. ASSAF:            Correct.
       20                               MR. ROTH:           -- where I identified those
       21       databases that -- or those fields that we said were
       22       not discoverable.
       23                               SPECIAL MASTER:                Okay.
       24                               MR. ROTH:           And I'm happy to send that to
       25       your Honor.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 80 of 233 PageID:
                                   48115
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                  Page 79

        1                               SPECIAL MASTER:                No.       What I want you to
        2       do -- we're going to take a short break.                                 And what I
        3       want you, Mr. Roth, either one of you, Mr. Assaf or
        4       Mr. Farrell, and Mr. Little, because again, you're
        5       picking at his client's carcass, to go through this
        6       list and tell me specifically which fields you agree
        7       to produce, okay, knowing full well that you disagree
        8       on the three fields that are at issue here.
        9                               I'm going to tell you right now I'm not
       10       going to order the production of 450 fields of
       11       information.                That's not going to happen.
       12                               MR. FARRELL:              Well, can I speak to just
       13       that point, your Honor?                       Because I think there's a
       14       bit of a misconception about the number 450.
       15                               SPECIAL MASTER:                It doesn't matter what
       16       the number is.                You're going to look through this
       17       list and you're going to highlight -- and I'm to give
       18       you the list and I'm going to give you a highlighter.
       19       Okay.        You're going to highlight the fields that you
       20       guys agree can be produced.                           I'm sure you can
       21       modify -- since this is a relational database, I'm
       22       sure you can modify what the net result is when you
       23       produce the spreadsheet.
       24                               And once we define what the categories
       25       are, I know that there are three categories you're


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 81 of 233 PageID:
                                   48116
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 80

        1       not going to agree on, so I'm going to have to rule
        2       on them, and we'll work off of that.
        3                               But first let's try to make sure that we
        4       define what the scope is of what's being requested
        5       here, try to get agreement on that as much as
        6       possible, and then I'll address the three areas.
        7                               And if people want to talk more after
        8       that, that's fine.                   But for now, why don't we try to
        9       use that time profitably.
       10                               MR. PLACITELLA:                I just want to correct
       11       the record on one thing --
       12                               SPECIAL MASTER:                Yes.
       13                               MR. PLACITELLA:                -- about the Cahill
       14       database.           The Cahill database was supposed to have
       15       been produced in response to my request for give me
       16       the records that you have as to why cases were
       17       dismissed.              That was why it --                   am I wrong?
       18                               MR. ASSAF:            Yes, you are wrong.
       19                               MR. PLACITELLA:                Okay.          Well, tell me
       20       why it wasn't produced then.
       21                               SPECIAL MASTER:                I'm sorry.         Before we
       22       get into that, I have a feeling that that's what a
       23       friend of mine who likes the ballet would call a
       24       lateral arabesque.                   It's not central to the dance.
       25                               I don't know how that helps us here, Mr.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 82 of 233 PageID:
                                   48117
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                      Page 81

        1       Placitella.               So maybe you can tell me that first.
        2                               MR. PLACITELLA:                We'll have our break
        3       and then we'll come back.
        4                               SPECIAL MASTER:                Okay.          Thank you.
        5       Here's the list that you gave me.                                I'm going to find
        6       you a highlighter -- well, that's a blue one.                                      Those
        7       are horrible.                 Can we get a yellow one?                     There
        8       should be one down there.
        9                               MR. ASSAF:            And, your Honor, so it's not
       10       going to surprise you, the point on the 450, if they
       11       sued 120 defendants, each defendant could have three
       12       categories:             Date complaint filed, check received,
       13       check sent, check cashed.
       14                               SPECIAL MASTER:                Okay.
       15                               MR. ASSAF:            So that's why it gets up
       16       into the hundreds so quickly.
       17                               SPECIAL MASTER:                All right.          Well, I
       18       looked at it.               And they seemed pretty --                      pretty --
       19       what's the word I'm searching for?                                    Pretty granular
       20       in the information.                    So that's kind of where we were.
       21                               But let's use this time profitably.
       22                               (Break.)
       23                               SPECIAL MASTER:                I just want to confirm
       24       that the categories are correct.
       25                               MR. ROTH:           Well, actually, your Honor,


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 83 of 233 PageID:
                                   48118
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 82

        1       there are a couple things that are -- that were
        2       changed after this.                    So let me --
        3                               SPECIAL MASTER:                Okay.          So why don't you
        4       tell me what the categories are.
        5                               MR. ROTH:           Right.           Let me just say --
        6       and what you have asked us to do and what I had done
        7       with Mr. -- I'm sorry, what I had done with Mr. Assaf
        8       and with Mr. Farrell after our November conference
        9       with your Honor was essentially some E-electronic and
       10       telephone meet and confers.
       11                               We objected in front of your Honor to
       12       producing the database.                       We said perhaps there was a
       13       way to work this out.                       These are putative class
       14       members.            And we went down into the woods on certain
       15       things.
       16                               So we said for purposes of reaching an
       17       agreement, which we never did, here is what we will
       18       not produce.                I've said it that way, your Honor,
       19       because the version that you now have has factors
       20       that are -- or fields that are highlighted with red.
       21       Those are the fields we believe are not discoverable
       22       from the Bevan database.
       23                               SPECIAL MASTER:                  Okay.        But make my
       24       life easier.
       25                               MR. ROTH:           Yes, sir.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 84 of 233 PageID:
                                   48119
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                      Page 83

        1                               SPECIAL MASTER:                Tell me which fields
        2       you've agreed to produce.
        3                               MR. ROTH:           Okay.
        4                               SPECIAL MASTER:                Because those are what
        5       are going to appear in the order.
        6                               MR. ROTH:           Okay.
        7                               SPECIAL MASTER:                Mr. Reiley's going to
        8       take notes, and what he puts in the way of notes is
        9       what's going to be in the order, so slowly and
       10       patiently.            Please.
       11                               MR. ROTH:           Yes, sir.                 For the record,
       12       what we would have been willing to produce, even
       13       though we dispute its discoverability --
       14                               SPECIAL MASTER:                I assume that you
       15       dispute the discoverability of everything.                                    But at my
       16       request, you're kindly agreeing to produce the
       17       following.
       18                               MR. ROTH:           Well, subject to your Honor's
       19       order, we would produce -- we were willing to agree
       20       to the following:                    NS, AA --
       21                               SPECIAL MASTER:                What is NS?
       22                               MR. ROTH:           I don't remember.               And I was
       23       told that they're not really filled, the fields
       24       aren't really filled.
       25                               SPECIAL MASTER:                Well, let me try this,


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 85 of 233 PageID:
                                   48120
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                    Page 84

        1       okay, because I'm going to look at this and maybe get
        2       some sense out of it.
        3                               We're going to get the first and last
        4       name of the original claimant?
        5                               MR. ROTH:           Yes.
        6                               SPECIAL MASTER:                We're going to get the
        7       first and last name of whoever their representative
        8       plaintiff is.                 Right?
        9                               MR. ROTH:           Yes, sir.
       10                               SPECIAL MASTER:                Okay.          We're going to
       11       get the address for the -- and I say representative
       12       plaintiff, not in the sense of class representative,
       13       but in the sense of somebody standing in the shoes of
       14       a decedent.
       15                               Okay.          So we're going to get the
       16       address for that.                    We're going to get the cause of
       17       death.           We're going to get alternate contact, the
       18       primary employer and the location of the primary
       19       employer, the year they started employment, the year
       20       their employment ended, their occupation, their
       21       primary and/or secondary diagnoses.
       22                               MR. ASSAF:            Film quality.
       23                               SPECIAL MASTER:                I'm sorry?
       24                               MR. FARRELL:              Yes, film quality and ILO
       25       are going to be important fields for non-malignant


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 86 of 233 PageID:
                                   48121
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 85

        1       claims, your Honor.
        2                               SPECIAL MASTER:                Okay.          Film quality and
        3       ILO, whatever ILO may be.
        4                               MR. FARRELL:              It's an organization that
        5       has standards for reading chest x-rays to determine
        6       whether they show markings or indicia of asbestos.
        7                               SPECIAL MASTER:                Okay.          And what's the
        8       state number?               What is that?
        9                               MR. ROTH:           That's the docket number.
       10       There's a claim number.
       11                               SPECIAL MASTER:                Okay.          And then the
       12       date filed for that claim number and whether there
       13       was a worker's comp. claim filed and a settlement,
       14       the primary diagnosis date, secondary diagnosis date,
       15       the doctor or secondary doctor.
       16                               I don't know what product ID means.
       17                               MR. ROTH:           How you prove that they
       18       were -- what the product was that they were exposed
       19       to.
       20                               SPECIAL MASTER:                Okay.          And memo, what
       21       does that mean?
       22                               MR. ROTH:           I don't know, your Honor.
       23       Probably related to the product ID.
       24                               SPECIAL MASTER:                Okay.          PFT?
       25                               MR. FARRELL:              It's probably pulmonary


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 87 of 233 PageID:
                                   48122
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                      Page 86

        1       function test.                The next several fields, PFT,
        2       physical exam, SVC, SEV, 1, TLC --
        3                               THE REPORTER:               Mr. Farrell, excuse me,
        4       when you read the letters like that -- if you'd start
        5       again, I'd appreciate it.
        6                               MR. FARRELL:              Let me take them slower.
        7                               THE REPORTER:               Just because they're
        8       letters, I don't know if they're separated or all
        9       together.
       10                               MR. FARRELL:              These again are all going
       11       to be relevant to the non-malignant claims,
       12       presumably.
       13                               PFT is probably pulmonary function test.
       14       Physical exam presumably is just physical exam.                                        FVC
       15       is again a lung function reading.                                     FEV 1 to FVC
       16       ratio is again a lung function reading, as is TLC and
       17       DLCO.
       18                               So if that information is available,
       19       which it should be for anybody who's claiming
       20       asbestosis or a similar non-malignant condition, the
       21       plaintiffs have indicated they will produce it.
       22                               MR. PLACITELLA:                It's not available for
       23       everybody.
       24                               SPECIAL MASTER:                Okay.
       25                               MR. PLACITELLA:                Nor should it be.               I'm


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 88 of 233 PageID:
                                   48123
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                January 15, 2018


                                                                                                       Page 87

        1       just telling you as a matter of medical science, they
        2       don't do a reading for PFTs for everybody.
        3                               SPECIAL MASTER:                Okay.          And then we go
        4       to the next page where we have CUY, underscore CTY,
        5       underscore date, underscore PD.
        6                               So it's Cuyahoga County, date of what?
        7       What's PD stand for?                     Is that probate?
        8                               MR. ROTH:           I believe these are the
        9       probate filings, your Honor, yes.
       10                               SPECIAL MASTER:                Okay.          Because
       11       underneath it's got probate approval, probate amount,
       12       probate fee paid, probate fee description, Medicare
       13       lien resolved, Medicare lien paid, Medicare lien I
       14       assume it's decision.
       15                               MR. ROTH:           Right.
       16                               SPECIAL MASTER:                Medicare lien --
       17       Medicare underscore PLRP, Medicare underscore PLRP
       18       underscore PD, Medicare underscore PLRP underscore
       19       DESCR, I assume that's description.                                   Group, I don't
       20       know what group that is, but it's group.                                    Unfiled
       21       POA, is that power of attorney or something else?
       22                               MR. ROTH:           I believe that's power of
       23       attorney, your Honor.
       24                               SPECIAL MASTER:                Okay.          Medicare
       25       underscore SBMT.                   Probate, that's I assume whether a


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 89 of 233 PageID:
                                   48124
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 88

        1       claim was submitted to Medicare.                                 Probate attorney,
        2       meds underscore received, secondary underscore
        3       employer, secondary underscore years underscore EMP
        4       underscore.             I assume that's years employed.                         Then
        5       we go through a lot of deletions.
        6                               MR. FARRELL:              In the middle of the
        7       deletions --
        8                               SPECIAL MASTER:                Did I miss something?
        9                               MR. FARRELL:              -- are the two fields talc
       10       check number and talc check amount.
       11                               SPECIAL MASTER:                Okay.
       12                               MR. FARRELL:              There's no page numbers,
       13       unfortunately, but in the mass of a bunch of redacted
       14       fields.
       15                               MR. REILEY:             It's the second to last one
       16       I think.
       17                               SPECIAL MASTER:                Okay.          I didn't get
       18       that far I don't think.                         There they are.              Okay.
       19                               We have talc underscore CHK underscore
       20       no, which is talc check number.                                And then talc
       21       underscore CHK underscore amount, which I guess is
       22       talc check amount.
       23                               And then we get into other information,
       24       packs underscore per underscore day, which I assume
       25       is how many packs a day somebody smoked cigarettes.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 90 of 233 PageID:
                                   48125
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                 January 15, 2018


                                                                                                        Page 89

        1       Year underscore began, I assume the year they started
        2       smoking.            Year underscore stopped.                          Year they
        3       stopped smoking.                   VA underscore lien.                  Is that
        4       Veterans Administration?
        5                               MR. FARRELL:              That is, your Honor.
        6                               SPECIAL MASTER:                Then military
        7       underscore quest, underscore received, which I guess
        8       an inquiry from the military.                              That's what quest
        9       means, question or --
       10                               MR. ROTH:           It may be a questionnaire
       11       that was sent to the client from the firm.
       12                               SPECIAL MASTER:                Okay.          Well, whatever
       13       it is, you've agreed to include it.
       14                               MR. ROTH:           Let me be clear about agreed
       15       to include it, because I don't want -- again, your
       16       Honor, I think you understand our position, but you
       17       know --
       18                               SPECIAL MASTER:                But assuming that I
       19       order it, you're going to produce this, of course
       20       subject to a Federal Rule of Evidence 502(d) order.
       21                               MR. ROTH:           Yes, your Honor.              We don't
       22       want this transcript floating around that plaintiffs'
       23       counsel has agreed to give putative class members'
       24       discovery information to the defendants in this case
       25       now or ever.


     (856) 983-8484                                 Tate & Tate, Inc.                              (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 91 of 233 PageID:
                                   48126
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                      Page 90

        1                               SPECIAL MASTER:                You're being very
        2       accommodating because I twisted your arm.
        3                               MR. ROTH:           Okay.
        4                               SPECIAL MASTER:                Military underscore
        5       service.          Branch underscore of underscore service.
        6       Service underscore start underscore date.                                    These
        7       seem self-evident.                     Service underscore end
        8       underscore date.                   Basic underscore training
        9       underscore site.                   Basic underscore training
       10       underscore city.                   Basic underscore training
       11       underscore state.                    Basic underscore started.                   Basic
       12       underscore ended.                    Military underscore base.
       13       Location underscore of underscore military underscore
       14       base.          Base underscore started.                        Base underscore
       15       ended.           Location underscore of.                       Underscore military
       16       underscore base, 2.                      And then the same thing,
       17       started and ended.                     Same thing in regard to military
       18       base 3.           Ship underscore service.                            Name of ship.
       19       Years underscore on underscore ship.                                   And then the
       20       same thing for ship number 2.                              Name underscore of
       21       underscore transport underscore ship.                                    That's for
       22       those people in the poor Army who get shipped around
       23       by the Navy.                Transport underscore ship underscore
       24       years.           Search underscore last, last name, search
       25       underscore first, first name.                              Post underscore 1980.


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 92 of 233 PageID:
                                   48127
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                 January 15, 2018


                                                                                                        Page 91

        1       I don't know what that means.                              And apparently
        2       neither does anyone else.                           And then filing sheets,
        3       whatever that may be.
        4                               MR. FARRELL:              Post 1980 is presumably
        5       whether Medicare can assert a lien or not against
        6       settlements.
        7                               SPECIAL MASTER:                Okay.          And that then
        8       leaves us with the three categories that were at
        9       issue here today.                  And those are the identity of the
       10       referring attorney, whether any of the Bevan
       11       plaintiffs qualified for or received payments from an
       12       asbestos settlement trust, and compensation received
       13       by the Bevan plaintiffs regardless.
       14                               In respect of those three, nothing has
       15       been presented that would justify withholding the
       16       information concerning the referral attorney.
       17                               As I said very early on, I do not
       18       believe that that is a trade secret.                                   I do not
       19       believe that it is confidential.
       20                               But in order to protect whatever
       21       concerns may be, any production made of the database
       22       will be done pursuant -- for attorneys' eyes only
       23       pursuant to the confidentiality disclosure order.
       24       And that should resolve any concerns as to that.                                         So
       25       that will be produced.


     (856) 983-8484                                 Tate & Tate, Inc.                              (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 93 of 233 PageID:
                                   48128
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                                Page 92

        1                               The second category is whether the Bevan
        2       plaintiffs qualified for or received payment from an
        3       asbestos settlement trust.
        4                               The fact of having qualified or received
        5       payment is not confidential in my view.                               The amount
        6       may be.           But the fact is not.
        7                               So disclosure of the fact of having
        8       qualified for or received payment from an asbestos
        9       settlement trust will be produced, again, subject to
       10       a confidentiality discovery order.
       11                               And finally, whether the Bevan
       12       plaintiffs received any compensation other than from
       13       the settlement trust.                     And again, the fact of that
       14       will be produced, not the amount.
       15                               Now, that said, this entire order will
       16       be subject to Federal Rule of Evidence 502(d), which
       17       specifically will say, and the order will contain the
       18       language, that the privilege or protection that has
       19       been asserted is not waived by disclosure connected
       20       with the litigation pending before this Court, in
       21       which event the disclosure is also not a waiver in
       22       any other federal or state proceeding.
       23                               So no one's waived anything here.
       24                               MR. PLACITELLA:                And is not precedent
       25       for any other application, because they've already


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 94 of 233 PageID:
                                   48129
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                 Page 93

        1       announced that once they get the information here,
        2       they intend to go to Kansas and California and do the
        3       exact same thing.                    And that's the slippery slope
        4       that we're on.
        5                               SPECIAL MASTER:                You need to help me
        6       with that, Mr. Placitella, because I don't understand
        7       what that --
        8                               MR. PLACITELLA:                BASF is taking the
        9       position that they're entitled to this information.
       10                               It's our position they're entitled to
       11       none of it from putative chase members.                               And we
       12       preserve our right to appeal as if it was ordered.
       13                               They've taken the further position that
       14       once they get the information here, they're going to
       15       seek similar information as relates to other
       16       plaintiffs around the country.
       17                               SPECIAL MASTER:                Well, they can do that
       18       in other cases, subject to --
       19                               MR. PLACITELLA:                No, I'm talking about
       20       in this case.
       21                               SPECIAL MASTER:                Well --
       22                               MR. PLACITELLA:                In this case.      They've
       23       announced in briefing --
       24                               SPECIAL MASTER:                Let us jump up off that
       25       bridge if and when we get to it.


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 95 of 233 PageID:
                                   48130
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                             Page 94

        1                               But I will tell you that my decision is
        2       limited to what is in front of me right now.                            If
        3       something else happens in respect of it later on, I
        4       will address it then.
        5                               But I want everybody to understand that
        6       what I tried to do was to come up with a compromise
        7       that respected everybody's rights while still moving
        8       the case forward.                    So that's going to be my order.
        9                               If the plaintiffs think that they need
       10       to seek review of that order, that's up to you.
       11                               MR. PLACITELLA:                Thank you, your Honor.
       12                               MR. FARRELL:              Can I raise one minor
       13       point, your Honor --
       14                               SPECIAL MASTER:                Sure.
       15                               MR. FARRELL:              -- that I think falls
       16       within the compromise you just outlined, but I just
       17       wanted to be clear on it.
       18                               On the very last page of the database
       19       entries document you were just reading from, the
       20       third to last field is settlements underscore total.
       21       And then there's a number provided there.
       22                               I think that that field could be
       23       produced respecting the compromise your Honor laid
       24       out since it does not identify the party that the
       25       settlement came from or any individual defendant.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 96 of 233 PageID:
                                   48131
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                        January 15, 2018


                                                                                               Page 95

        1       It's just giving a total amount for the plaintiff as
        2       opposed to parties who may be on the other side of
        3       confidentiality agreements.
        4                               SPECIAL MASTER:                That may become
        5       relevant later on.                   Not right now.
        6                               MR. ASSAF:            And following up on that
        7       comment, your Honor, I don't -- I won't say I know
        8       where you're going with this, but let me put this on
        9       the record because I think there's going to be an
       10       issue from the meet and confer.
       11                               On the individual amounts of the various
       12       settlements, at the meet and confer just now that you
       13       ordered, we said okay, but you are to be then
       14       precluded from having an expert or anybody else now
       15       rely on those individual amounts since you've
       16       prevented us from getting them.
       17                               And they --             and I think there's some
       18       uncertainty.              And all I'd like is just some clarity
       19       that if they're going to use the settlement amounts
       20       through their experts, I actually get them when they
       21       start looking at them as opposed to getting an expert
       22       report that says:                  Oh, I've been churning this data
       23       for four months and here's what I found.
       24                               SPECIAL MASTER:                Mr. Assaf, you know as
       25       well as I do that if they rely on an expert, you're


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 97 of 233 PageID:
                                   48132
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                  Page 96

        1       entitled to everything that that expert relied on.
        2       Basic discovery.                 So if an expert relied upon
        3       something that has not been disclosed, you're
        4       entitled to that.
        5                               And you'll make arguments then that not
        6       only go to the substance but also the process.                                And
        7       we'll entertain those when and if they occur.
        8                               MR. ROTH:           There's one other point, your
        9       Honor, to raise about our meet and confer, which was
       10       to the extent that your Honor was going to order
       11       production of part of the fields of the database for
       12       putative class members, that we want it to be clear,
       13       and I believe we are, I just wanted to report to your
       14       Honor.
       15                               I don't know how many of the Bevan firm
       16       clients are run through this database.                                And I'm not
       17       suggesting that any of us do.
       18                               I wanted it to be clear because it's
       19       something that we had talked about producing all of
       20       the clients.              And a lot of that was just because I
       21       don't know that anybody was thinking about it.                                I
       22       don't think anybody was trying to gain unfair
       23       advantage or any of that kind of thing.
       24                               But given your Honor's order, it relates
       25       to putative class members, not every asbestos client


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 98 of 233 PageID:
                                   48133
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                 Page 97

        1       that's ever been in the Bevan firm, only people who
        2       may be part of this class.
        3                               SPECIAL MASTER:                Well, as currently
        4       defined --
        5                               MR. ROTH:           Yes your Honor.
        6                               SPECIAL MASTER:                -- which is pretty much
        7       anybody who was within the neighborhood of some
        8       asbestos at any time in the last 40 years.
        9                               MR. ROTH:           Well, that's not true.
       10                               MR. PLACITELLA:                That's not true.
       11                               MR. ROTH:           It's actually related to
       12       people who may have had talc claims.
       13                               SPECIAL MASTER:                Okay.
       14                               MR. ROTH:           I mean, we pled a pretty
       15       broad complaint --
       16                               SPECIAL MASTER:                You did.
       17                               MR. ROTH:           -- but it's not that broad,
       18       your Honor.
       19                               SPECIAL MASTER:                You did.       I thought it
       20       was --         but, you know, I have the number ingrained in
       21       my head.          It's paragraph 278.
       22                               MR. PLACITELLA:                It will be more focused
       23       in two weeks.
       24                               MR. ROTH:           Well, we also agree that it's
       25       related to talc.


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 99 of 233 PageID:
                                   48134
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                January 15, 2018


                                                                                                       Page 98

        1                               SPECIAL MASTER:                No, I lied.          I did not
        2       get that right.                I thought it was 278.                     Where's the
        3       definition?             Oh, here it is.                286.           All persons in
        4       the United States and its territories who were
        5       exposed to BASF's talc and/or talc products sustained
        6       asbestos related injury and prior to the commencement
        7       of this litigation either (A) filed a lawsuit or
        8       other claim for compensation against BASF and by
        9       reason of BASF's statements that its talc and talc
       10       products did not contain asbestos or that there was
       11       no evidence its talc and talc products contained
       12       asbestos settled, withdrew, voluntarily dismissed, or
       13       suffered an involuntary dismissal of such lawsuit or
       14       claim for compensation; or (B) by reason of BASF's
       15       statements that its talc and talc products did not
       16       contain asbestos or that there was no evidence it
       17       contained asbestos did not file a lawsuit or other
       18       claim for compensation against BASF.                                   Period.
       19                               The class shall also include those who
       20       have had or had the right to claim damages
       21       derivatively based upon such exposed person's
       22       asbestos related injury.
       23                               Okay.        That's the class definition that
       24       we operate on until Mr. Placitella is going to
       25       surprise all of us two weeks from today with a far


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 100 of 233 PageID:
                                    48135
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 99

        1       more limited class.
        2                               Right, Mr. Placitella?                        Don't answer
        3       that.
        4                               Anything else on that application?
        5       Good.
        6                               Let's go to the motion concerning the
        7       interrogatories.                 On December 15, 2017, under ECF
        8       285, BASF filed a motion to compel answers to
        9       interrogatories -- I'm sorry, Mr. Little, I didn't
       10       see you.
       11                               MR. LITTLE:             Your Honor, if the Bevan
       12       firm's presence is no longer required.
       13                               SPECIAL MASTER:                Does that mean you're
       14       going to deny us the joy of your presence?
       15                               MR. LITTLE:             With your permission of
       16       course.
       17                               SPECIAL MASTER:                Of course.
       18                               MR. LITTLE:             Thank you very much.
       19                               SPECIAL MASTER:                You're going to work
       20       with these folks in getting --
       21                               MR. LITTLE:             Absolutely.
       22                               SPECIAL MASTER:                -- the information?
       23       Thank you very much.                     I appreciate you coming down.
       24       Have a safe a trip home.
       25                               MR. LITTLE:             Yeah.        Thanks for


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 101 of 233 PageID:
                                    48136
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                 Page 100

        1       accommodating my trial schedule.
        2                               SPECIAL MASTER:                That's why I wanted to
        3       take you first, because you don't have a dog in the
        4       fight for the rest of this.
        5                               MR. LITTLE:             Thank you, your Honor.             I
        6       appreciate that.
        7                               SPECIAL MASTER:                We have two sets of
        8       interrogatories that are at issue.
        9                               The first set of interrogatories was
       10       propounded on October 23rd, 2015.                                And the second set
       11       of interrogatories was propounded on November 7,
       12       2017.
       13                               In respect of the first set of
       14       interrogatories, BASF states that the plaintiffs have
       15       failed to supplement their answers after subsequent
       16       discovery rulings and that the August 3, 2017,
       17       decision by Chief Judge Linares re a waiver had the
       18       result that answers were to be provided pursuant to
       19       the proposed form of order that was submitted.
       20                               We can do very short work of that.
       21       Everyone consents to the entry of that proposed form
       22       of order.             So we're not going to spend a whole lot
       23       of time talking about the first set of
       24       interrogatories.
       25                               MR. FARRELL:              I think the proposed order


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 102 of 233 PageID:
                                    48137
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 101

        1       was overtaken by the amended interrogatories that
        2       were provided by the plaintiffs, which in our view
        3       were still deficient and were the subject of the
        4       e-mail that we sent to your Honor.
        5                               SPECIAL MASTER:                Okay.          We'll come back
        6       to that.
        7                               MR. FARRELL:              Okay.
        8                               SPECIAL MASTER:                You guys and your
        9       e-mails.
       10                               In respect of the second set of
       11       interrogatories, BASF states that they are seeking
       12       what plaintiffs' alleged damages are, plaintiffs'
       13       alleged, quote, original, unquote, documents, and
       14       third, facts in support of plaintiffs' class action
       15       or class certification motion, which has not yet been
       16       filed.
       17                               As to damages, which are addressed in
       18       interrogatory 1 of the second set, BASF seeks the
       19       amount of damages, the method of calculating damages,
       20       the basis for calculating damages, and how the
       21       damages here differed from damages sought in the
       22       underlying cases.
       23                               In respect of the original documents,
       24       which is interrogatory number 4 of the second set,
       25       basically BASF says that we were required to produce


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 103 of 233 PageID:
                                    48138
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                 Page 102

        1       originals, they should be required to produce
        2       originals.            And their complaints as to originals
        3       we're just repeating, which may not have been the
        4       best thing for you guys to say.
        5                               The third category is class
        6       certification.                And those are interrogatories 2, 3,
        7       5, 6, 7, and 8 of the second set of interrogatories
        8       that seeks information about the putative class and
        9       class certification.
       10                               And BASF says we're fine if that
       11       information gets produced contemporaneous with the
       12       filing of the class certification motion.
       13                               Now, you said that at the time when you
       14       thought that was happening today.                                But I'm sure that
       15       you'd be happy to get it two weeks from today also.
       16                               On December the 20th under ECF 390,
       17       scheduling order number 4 set forth the schedule for
       18       the filing of oppositions and replies.
       19                               On December 27, 2017, under ECF 396 the
       20       plaintiffs filed their opposition where they agreed
       21       to the entry of the proposed consent order, which was
       22       docketed under ECF 384-12.
       23                               Therefore, the motion in respect of the
       24       first set of interrogatories was moot.
       25                               The problem is I have since then


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 104 of 233 PageID:
                                    48139
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                               Page 103

        1       received an e-mail dated January 5, 2018, from Mr.
        2       Farrell that basically says we got non-answers.                                  I
        3       think that was more kindly said than you said it.
        4                               In respect of the second set of
        5       interrogatories, the plaintiffs allege that the
        6       second set of interrogatories are premature and the
        7       current responses are sufficient and proper.
        8                               In respect of interrogatory number 1,
        9       again we're talking about the second set of
       10       interrogatories, that they are unnecessary and
       11       premature, that they deal with damages and we're not
       12       there yet.
       13                               And in respect of interrogatories 2, 3,
       14       5, 6, 7, and 8, those too are premature.                              These deal
       15       with the Rule 23 certification requirements.
       16       According to plaintiffs, these are beyond the mandate
       17       of hydrogen peroxide, that there will be ample
       18       opportunity for discovery once the class
       19       certification motion is filed, that the allegations
       20       of the inadequacy of the class reps is not supported
       21       by law and has nothing to do with pre-certification
       22       motion discovery.
       23                               The plaintiffs state that the request
       24       that they serve verified responses with their class
       25       certification motion should be denied, that


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 105 of 233 PageID:
                                    48140
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.            Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                     January 15, 2018


                                                                                           Page 104

        1       interrogatory number 4 about original documents seeks
        2       information that's not relevant to claims or
        3       defenses.
        4                               On January 3, 2018, under ECF 397, BASF
        5       in reply says the information sought is not
        6       premature, and again, this is as to the second set of
        7       interrogatories, that interrogatory number 1 is not
        8       premature and seeks basic damages information that
        9       should already have been disclosed, that
       10       interrogatories 2, 3, 5, 6, 7, and 8 seek basic Rule
       11       23 information, that interrogatory 4, which deals
       12       with original documents, response to or is prevented
       13       by further discovery concerning BASF's original
       14       documents, and in respect of the first set of
       15       interrogatories it suggests that the order should be
       16       supplemented.
       17                               Now, to go to Mr. Farrell's January 5,
       18       2018, e-mail, where BASF comments on plaintiffs'
       19       supplemental/amended answers to the first set of
       20       interrogatories.                 And he lists seven problems with
       21       them.          First, that the general objections remain
       22       unchanged.
       23                               Second, in respect of interrogatory
       24       number 1, not a single person is in fact named.
       25                               Third, that in respect of interrogatory


     (856) 983-8484                                 Tate & Tate, Inc.                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 106 of 233 PageID:
                                    48141
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                 Page 105

        1       number 4, the settlement with other entities without
        2       details is not helpful.
        3                               Number 4, interrogatory number 12, there
        4       was no change in the response whether there was a
        5       decision to settle with Engelhard.
        6                               In respect to number 5 in respect of
        7       interrogatory number 13, the efforts re the
        8       prosecution of claims against Engelhard, nothing
        9       substantive was changed in the answers.
       10                               Number 6, that there were no amended
       11       responses or answers to interrogatories concerning
       12       plaintiff Wengerd.
       13                               And number 7, that the Pease and Ware
       14       responses were verified by non-parties without any
       15       substitution of parties having occurred.
       16                               It's your motion.                  If you want to tell
       17       me something I don't already know, please feel free.
       18                               MR. FARRELL:              I think your Honor
       19       accurately summarized what our position is, so I
       20       won't go back through the whole thing.
       21                               You did initially note that when we said
       22       that for the second set of interrogatories we said
       23       that January 15th would be acceptable.                                Here we are
       24       on January 15th.                 I assume we're not getting a second
       25       set of interrogatories today.                              The point --


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 107 of 233 PageID:
                                    48142
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 106

        1                               SPECIAL MASTER:                No, because I think the
        2       discussion was we'll give it to you when we file our
        3       motion for class cert.
        4                               MR. ASSAF:            Correct.
        5                               SPECIAL MASTER:                And since that moved
        6       two weeks, I assume that plaintiffs also would move
        7       that response date two weeks.
        8                               MR. FARRELL:              Well, that was the point I
        9       wanted to make is that plaintiffs' opposition
       10       actually said they won't even give us the responses
       11       with their class motion, that the responses would
       12       come at some undefined point later in time.
       13                               SPECIAL MASTER:                Well, okay, that date's
       14       not going to be undefined, so you can get past that.
       15                               MR. FARRELL:              Okay.        So the crux of the
       16       issue is there's no factual information provided at
       17       all and no timeline for provided providing it.
       18                               Your Honor correctly noted that it falls
       19       into three categories.                      And let me speak to each of
       20       the three briefly because I think some of them are
       21       easier to knock out than others.
       22                               First, on plaintiffs' damages, which is
       23       interrogatory number 1 in the second set, it's really
       24       not a class related interrogatory.                                    It's about the
       25       six plaintiffs' individual damages.                                   There's no


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 108 of 233 PageID:
                                    48143
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                     Page 107

        1       prematurity issue or any other issue that turns on
        2       the class motion.
        3                               In fact, Rule 26(a) calls for the
        4       disclosure of damages information as one of the very
        5       first things that is supposed to occur in discovery
        6       in a case.
        7                               That hasn't occurred here.                        And we did
        8       get initial disclosures, but no damages information
        9       was provided.
       10                               Your Honor raised this issue as well at
       11       the October 2017 hearing.                         And plaintiffs couldn't
       12       answer the Court's questions about what their theory
       13       of damages was.
       14                               All we're saying is here we are several
       15       months into the discovery, regardless of whether a
       16       class could be or would be certified in this case,
       17       we're entitled to the plaintiffs' theory and basis
       18       for their individual damages claim.                                   And that hasn't
       19       been provided.
       20                               So I don't think that one turns on the
       21       timing of the class motion at all.                                    It should just be
       22       ordered to provide the information to the defendants
       23       since it's long overdue given what Rule 26(a) says.
       24                               SPECIAL MASTER:                Okay.          Are you done
       25       with interrogatory 1?


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 109 of 233 PageID:
                                    48144
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 108

        1                               MR. FARRELL:              Yes.
        2                               SPECIAL MASTER:                Who's responding on
        3       plaintiffs' behalf?
        4                               MR. ROTH:           Mr. Coren.
        5                               SPECIAL MASTER:                Whoa.          I think you just
        6       got thrown under the bus there, Mr. Coren.
        7                               MR. ROTH:           No, I'm kidding, your Honor.
        8       I just wanted to see --
        9                               SPECIAL MASTER:                See if he was still
       10       awake.
       11                               MR. ROTH:           See that reaction.
       12                               Your Honor, we do view it as part of the
       13       class issue here.                  And the reason being that --
       14                               SPECIAL MASTER:                Let me ask you this
       15       question.
       16                               MR. ROTH:           Yes, sir.
       17                               SPECIAL MASTER:                Are you going to
       18       respond to interrogatory number 1 in the second set
       19       in a meaningful way on the 29th of this month?
       20                               MR. ROTH:           All of the information
       21       regarding the class and how we intend to prove it I
       22       believe is --
       23                               SPECIAL MASTER:                That's not my question
       24       to you.          My question to you is --
       25                               MR. ROTH:           Do you mean in addition to --


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 110 of 233 PageID:
                                    48145
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                            Page 109

        1                               SPECIAL MASTER:                My question to you is I
        2       was given one representative set of interrogatories
        3       which were as to plaintiff Kimberlee Williams.                            And I
        4       assume that identical --
        5                               MR. ROTH:           Correct.
        6                               SPECIAL MASTER:                -- were issued as to
        7       each one of the named representative plaintiffs.
        8                               And interrogatory number 1 says, and I
        9       quote:         Describe all damages, losses, harm, or other
       10       relief which you, it's capital Y, which is defined as
       11       Miss Williams, contend BASF is responsible, including
       12       but not limited to:                    (A) the amount of damages, loss,
       13       harm, or other relief, (B) the method for calculating
       14       that damage, loss, harm, or other relief, (C) the
       15       basis for calculating that damage, loss, harm, or
       16       other relief, and (D) how that damage, loss, harm, or
       17       other relief differs if at all from the damages
       18       decedent claimed in his original complaint in the
       19       underlying action.                   And decedent is a defined term
       20       and underlying action is a defined term.
       21                               Are you going to produce responses in
       22       respect of all six of the named representative
       23       plaintiffs that answer interrogatory number 1 on
       24       January 29th?
       25                               MR. ROTH:           I don't know, your Honor.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 111 of 233 PageID:
                                    48146
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                             Page 110

        1       And I don't think so.
        2                               SPECIAL MASTER:                Okay.
        3                               MR. ROTH:           I mean, unless there's an
        4       order obviously.
        5                               SPECIAL MASTER:                Okay.
        6                               MR. ROTH:           But --
        7                               SPECIAL MASTER:                If there's an order
        8       will you provide it?
        9                               MR. ROTH:           Let the record reflect I'm
       10       smiling, your Honor.
       11                               And if there's an order, I would.                 But I
       12       would submit to your Honor that it remains premature
       13       given what the nature of this class may be and --
       14                               SPECIAL MASTER:                Well, but you're going
       15       to be able to define that --                           I mean, regardless of
       16       how the class is defined, you have six representative
       17       plaintiffs who are named.                           Okay.
       18                               Interrogatories have been propounded to
       19       each one of those representative plaintiffs.                            And
       20       the answer is:                Are those representative plaintiffs
       21       whose case goes on with or without a class
       22       certification motion, whether you're going respond in
       23       respect of those six?
       24                               And don't answer, because you did answer
       25       already.          You said:            If I get ordered to I will.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 112 of 233 PageID:
                                    48147
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                               Page 111

        1                               So I guess the ball is now in my court.
        2                               MR. ROTH:           Well, my hesitation, your
        3       Honor, was only one with respect to timing.                              Will we
        4       answer those?               Yes, we will.
        5                               But I am not certain, your Honor, that
        6       we will have the trial expert testimony, which would
        7       be part of a damage -- a response to damages
        8       interrogatories prepared for these individual
        9       plaintiffs.
       10                               SPECIAL MASTER:                Okay.
       11                               MR. ROTH:           And that's really what my
       12       hesitation was.                Not if, but when.
       13                               SPECIAL MASTER:                All right.     Well,
       14       you're going to do the best you can, I'm sure.
       15                               But I will note for the record that
       16       these interrogatories were originally propounded on
       17       November the 7th of 2017.                         So they have been out
       18       there for over two months.
       19                               MR. ROTH:           Yes, your Honor.
       20                               SPECIAL MASTER:                  All right.    That
       21       deals with interrogatory number 1 of the second set.
       22                               Talk to me about, Mr. Farrell, about
       23       interrogatory number 4.
       24                               MR. FARRELL:              So this deals with the
       25       question of original documents.                              And on this one we


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 113 of 233 PageID:
                                    48148
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 112

        1       tried to explain the background for the issue in the
        2       brief.
        3                               But if I could just expand on that
        4       briefly, our view, the defendant's view or BASF's
        5       view is that the original documents issue is frankly
        6       a red herring.                It's one that the plaintiffs have
        7       created.          And they created it because they initially
        8       alleged in this case that BASF had destroyed all
        9       sorts of relevant information, all sorts of documents
       10       concerning the talc business.
       11                               BASF then found hundreds of those
       12       documents and produced them.                           And so plaintiffs then
       13       shifted their position and said:                               Well, you found
       14       copies but you didn't find originals, where originals
       15       they mean I want the actual blue ink version of this
       16       document from 1975, not the copy that you found.                                        So
       17       we have --
       18                               SPECIAL MASTER:                Okay.          You can stop
       19       there.
       20                               Mr. Roth, tell me the basis of your
       21       argument based on Federal Rule of Evidence 1003.
       22                               MR. ROTH:           For which part, your Honor?
       23       We have produced --
       24                               SPECIAL MASTER:                Demanding -- the whole
       25       business about producing documents that are either


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 114 of 233 PageID:
                                    48149
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                 Page 113

        1       originals or copies.
        2                               MR. ROTH:           That we demanded?
        3                               SPECIAL MASTER:                No.       They've demanded
        4       it from you.
        5                               MR. ROTH:           Right.         We've produced
        6       copies, your Honor.                      They're talking about
        7       originals.
        8                               SPECIAL MASTER:                They're saying if you
        9       have originals --
       10                               MR. ROTH:           They're upset that we had
       11       sought original documents like micrographs.                                They're
       12       upset that we had reason to question when original
       13       documents were produced, for instance, learning about
       14       a piece of correspondence months after depositions
       15       were done.
       16                               They're upset that we made a defendant
       17       or the successor to a defendant search for original
       18       evidence and now have sought from the victims of a
       19       fraud perpetrated originals, not copies.
       20                               SPECIAL MASTER:                Alleged fraud.      Fraud
       21       hasn't been proven yet.
       22                               MR. ROTH:           I'm sorry, I thought I -- it
       23       is an alleged fraud, your Honor.                               You're correct.
       24                               And so they're upset that we have sought
       25       that information, particularly where some of these


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 115 of 233 PageID:
                                    48150
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 114

        1       original documents are relevant.
        2                               We have -- or may be relevant, your
        3       Honor, in the form of actual scientific results from
        4       studies that are done.
        5                               The quality is different if it is an
        6       original or a copy.                    And I'll let Mr. Placitella
        7       speak to that if you need more information.
        8                               There is no basis for --                       so now they
        9       have sought to have these people who are not the
       10       original plaintiffs in the underlying cases go look
       11       for originals because the copies that we produced are
       12       apparently not adequate.
       13                               It is disproportional.                        It is for the
       14       purpose of, you know, getting back at the lawyers who
       15       have sought information.
       16                               SPECIAL MASTER:                So they're just being
       17       cranky is what you're saying?
       18                               MR. ROTH:           Okay.
       19                               MR. FARRELL:              It's not function of being
       20       cranky and it's not a function of being upset, your
       21       Honor.           The issue --
       22                               SPECIAL MASTER:                I know you're never
       23       cranky.          But Mr. Assaf gets cranky every so often.
       24                               MR. FARRELL:              Well, he's not even cranky
       25       about this one.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 116 of 233 PageID:
                                    48151
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 115

        1                               MR. ASSAF:            No, I'm not, because it's
        2       just -- believe me.
        3                               MR. FARRELL:              This is again in the
        4       category of goose and gander.                              The plaintiffs'
        5       demands of BASF were not limited as just described by
        6       Mr. Roth to photomicrographs and so on.
        7                               The deposition that Mr. Placitella
        8       referred to of the BASF corporate representative that
        9       lasted for three days, a notice that has been served
       10       in this case too on identical grounds calls for
       11       things like the original, quote/unquote, deposition
       12       transcripts from 1983.
       13                               SPECIAL MASTER:                Help me out here, Mr.
       14       Farrell.            None of that has occurred in this case.
       15                               MR. FARRELL:              It has occurred in this
       16       case.
       17                               SPECIAL MASTER:                Okay.          Has it occurred
       18       since I've been appointed?
       19                               MR. FARRELL:              No.
       20                               SPECIAL MASTER:                Okay.          Because my
       21       answer would have been very simple.                                   Those of us who
       22       learned evidence from Irving Younger, and there are
       23       few of us old enough in this room to say that, know
       24       about the best evidence rule, okay, which is codified
       25       in the federal rules, Rule 1002, 1003.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 117 of 233 PageID:
                                    48152
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                     Page 116

        1                               And it basically says that unless you
        2       are attacking the authenticity of the copy, a copy is
        3       just as good as an original.
        4                               And I haven't heard anybody attack the
        5       authenticity of a copy, that it somehow was marked up
        6       in a way that changed it from the original or
        7       something goofy happened in respect of it.
        8                               So I would have said:                         Why are you
        9       arguing about originals, unless you're telling me
       10       that something awful happened to the original and
       11       therefore there's a problem.
       12                               So if the sauce is good for the goose
       13       and the gander, I would say to you what I would have
       14       said to them had the application been before me,
       15       which is:           Come on, guys, it's the year of our Lord
       16       2018.        We are well past documents being done by
       17       scriveners using quill pens.                           Copies are used all the
       18       time.
       19                               I can tell you at this firm as well as
       20       I'm sure all of the firms involved in this lawsuit,
       21       you know, nobody keeps paper copies anymore.
       22       Everything's electronic.                          And when you need it, you
       23       print it out.
       24                               So let's not get too crazed about that.
       25                               MR. FARRELL:              I couldn't agree more,


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 118 of 233 PageID:
                                    48153
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                   Page 117

        1       your Honor.             And I think we said as much in our
        2       papers.          If the original, quote/unquote, documents
        3       issue is removed from the case and the copies are as
        4       good as originals, we are more than happy with that.
        5                               SPECIAL MASTER:                Well, why don't we wait
        6       to see what Mr. Placitella and Mr. Roth produce.                                     If
        7       there's a problem in respect of the authenticity of
        8       the copies, we'll deal with those.
        9                               MR. ROTH:           Your Honor, we've been
       10       producing documents.                     We've identified the documents
       11       we've produced.
       12                               The dispute here is originals.                    And
       13       let's be clear.                And I don't -- only because Mr.
       14       Farrell has raised it.                      We haven't filed a motion on
       15       this.        It is not before your Honor.
       16                               This is not a goose/gander situation.
       17       Number 1, we've got clients who were told their cases
       18       were meaningless or nonexistent.                                 It's the Rosenblit
       19       situation.            What they have, they have.                      We've
       20       produced it.
       21                               Number 2 -- and again, I don't want to
       22       get into -- I forget the ballet phrase that you used.
       23                               SPECIAL MASTER:                Lateral arabesque.
       24                               MR. ROTH:           Okay.        I don't want to --
       25       I'm throwing a little bit of a lateral arabesque.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 119 of 233 PageID:
                                    48154
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                        January 15, 2018


                                                                                               Page 118

        1       But the difference is --
        2                               SPECIAL MASTER:                You don't look well
        3       doing it.
        4                               MR. ROTH:           With or without a beard.
        5       The --
        6                               SPECIAL MASTER:                Did I throw you off?
        7       Sorry.
        8                               MR. ROTH:           Again, there's so much to
        9       unpack here, your Honor.
       10                               SPECIAL MASTER:                I know.
       11                               MR. ROTH:           I have myself in tights.            I
       12       used to be able to --
       13                               SPECIAL MASTER:                Oh, please.    That's
       14       way -- that's a hundred thousand dollars right there
       15       of psychiatric treatment.                           So let's not go there.
       16                               MR. COHEN:            It will take weeks to get
       17       that image out of my head.
       18                               MR. ROTH:           Some of the discovery
       19       depositions, for instance, that had been at issue
       20       that were taken in the 80s, we haven't gotten all the
       21       exhibits.           There have been pages missing.                     That's a
       22       fight for another day.
       23                               But I highlight for your Honor and I
       24       appreciate your reminder about the best evidence
       25       rule, which should have been number one in my


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 120 of 233 PageID:
                                    48155
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                       January 15, 2018


                                                                                             Page 119

        1       response.
        2                               SPECIAL MASTER:                I wondered why no one
        3       raised it.            And I figured that just those of us who
        4       had the benefit of Irving Younger as our teacher
        5       would know that.
        6                               MR. FARRELL:              BASF, your Honor, last
        7       been raising it for approximately five years in
        8       response to Mr. Placitella's demand for original,
        9       quote/unquote, documents from 40 years ago that we
       10       have copies and copies are as good as originals.
       11                               That is what gave rise to our
       12       interrogatory was the fact that Mr. Placitella was
       13       not satisfied by the copies and has claimed to have a
       14       standard for spoliation that rises and falls on
       15       having the blue inked original documents as opposed
       16       to copies is what brought us to the goose/gander
       17       issue of if that's the standard for spoliation, then
       18       Mr. Placitella needs to live by it as well.
       19                               MR. ROTH:           And our clients have not been
       20       accused of spoliating evidence.
       21                               SPECIAL MASTER:                Well, they don't know
       22       yet.       And that's their point.                       They don't know enough
       23       to be able to say that.
       24                               MR. ROTH:           As we sit here now, your
       25       Honor, they have not been, nor do they have the same


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 121 of 233 PageID:
                                    48156
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                            January 15, 2018


                                                                                                  Page 120

        1       duty that BASF has.                    And I think --
        2                               SPECIAL MASTER:                Well, all parties have
        3       a duty to preserve evidence that they intend to rely
        4       on or that the other side should have been able to
        5       rely on.          We all agree to that.
        6                               We also need to all agree that we need
        7       to stop this tit-for-tat stuff.                              Okay.    It's
        8       unbecoming to everybody.                        It's just unbecoming.
        9                               And I understand, believe me, I
       10       understand that when you're in the middle of a swamp
       11       and you're up to your rear end in alligators, it's
       12       hard to remember that your purpose was to drain the
       13       swamp.
       14                               But we're trying to drain the swamp
       15       here, guys.             So let's try to keep our eye on that
       16       prize and make sure we get to where we need to go.
       17                               I think I've made it clear enough what I
       18       think is the standard for admissibility of documents.
       19       I don't think that Chief Judge Linares has a
       20       different view of that.                         So how about we stick to
       21       that.
       22                               If you get a copy -- and I'm telling
       23       this to everybody.                   If you get a copy and you have a
       24       legitimate reason to think that there is something
       25       wrong with that copy, then absolutely you have the


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 122 of 233 PageID:
                                    48157
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                        January 15, 2018


                                                                                              Page 121

        1       right to demand the original.
        2                               But short of that, in this day and age,
        3       I will tell you I have tried entire cases where every
        4       document that was produced in the courtroom, and
        5       there were hundreds of thousands of them, were done
        6       electronically.                There wasn't a piece of paper in the
        7       courtroom.
        8                               And if you could do that at trial, you
        9       certainly ought to be able to do that in discovery.
       10                               Yes, Mr. Placitella?
       11                               MR. PLACITELLA:                I agree with what your
       12       Honor said.
       13                               Mr. Farrell as an advocate does not
       14       accurately state my position.                              And that is not an
       15       accurate characterization of my position.
       16                               And when he files his motion for summary
       17       judgment on spoliation, I will articulate my position
       18       adequately.             And I will tell you that it will be
       19       consonant and consistent with what you've articulated
       20       here.
       21                               SPECIAL MASTER:                Well, that means that
       22       you're a very smart guy.                          Okay.
       23                               So now that we have resolved -- and
       24       we're going to come back to these -- but
       25       interrogatories 2, 3, 5, 6, 7, and 8 of the second


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 123 of 233 PageID:
                                    48158
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 122

        1       set.       These are class cert interrogatories.                               What's
        2       the problem with those?
        3                               MR. ROTH:           I'm sorry?
        4                               SPECIAL MASTER:                What's the problem with
        5       responding to those?
        6                               MR. ROTH:           We'll respond to those, your
        7       Honor.         But it's all going to be information that's
        8       going to be in our class cert motion.
        9                               SPECIAL MASTER:                Okay.          But you're going
       10       to file amended answers to interrogatories 2, 3, 5,
       11       6, 7, and 8 of the second set of interrogatories on
       12       the 29th of this month?
       13                               MR. ROTH:           No, your Honor.               There
       14       are --
       15                               SPECIAL MASTER:                Yes, you are.
       16                               MR. ROTH:           Well, what I meant, your
       17       Honor, was --
       18                               SPECIAL MASTER:                I tried to say that
       19       politely, but you're not letting me.
       20                               MR. ROTH:           Not withstanding --
       21                               SPECIAL MASTER:                This is like having a
       22       discussion with your wife.                            You're not going to win,
       23       okay.
       24                               MR. ROTH:           Right.           And you know what
       25       the challenge is, your Honor.                              It's the same thing I


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 124 of 233 PageID:
                                    48159
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 123

        1       have when I have a conversation with my wife.                                   I
        2       think it's actually a conversation.                                   Right.   I
        3       understand that now, your Honor.                                 It's not.     But --
        4                               SPECIAL MASTER:                It's like when my wife
        5       says to me:             You don't want dessert, do you?
        6                               MR. ROTH:           Right.
        7                               SPECIAL MASTER:                Okay.
        8                               MR. PLACITELLA:                I'm going to just jump
        9       in here and try to save the both of you --
       10                               SPECIAL MASTER:                Okay.
       11                               MR. PLACITELLA:                -- on the wife issue
       12       and move on.
       13                               SPECIAL MASTER:                Okay.          Thank you.
       14                               MR. ROTH:           Each and every person who
       15       filed an action against BASF based upon their
       16       exposure to Amtal talc, at this point, your Honor,
       17       that's information that we do not yet have.                                    What we
       18       do --
       19                               SPECIAL MASTER:                Do the best you can.
       20                               MR. ROTH:           Well, what we know is that's
       21       information that Kirkland & Ellis and BASF have.
       22                               SPECIAL MASTER:                But they're entitled to
       23       test that information based upon your information.
       24                               The mere fact that they already have
       25       that information does not relieve you as a party to


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 125 of 233 PageID:
                                    48160
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                               Page 124

        1       this lawsuit to producing information that's in your
        2       control.
        3                               MR. ROTH:           The information that we
        4       have --          well, that's fine, your Honor.                       I submit to
        5       you -- because I can tell you now without a plaintiff
        6       who doesn't know and will be relying on counsel's
        7       advice that we're not going to be able to answer the
        8       question of who each and every person is who filed a
        9       lawsuit against BASF.
       10                               SPECIAL MASTER:                But what I do know is
       11       that you're going do the best you can.
       12                               MR. FARRELL:              As your Honor might have
       13       guessed, part of the reason we asked the question is
       14       because we thought the answer would be they don't
       15       know.
       16                               SPECIAL MASTER:                They don't know.
       17       Listen, everything --
       18                               MR. ROTH:           And that's right.         And that's
       19       going to be the answer for some of these -- for
       20       these.         And that isn't relevant to the issue of
       21       whether or not we can get the class we seek certified
       22       at this point in time.
       23                               SPECIAL MASTER:                All right.
       24                               MR. ROTH:           Is it possible for us to
       25       learn that?             Yes, it is.               Do we need to know it to


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 126 of 233 PageID:
                                    48161
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 125

        1       get class certification or for the case to move
        2       forward?          Respectfully, no, we don't.
        3                               SPECIAL MASTER:                Okay.          Well, I'll make
        4       this clear again --
        5                               MR. ROTH:           Oh, no, I got it.
        6                               SPECIAL MASTER:                -- when I issue the
        7       decision.             But I'm not asking anybody to make things
        8       up.        I'm asking you to do the best you can to give
        9       us meaningful responses to the interrogatories.
       10                               And candidly, I think the rule of thumb
       11       everybody should follow is think if I were
       12       propounding these interrogatories, what kind of
       13       response, what caliber of response would I like to
       14       see back?           Okay.          It's a variant of the golden rule.
       15       Use that as your standard and you'll be fine with me
       16       as far as --              I'm not going to ask you to produce
       17       what you don't have.                      I'm not going to ask you to
       18       produce something there's no way you can know it.
       19                               But what I am going to ask you to do is
       20       to do the best you can under the circumstances.                                       And
       21       if you can't, you can't.                          Tell us that.             And we'll
       22       deal with it.
       23                               And if you can produce 50 percent but
       24       not 100 percent, tell us that too.
       25                               But what I want to see is a legitimate,


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 127 of 233 PageID:
                                    48162
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                Page 126

        1       bona fide effort by people to respond to
        2       interrogatories.                   I want to see answers that are
        3       responsive.               And I'm going to get to that in one
        4       moment.           But they need to be responsive, because to
        5       give everybody fair notice, if we have to revisit
        6       these issues, they will come with sanctions.                                Okay.
        7       I don't want to do that.
        8                               I think you've gotten a sense already
        9       from me that that's not the way I like to operate.
       10                               But at some point or another, and it
       11       applies to everybody in this lawsuit, at some point
       12       or another people got to do what they've got to do
       13       and that which they are obliged to do under the
       14       rules.           And that is provide meaningful answers.                          And
       15       in doing so, do the best that you can.                                And if you
       16       can't respond to something, say why you can't.
       17                               But using amorphous language, to put in
       18       a lot of words and say nothing is not helpful.                                It's
       19       just not helpful.
       20                               Just like I find people do general
       21       objections and they throw everything and the kitchen
       22       sink in.            There are courts, federal courts in this
       23       country that will sanction you if you do that.                                  They
       24       won't give you a second chance.                              You're going to get
       25       sanctioned.


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 128 of 233 PageID:
                                    48163
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                January 15, 2018


                                                                                                      Page 127

        1                               And in fact, there are some judges I
        2       know that if you use any general objections, they
        3       will sanction you because they don't think that
        4       that's satisfactory based upon a party's obligations
        5       to disclosure under the rules.
        6                               Now, I'm not going to be that crazed, at
        7       least not in respect of that point.
        8                               But we need to get answers.                        They
        9       propounded interrogatories properly.                                  It's the
       10       obligation of the responding party to respond.                                        And
       11       if you want to object, you can object.                                   But unless
       12       you have a legitimate objection, you have to respond.
       13                               And frankly, I'm of the view that even
       14       if you have an objection, you state your objection,
       15       but then you say without waiving the objection,
       16       here's the answer.                     And do the best that you can.
       17                               MR. ROTH:           Which we have done in some of
       18       these responses, your Honor.                           And I point to
       19       interrogatory number 6.
       20                               But I understand your Honor's comments
       21       and look forward to hearing your Honor's order.
       22                               SPECIAL MASTER:                Okay.          Now, in respect
       23       of the original interrogatories, one of the questions
       24       that I had as I was going through all of this was:
       25       Have the answers been provided?


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 129 of 233 PageID:
                                    48164
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                 Page 128

        1                               And Mr. Farrell's January 5th e-mail
        2       answers answered that for me.                              And I printed out the
        3       marked up versions that Mr. Farrell was kind enough
        4       to provide me.                And I printed them out in color
        5       because I wanted to see what the differences were in
        6       a stark way.
        7                               And I will tell you that my conclusion
        8       was that all of the changes that were made were
        9       non-substantive.                 They were changing from active
       10       voice to passive voice or vice versa.                                 It was an
       11       exercise in grammar and not an exercise in responding
       12       to interrogatories.
       13                               So I will tell you that in respect of
       14       the answers to interrogatories that were provided and
       15       the amended answers to interrogatories that were
       16       provided, they are both deficient in my view.
       17                               And I'm going to ask you to go back and
       18       take a hard look.                  And the only thing that's being
       19       pressed in respect of the first set of
       20       interrogatories is interrogatory number 1.                                Okay.
       21       I want you to go back, take a real hard look at
       22       interrogatory number 1 from the first set of
       23       interrogatories, which is the damages calculation.                                    I
       24       think that's correct.
       25                               MR. ROTH:           It's the second set, your


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 130 of 233 PageID:
                                    48165
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                Page 129

        1       Honor.
        2                               SPECIAL MASTER:                Oh, that's the second
        3       set.       Let me make sure that I've got --
        4                               MR. FARRELL:              In the first set of
        5       interrogatories, there were three or four of them.
        6       It was number 1 on the identity of individuals.
        7                               SPECIAL MASTER:                I'm sorry.     We got
        8       this -- you put the second set first in your
        9       submission.               Now why do you have to do that to me?
       10                               MR. ASSAF:            That was a debate actually.
       11                               MR. FARRELL:              Because we --
       12                               SPECIAL MASTER:                Whoever said put the
       13       second set first lost.                      Don't tell me who it was.
       14                               MR. FARRELL:              We thought the first set
       15       was going to be resolved by agreement is part of the
       16       reason.
       17                               But as to the first set, the ones that
       18       were the problems were number 1 with regard to
       19       identifying individuals.
       20                               SPECIAL MASTER:                I have it in front of
       21       me.      Just give me the numbers.
       22                               MR. FARRELL:              Okay.        Number 1, number 4,
       23       number 12, and number 13.
       24                               SPECIAL MASTER:                Number 1, 4, okay.
       25       Let's deal with number 1.                           I mean, that's an


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 131 of 233 PageID:
                                    48166
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                     Page 130

        1       incredibly -- do you have those, Mr. Roth?
        2                               MR. ROTH:           I do, your Honor.
        3                               SPECIAL MASTER:                Okay.          Number 1 is
        4       about as typical an interrogatory as they come.
        5                               Do the best you can.                          I understand
        6       you're dealing with lay people who were not involved
        7       in it in the first place.                           You know, just do the
        8       best you can.
        9                               MR. ROTH:           So just generally, your
       10       Honor, and I'm happy to go through these with you,
       11       but let's be clear what we're dealing with.
       12                               Because of the success of the fraudulent
       13       scheme that we allege in the second amended
       14       complaint, the people with direct knowledge who were
       15       directly involved in decision making are dead in
       16       these cases.                We've said that in these responses,
       17       that I don't have personal information.
       18                               SPECIAL MASTER:                Okay.
       19                               MR. ROTH:           And so I was listening to
       20       your comment about what response I would want if I
       21       propounded interrogatories.
       22                               I've told defense counsel what they
       23       already presumably know, that the representative
       24       plaintiffs were not directly involved in the decision
       25       making regarding their case and provided them with


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 132 of 233 PageID:
                                    48167
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                 January 15, 2018


                                                                                                       Page 131

        1       the information and documents upon which counsel
        2       would have relied.
        3                               They don't have direct information.                              And
        4       so it is upon information and belief.
        5                               And in response to interrogatory number
        6       1, it is her counsel, which is Mr. Bevan in this
        7       case, and people identified in the Rule 26
        8       disclosure, which would have been other lawyers.
        9                               But I cannot create an answer and
       10       provide answers to information that plaintiffs here,
       11       who sometimes are not a surviving spouse but are a
       12       child or in the case of the substituted -- the people
       13       who we are going to substitute, are even further down
       14       the line, do not have that information.
       15                               And we were clear in our responses that
       16       I don't have personal information.                                    I was not
       17       involved in the decision making pertaining to my
       18       husband's case.                  That's the response from Miss
       19       Chernick.
       20                               But in an effort to provide defendants
       21       with some of the information that we could, that as
       22       lawyers have, because they're going to be verified by
       23       a client and it's not direct, upon information and
       24       belief here are the documents that were relied upon.
       25                               So I understand that you want us to take


     (856) 983-8484                                 Tate & Tate, Inc.                              (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 133 of 233 PageID:
                                    48168
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                    Page 132

        1       a look at these and that your view was that these are
        2       sub --         not responsive.                And I want to push back on
        3       that a bit, your Honor, and I'm happy to look at
        4       these.
        5                               But I will tell you that these women,
        6       because of the passage of time of a family that was
        7       told you have no claim against us, or if you do, it's
        8       worth nothing because there is no asbestos in our
        9       talc, are justifiably saying I don't know, because I
       10       didn't make those decisions.                             I don't know who the
       11       witnesses were.                I was a child.
       12                               And they're going to have a chance to
       13       depose Mr. Bevan or other counsel.
       14                               But we were very clear in those
       15       responses.
       16                               SPECIAL MASTER:                Here's the problem,
       17       okay.          And, you know, discovery doesn't exist in a
       18       vacuum.          Discovery exists for purposes of defining
       19       proofs at trial.
       20                               MR. ROTH:           Yes, your Honor.
       21                               SPECIAL MASTER:                What are you going to
       22       do at trial, produce a plaintiff that says I don't
       23       know?
       24                               MR. ROTH:           Yes.
       25                               MR. PLACITELLA:                Yeah.          And they're


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 134 of 233 PageID:
                                    48169
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                 Page 133

        1       going to say I don't know because I was defrauded.
        2                               MR. ROTH:           And we're going to have their
        3       family's lawyer testify and describe what happened.
        4                               SPECIAL MASTER:                I was defrauded and no
        5       one spoke to me?                 No one made any reference to me?
        6       Nobody made any representations to me?                                How were you
        7       defrauded when nobody made any misrepresentation to
        8       you?
        9                               MR. ROTH:           These are the representatives
       10       of the decedents' estates that we're talking about
       11       here.
       12                               SPECIAL MASTER:                Bingo.
       13                               MR. ROTH:           That's right.
       14                               SPECIAL MASTER:                And they as
       15       representatives don't get it both ways.                                They don't
       16       get to say:             I know nothing, but I can make the
       17       claim.
       18                               They as representatives are obliged, as
       19       far as I am concerned, to do as much as they can to
       20       act in the stead of the decedent.
       21                               And if that means that they have to
       22       search a little bit further and they have to make
       23       additional inquiries, that's their job.                               But they
       24       don't get to sit there and say:                              I'm like Sergeant
       25       Schultz, I know nothing, and yet still present a


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 135 of 233 PageID:
                                    48170
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                               Page 134

        1       claim.
        2                               MR. ROTH:           And with respect, your Honor,
        3       that's not what they said here.                              And they get to rely
        4       on their lawyers, which is us who are doing the
        5       investigation, and their lawyers who informed their
        6       family.
        7                               And in that regard, it's no different
        8       than a wrongful death case where the representative
        9       can't testify about what a physician or a product
       10       manufacturer warned their decedent about, but they
       11       have the right to go forward despite their not having
       12       that same firsthand knowledge.                             And here --
       13                               SPECIAL MASTER:                But they have the
       14       obligation to produce something more than just I
       15       don't know, because then they don't make out their
       16       case.
       17                               MR. ROTH:           And so they went beyond
       18       saying I don't have personal knowledge, your Honor.
       19                               But in these responses we've said upon
       20       information and belief, here's what was done to
       21       prosecute the case against Engelhard, and here's what
       22       I understand was the basis for that decision.
       23                               Don't forget, these are interrogatories
       24       addressed to individuals who are being -- you know,
       25       they're asked to verify those.                               So they cannot say


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 136 of 233 PageID:
                                    48171
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 135

        1       I've learned this, nor are they as individuals
        2       expected to do the investigation.                                That's what
        3       they've hired lawyers like us for.
        4                               And so in responding to the
        5       interrogatories, where we've gone beyond just
        6       claiming a general objection or an attorney/client
        7       privilege, forget for a moment that -- and we've had
        8       this discussion, I'm not retreading over it, our
        9       disagreement about what causation means in this case.
       10       Right.           Did it cause the underlying case or did the
       11       alleged lie cause them to make decisions?
       12                               We've gone further in the answers to
       13       interrogatories to say upon information and belief,
       14       here are the litany of documents, here's the
       15       correspondence that our counsel relied upon that they
       16       would have reviewed with our family.
       17                               But they cannot say I know this is what
       18       happened when they didn't know what happened.
       19       That's the tension here where we -- because of what
       20       happened when these cases existed, the original
       21       plaintiffs do not exist.
       22                               MR. FARRELL:              Your Honor, frankly, I
       23       think that the information and belief formulation
       24       that Mr. Roth is just describing is even worse than
       25       just getting a response that says I don't know,


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 137 of 233 PageID:
                                    48172
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                   Page 136

        1       because then you enter the scenario that we had in
        2       the two plaintiffs who were deposed last year, which
        3       is that they say I don't know, but I know that the
        4       complaint says X, Y, and Z, and I know something
        5       really bad happened here supposedly.
        6                               And there's no way for the defendants to
        7       test those facts because you're dealing with somebody
        8       who is essentially just spouting hearsay from a
        9       complaint instead of factual information within their
       10       possession, custody, or control.
       11                               SPECIAL MASTER:                Well, except that by
       12       testifying that way, they're bound to it at trial.
       13       They can't come up with something else at trial.
       14                               So when they take the stand, I assume
       15       that you or some other equally fine lawyer at
       16       Kirkland is going to say, as soon as the witness is
       17       tendered, you're going to say:                             Your Honor, may I
       18       voir dire the witness on competence?                                  Competence.
       19                               And if they're not competent to testify
       20       because they either had no perception, had no memory
       21       of the perception, or had no ability to communicate
       22       the memory of the perception, they're not competent.
       23       So I don't know, but I assume because a complaint was
       24       filed something awful happened.
       25                               MR. FARRELL:              I completely agree.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 138 of 233 PageID:
                                    48173
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                     Page 137

        1                               SPECIAL MASTER:                Okay.          So that's not a
        2       bad answer for you.
        3                               MR. FARRELL:              So then there's a second
        4       category of information, however, and I'm glad that
        5       Mr. Roth cited Mr. Bevan as an example of somebody
        6       who would know.
        7                               Why is Mr. Bevan's name not in the
        8       response?
        9                               SPECIAL MASTER:                Okay.          Well --
       10                               MR. FARRELL:              Why is -- Mr. Bevan is
       11       communicating with a lawyer on the other side.
       12                               SPECIAL MASTER:                Well, Mr. Bevan's name
       13       is not in the response, because if they put him in
       14       there, that's a waiver of the attorney/client
       15       privilege.
       16                               MR. ASSAF:            But you've already
       17       determined there's a full waiver.
       18                               SPECIAL MASTER:                Well, I didn't
       19       determine that.
       20                               MR. ASSAF:            Chief Judge Linares did.
       21                               SPECIAL MASTER:                Chief Judge Linares
       22       did.       Okay.
       23                               MR. FARRELL:              I think that deals with
       24       number 1.             The next one --
       25                               SPECIAL MASTER:                Number 4.


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 139 of 233 PageID:
                                    48174
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                     Page 138

        1                               MR. FARRELL:              -- was number 4.              This
        2       addressed -- and again, we're speaking about the six
        3       class representatives here.                           Identify all of your
        4       claims and dispositions, meaning all of your
        5       settlements, and provide information about them.
        6                               SPECIAL MASTER:                Okay.
        7                               MR. FARRELL:              No response has been -- no
        8       factual response has been provided to this, even
        9       though your Honor has in fact already ordered
       10       documents related to this to be produced.
       11                               SPECIAL MASTER:                Except for the amount.
       12                               MR. FARRELL:              That was for putative
       13       class members, not for the class representatives.
       14                               MR. ASSAF:            The class reps will get the
       15       most.
       16                               SPECIAL MASTER:                Well, do you?
       17                               MR. ASSAF:            I think so.             I think
       18       we're --
       19                               MR. FARRELL:              From the October 26th
       20       hearing --
       21                               SPECIAL MASTER:                Did I say -- I said
       22       back then that you'd get the amounts for the class
       23       reps?
       24                               MR. FARRELL:              Your Honor drew a
       25       distinction for the six class representatives and


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 140 of 233 PageID:
                                    48175
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                     Page 139

        1       said for them everything goes.
        2                               You did draw a distinction based on the
        3       30 Bevan select people.                       And then for other
        4       putative --
        5                               SPECIAL MASTER:                The Rothenberg numbers.
        6                               MR. FARRELL:              Correct.            But for the six
        7       class reps we were to get everything with respect to
        8       documents.
        9                               The interrogatory is essentially the
       10       corollary of the document request.                                    We haven't gotten
       11       the information.
       12                               SPECIAL MASTER:                Okay.           What's the next
       13       one?
       14                               MR. FARRELL:              Number 12.            And I should
       15       explain.          For one of the plaintiffs I think the
       16       numbering is slightly different because they had one
       17       fewer interrogatory.                     But I'll explain that number 12
       18       is the interrogatory that asks for them to describe
       19       the process behind decedent's decision to settle with
       20       or dismiss Engelhard, obviously a key issue in the
       21       case since that's the whole crux of the allegation.
       22       There's been no change -- no substantive change to
       23       this response.
       24                               After Chief Judge Linares' ruling that
       25       the privilege had been waived and that the scope of


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 141 of 233 PageID:
                                    48176
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                   Page 140

        1       discovery arguments had been rejected, we presume
        2       information had been withheld on privilege and other
        3       grounds.          Nothing more has come.
        4                               The other thing I would note is we see
        5       again the continued references to the second amended
        6       complaint and to information in the possession of
        7       former counsel.
        8                               That information is within the
        9       possession, custody, or control of these six
       10       individuals and needs to be provided.                                   There needs
       11       to be some explanation that says:                                I, Kimberlee
       12       Williams, don't know the answer to this, but Tom
       13       Bevan does, and here's the information he has.
       14                               SPECIAL MASTER:                Okay.          And that was
       15       it?
       16                               MR. FARRELL:              And 13 is the last one.
       17                               SPECIAL MASTER:                Okay.
       18                               MR. FARRELL:              Again, similar to number
       19       12, all efforts made by decedent or her counsel in
       20       the underlying case to develop and prosecute these
       21       claims.
       22                               Mr. Placitella was just telling us this
       23       morning about all of this discovery that's supposedly
       24       happened in these cases.                          My understanding is a bit
       25       different.            But if that's the case --


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 142 of 233 PageID:
                                    48177
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                        January 15, 2018


                                                                                              Page 141

        1                               SPECIAL MASTER:                That's what makes
        2       lawsuits.
        3                               MR. FARRELL:              -- it needs to be
        4       described in this answer, again, not by saying the
        5       second amended complaint says X, Y, and Z, but saying
        6       I may not personally know, but Tom Bevan or somebody
        7       else does and here's the information they have.
        8                               SPECIAL MASTER:                Okay.
        9                               MR. ASSAF:            May I have 30 seconds, your
       10       Honor?
       11                               SPECIAL MASTER:                Tick-tock.
       12                               MR. ASSAF:            Okay.        Number 11 slash 12 on
       13       the reasons to settle, that's where the rubber hits
       14       the road.
       15                               And going back to the old school
       16       approach of people like Irving Younger, my big
       17       beef --
       18                               SPECIAL MASTER:                Are you calling me old
       19       school?
       20                               MR. ASSAF:            My concern --
       21                               SPECIAL MASTER:                Notice, he's finessing
       22       that answer.
       23                               MR. ASSAF:            My concern is that when you
       24       put forward an objection that says I object on
       25       attorney/client privilege grounds, and then that


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 143 of 233 PageID:
                                    48178
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                    Page 142

        1       objection is overruled, presumably when they put it
        2       forward, they had to have some basis to say I'm
        3       withholding information on attorney/client privilege.
        4       Because otherwise --
        5                               SPECIAL MASTER:                Not necessarily.          It
        6       could very well be that their view was if this
        7       information exists, it would be within the four
        8       corners of what my attorney has and therefore it's
        9       privileged.
       10                               You know, you've done that, I've done
       11       that, everybody's done that.
       12                               MR. ASSAF:            But on this issue which was
       13       so central to the debate over the last year, that's
       14       the thing -- once the Bevan waiver is found by Chief
       15       Judge Linares, it's hard to think what -- why isn't
       16       that answer amended, because Bevan clearly knows
       17       things that he could talk about to the people.
       18                               Again, that's their decision.                       Or they
       19       could say I'm not doing it.
       20                               SPECIAL MASTER:                Okay.          That was 32
       21       seconds.
       22                               MR. ROTH:           So I'm looking at two
       23       pages -- two and a half pages of blue print in
       24       response to interrogatory 12.
       25                               SPECIAL MASTER:                Of whose, whose


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 144 of 233 PageID:
                                    48179
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                        January 15, 2018


                                                                                              Page 143

        1       responses?
        2                               MR. ROTH:           I'm getting there.
        3                               MR. FARRELL:              In the Kimberlee Williams
        4       example that we submitted to the Court --
        5                               SPECIAL MASTER:                Let Mr. Roth speak.
        6                               MR. FARRELL:              It would be number 13.
        7                               SPECIAL MASTER:                Well, whatever Mr. Roth
        8       is looking I want to look at.
        9                               MR. ROTH:           So I'm looking at Ware, which
       10       is number 12.
       11                               SPECIAL MASTER:                Who are you looking at?
       12                               MR. ROTH:           Ware, the supplemental
       13       responses.
       14                               SPECIAL MASTER:                Donna Ware.    Okay.
       15       That I have.              And you want me to look at which?
       16                               MR. ROTH:           I'm looking at response
       17       number 12.            It begins on page 9.
       18                               SPECIAL MASTER:                Okay.
       19                               MR. ROTH:           Miss Ware said she was not
       20       generally involved -- she was not involved in the
       21       decision making with respect to Ralph's case.                             That's
       22       her husband.                My understanding of what happened
       23       comes from the second amended complaint.                              Okay.
       24                               But we'll deal with all these issues.
       25                               SPECIAL MASTER:                And the privileged


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 145 of 233 PageID:
                                    48180
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                       January 15, 2018


                                                                                             Page 144

        1       communications with my attorneys --
        2                               MR. ROTH:           Correct.
        3                               SPECIAL MASTER:                -- which Chief Judge
        4       Linares has said have been waived.
        5                               MR. ROTH:           Well, I think that's us.
        6       And I don't know that our conversations have been
        7       waived, your Honor.
        8                               SPECIAL MASTER:                Well, how do we know
        9       that?        How do we know it's with you and not somebody
       10       else?
       11                               MR. ROTH:           Well, I know the guy who
       12       wrote them, your Honor.                       But that's fair.
       13                               SPECIAL MASTER:                Okay.
       14                               MR. ROTH:           And then it goes on to list
       15       the documents and information that her lawyer would
       16       have relied upon.
       17                               So with respect to the notion that these
       18       responses were not amended, it's just not true.
       19                               With respect to the notion that we've
       20       not provided information regarding these issues in
       21       the interrogatory answers, that's not so.                             There's a
       22       similar answer for each of these defendants from Miss
       23       Williams' interrogatories.                            For Miss Williams it's
       24       number 13.
       25                               MR. FARRELL:              We're talking about two


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 146 of 233 PageID:
                                    48181
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                 Page 145

        1       different interrogatories, your Honor.                                That's what
        2       the disconnect is.                   The interrogatory that Mr. Roth
        3       is currently discussing, and so the record is clear,
        4       we're talking about plaintiff Ware, and for plaintiff
        5       Ware we're talking about interrogatory number 12.
        6       That actually corresponds to interrogatory 13 for
        7       Miss Williams.                And I apologize for the confusion,
        8       but they're the same.                     It is the interrogatory --
        9                               SPECIAL MASTER:                That's all right.
       10                               MR. FARRELL:              It is the interrogatory
       11       for Miss Ware, number 12, which asks them to explain
       12       all efforts made to develop and prosecute claims.
       13                               When I said no substantive change had
       14       been made, I was talking about the previous
       15       interrogatory regarding the process of settling the
       16       claim.
       17                               Now, the point that Mr. Roth just raised
       18       is actually a separate issue and an additional
       19       deficiency, which is that interrogatory number 12 for
       20       plaintiff Ware asks the plaintiff to describe all
       21       efforts made to develop and prosecute claims.
       22                               And instead of getting an explanation of
       23       the steps they took to develop and prosecute claims
       24       against Engelhard, we got a two page long list of
       25       correspondence received from Engelhard's counsel,


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 147 of 233 PageID:
                                    48182
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                               Page 146

        1       which is not responsive to the interrogatory.
        2                               MR. ROTH:           Well, again, if you look at
        3       page 10, while I have no firsthand knowledge, upon
        4       information and belief records --
        5                               SPECIAL MASTER:                Page 10 of whose?
        6                               MR. ROTH:           I'm sorry, of the Ware
        7       interrogatory.
        8                               SPECIAL MASTER:                Of the Ware --    okay.
        9       Because I got a pile of them here.
       10                               MR. ROTH:           Yes, your Honor.
       11                               SPECIAL MASTER:                You got to work with
       12       me.      All right.            And of course -- page 10, I'm
       13       looking at it.
       14                               MR. ROTH:           Right.           The first full
       15       paragraph which is in blue, which means it was
       16       amended after the -- describes:                              While I have no
       17       firsthand knowledge, upon information and belief,
       18       records and information obtained by my attorneys
       19       indicate that when prosecuting Ralph's case, the
       20       Bevan law firm was able to document sales of Amtal
       21       talc to the Goodyear aerospace facility where Ralph
       22       worked, and that the lawyers were also aware from
       23       testimony of witnesses in the facility that
       24       whitish/gray talc was used by employees in Goodyear's
       25       plant.           However, upon receiving Engelhard/Cahill's


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 148 of 233 PageID:
                                    48183
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                 Page 147

        1       representations and information that the talc did not
        2       contain asbestos, this was not specifically explored
        3       in every case.                 It is also my understanding that
        4       Ralph's lawyers retained experts in support -- to
        5       support his lawsuit.
        6                               And that's a response to what was done
        7       to prosecute the claim, your Honor.
        8                               And if with respect to the written
        9       communications about why the case was settled that
       10       piece should be in interrogatory -- or one of these
       11       is in the wrong response, I'm sorry if one of these
       12       is responsive to the wrong interrogatory number,
       13       shame on me.
       14                               But the information has been -- you
       15       know, the prosecution is acknowledged.
       16                               SPECIAL MASTER:                Well, in respect of
       17       Miss Ware, it should be 11 and 12 instead of 12 and
       18       13.
       19                               MR. ROTH:           Right.
       20                               MR. FARRELL:              Correct, your Honor.
       21                               SPECIAL MASTER:                Finally figured that
       22       out.
       23                               MR. FARRELL:              There's just a bit of
       24       apples and oranges going on, your Honor.                              The
       25       paragraph Mr. Roth just talked about suffers from the


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 149 of 233 PageID:
                                    48184
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                               Page 148

        1       problem related to upon information and belief and
        2       information in my attorney's knowledge.
        3                               SPECIAL MASTER:                I understand your
        4       concern.          But we have to be a little practical about
        5       this.        Okay.        And that is I don't know how they can
        6       unscramble this omelette at this point.
        7                               You have decisions that were made by
        8       someone who has been dead for some time now.                               We
        9       don't know what they said or didn't say to the person
       10       who's now their personal representative.                              The person
       11       who's now their personal representative is filing
       12       verified responses saying:                          I didn't know about this
       13       stuff, but I've read A, B, and C, and if you really
       14       want answers, you got to go to my decedent's lawyer
       15       at the time who might be able to provide this
       16       information for you.
       17                               And since it's already been determined
       18       that whatever attorney/client privilege may have
       19       existed between the decedent and his lawyer is now
       20       waived based upon the allegations made in the
       21       complaint, that information should be produced to
       22       you.
       23                               I read these, the answers in respect of
       24       interrogatory 12 and to a certain degree 13 as to
       25       everybody except Miss Ware, who's 11 and 12, as in


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 150 of 233 PageID:
                                    48185
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                       January 15, 2018


                                                                                             Page 149

        1       many respects a good faith effort to respond to the
        2       interrogatory.
        3                               Is it as complete as I would like it to
        4       be?      Not necessarily so.                      But it is a good faith
        5       effort and it gives you something to start with.
        6                               So I understand what you want.                And I
        7       understand why you want it.                           But the problem is I
        8       don't know that they can give you what they don't
        9       have.
       10                               MR. FARRELL:              I appreciate what your
       11       Honor is saying.
       12                               What we're trying to avoid is the swords
       13       and shields issue.                   And you've heard Mr. Roth already
       14       allude to Mr. Bevan and the fact that he will be a
       15       witness for the plaintiffs in this case and in fact
       16       is on plaintiffs' initial disclosures as a witness in
       17       this case.
       18                               SPECIAL MASTER:                Then subpoena him for
       19       deposition.
       20                               MR. FARRELL:              But we are also entitled,
       21       your Honor, to serve an interrogatory on the
       22       plaintiff and ask for information in their
       23       possession, custody, or control so that we have the
       24       written answer and the information before the
       25       deposition that your Honor is alluding to.                            And


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 151 of 233 PageID:
                                    48186
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                            Page 150

        1       that's the issue.
        2                               SPECIAL MASTER:                Well, let me make
        3       painfully clear that if Mr. Bevan has information,
        4       that is information that is in the possession,
        5       custody, or control of the plaintiffs.
        6                               MR. ROTH:           Well, we have provided not
        7       only the files of the six and the files of the 30
        8       that your Honor directed us to, we also in the course
        9       of doing that found -- and I don't know that he
       10       called it any -- you know, there was a discussion
       11       about the Rothenberg files and whether there's some
       12       kind of central file about Amtal.
       13                               But Mr. Bevan did find a file that was
       14       unrelated to any particular client, and we produced
       15       that as well, of just general, you know,
       16       correspondence, your Honor.
       17                               We have in fact made a -- I was mindful
       18       of what your Honor said before about what kind of
       19       response would I want.
       20                               I can't put words in my clients' mouths.
       21       I know there's information.                           And we made an
       22       investigation to provide a more fulsome response than
       23       just I don't know, trying to be mindful of your
       24       Honor's directives from other hearings that we've had
       25       and our obligation under the rules and at the same


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 152 of 233 PageID:
                                    48187
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                    Page 151

        1       time knowing that we're not dealing with the people
        2       who have firsthand information.
        3                               MR. FARRELL:              If this response contains
        4       what Mr. Bevan knows, so be it.                                That's all we
        5       wanted, to be clear.
        6                               SPECIAL MASTER:                Okay.
        7                               MR. PLACITELLA:                Well, take Mr. Bevan's
        8       deposition.
        9                               MR. ASSAF:            No.
       10                               SPECIAL MASTER:                Well, no, no.        They're
       11       entitled to know that it is from Mr. Bevan, which it
       12       doesn't say.              Right?         Did I misread it?               It does not
       13       say this is the information from Mr. Bevan.
       14                               MR. ROTH:           Well, it does talk about
       15       information that my counsel relied upon and what my
       16       counsel did.                And if you're --
       17                               SPECIAL MASTER:                Which really --
       18                               MR. ROTH:           Well, that's Mr. Bevan.
       19                               SPECIAL MASTER:                Right.         But I'm not
       20       sure that that person can say, you know, whoever it
       21       is, Ware or whatever, can say this is what my counsel
       22       relied on.
       23                               MR. ROTH:           Which is why the responses
       24       say upon information and belief, your Honor, because
       25       the plaintiff to whom the interrogatories are


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 153 of 233 PageID:
                                    48188
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                               Page 152

        1       directed cannot say what Mr. Bevan said or relied
        2       upon.        And if you are saying that that's what has
        3       to --        what the responses are, okay.
        4                               MR. ASSAF:            But there's a difference
        5       between information and belief and what I am being
        6       told by my --               that's my -- my quarrel is I don't
        7       want to show up at a Bevan deposition and just have
        8       this vague language about information and belief.
        9                               I was much more aligned with the
       10       question before that said I want to make sure that
       11       this is -- they're saying I relied or I heard this
       12       from Mr. Bevan who told me X, Y, and Z.                               That's what
       13       I need for the deposition.
       14                               And I heard Mr. Roth just say in
       15       response to your Honor's question that these answers
       16       incorporate what Mr. Bevan knows.
       17                               SPECIAL MASTER:                Why don't we do this.
       18       Let's make it clear who the source of the information
       19       is, because if BASF takes Mr. Bevan's deposition,
       20       they ought to be able to tie him back to specific
       21       representations made by the plaintiff as to what Mr.
       22       Bevan said or didn't say, because if your client
       23       says:        Well, Mr. Bevan told me A, B, C, and D, and
       24       Mr. Bevan under oath says:                          I said no such thing,
       25       you're going to have a problem.


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 154 of 233 PageID:
                                    48189
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 153

        1                               MR. ROTH:           Understood, your Honor.                   The
        2       person to whom Mr. Bevan would have given advice in
        3       these cases is dead.
        4                               SPECIAL MASTER:                Is the decedent.
        5                               MR. ROTH:           Right.         So I got a little
        6       problem with getting an answer that says:                                  Here's
        7       what Mr. Bevan told me.
        8                               Now, I'm not being glib, but --
        9                               SPECIAL MASTER:                But you're going to do
       10       the best you can.
       11                               MR. ROTH:           I will do the best I can,
       12       your Honor.             But here's the thing.                         We've gone back
       13       to provide information about how the decision was
       14       made.        The clients don't know.
       15                               I get you want something that says Mr.
       16       Bevan did bah, bah, bah, bah, bah.
       17                               Clients verifying such a response are
       18       not going to have firsthand knowledge of that.                                      Just
       19       so we're clear, that's going to come from a lawyer.
       20                               SPECIAL MASTER:                Then just put that in
       21       the verification.
       22                               MR. ROTH:           Okay.
       23                               SPECIAL MASTER:                That's the way I cure
       24       that problem, you know, everything in here is to the
       25       best of my personal knowledge, and to the extent it


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 155 of 233 PageID:
                                    48190
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                January 15, 2018


                                                                                                      Page 154

        1       is not within my personal knowledge, it's within
        2       information and belief.
        3                               MR. ROTH:           Okay.
        4                               SPECIAL MASTER:                Put that in every --
        5       pretty much every verification just in case.
        6                               MR. ROTH:           Which is what we've put in
        7       the interrogatory answers, your Honor.                                   But I
        8       understand.
        9                               SPECIAL MASTER:                I think the answer's --
       10       it's got to be in the verification, because that's
       11       what -- that's where your client is putting their
       12       stake in the ground in respect of this.
       13                               MR. ROTH:           Well, when they say it in the
       14       interrogatory responses, they have also said to
       15       whoever is reading it, right, upon information and
       16       belief, here's what happened, because I don't -- and
       17       they have said in those responses:                                    I'm not the guy
       18       with firsthand knowledge.
       19                               SPECIAL MASTER:                Well, but if they say
       20       it on information and belief, they have to have to
       21       identify the source of that information and belief.
       22                               MR. ASSAF:            Correct.
       23                               SPECIAL MASTER:                And that's where I
       24       think the disconnects lies.
       25                               MR. ROTH:           Okay.


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 156 of 233 PageID:
                                    48191
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                            Page 155

        1                               SPECIAL MASTER:                Now, you can do that in
        2       the interrogatory answer or you can do that in your
        3       verification.
        4                               But to the extent that I don't know it,
        5       it's based on information and belief from information
        6       provided to me by A, B, C, you can do it either way.
        7       I don't care.               Whatever's more comfortable to you.
        8                               But it goes to the basic underlying
        9       obligation to respond to interrogatories.
       10                               Now, I will tell you that if I've
       11       learned something in 40 years of practicing law is
       12       that interrogatories are generally a huge waste of
       13       time, because what you get are the lawyer's answers
       14       and not the client's answers.
       15                               I'm a big believer in requests for
       16       production of documents and in requests for
       17       admissions.             Interrogatories don't do it for me.
       18                               But it is a method of discovery you're
       19       entitled to use.                 But they always give rise to these
       20       kinds of discussions.
       21                               But be that as it may, I think you know
       22       where I'm going with this.                            And I think everybody
       23       knows that what I want folks to do in the overarching
       24       purpose is let's try to get the information, as much
       25       information transmitted from one side to the other as


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 157 of 233 PageID:
                                    48192
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                            January 15, 2018


                                                                                                  Page 156

        1       we possibly can with a minimum amount of fuss so that
        2       we can address the important stuff.
        3                               I'm looking at my watch.                      It's 2:15.
        4       We've been at this since 10:30 this morning.                                  We
        5       took a break because you guys needed to go through a
        6       list that took more than the five minutes that I had
        7       very optimistically allowed.
        8                               MR. ROTH:           Well, part of that was a
        9       technical problem, your Honor.
       10                               SPECIAL MASTER:                Now you're blaming Mr.
       11       Reiley, who is sitting here very quiet.
       12                               MR. ROTH:           I wasn't going to name him.
       13                               SPECIAL MASTER:                Well, but be that as it
       14       may, you know, we need to --                           you know, I hate
       15       wasting you guys' time.
       16                               MR. ASSAF:            And I generally agree with
       17       you on interrogatories, your Honor.
       18                               Just to be clear though, Mr. Bevan's an
       19       attorney, a very skilled and capable one.                                 I don't
       20       want to show up for his deposition and learn for the
       21       first time what he was telling his clients as to the
       22       reasons to settle.                   And I think I'm entitled to that
       23       beforehand.
       24                               MR. ROTH:           Well, I don't know that Mr.
       25       Assaf having read the first set of responses is going


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 158 of 233 PageID:
                                    48193
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                 Page 157

        1       to be particularly surprised by what Mr. Bevan says.
        2                               Our effort was to provide responsive
        3       information so that he could take his deposition.
        4                               What I don't want, your Honor, and it
        5       seems to happen every time, is we come back and do
        6       make a good faith effort given the fact that these
        7       are people who were not the original plaintiffs, and
        8       I will be told again I've moved the ball down the
        9       line or I've changed the rules or I've done some
       10       other thing in response to the next set of discovery.
       11                               SPECIAL MASTER:                Well, you just need to
       12       stop being such a bad guy.
       13                               MR. ROTH:           I never should have shaved
       14       the beard, your Honor.
       15                               SPECIAL MASTER:                The beard should have
       16       stayed.          What can I tell you?
       17                               Actually, on a serious note, I'm going
       18       to ask everybody again, attacks on opposing counsel
       19       don't work for me.                     They don't.               They actually hurt
       20       you when you make them.                         So let's try to --         I know
       21       they're in your drafts because they're in my drafts
       22       of everything that I write.                           But they're not in the
       23       final product.                 Okay.          Get it out of your system.
       24       Exercise the demon and go on.
       25                               Every lawyer in this case is a very good


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 159 of 233 PageID:
                                    48194
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                 Page 158

        1       lawyer who's trying the very best they can for their
        2       clients.          I assume that for everyone.                         And pointing
        3       fingers at somebody's not going to change my view of
        4       that.          It's just not.
        5                               So when you have a problem that is a
        6       lawyer problem, just tell me and I will address it.
        7       We had one, which was the slew of the objections at a
        8       deposition.               I addressed it.                  I addressed it
        9       hopefully without pointing fingers at anybody and
       10       said it's just not going to happen again.
       11                               And I hope in my heart of hearts that it
       12       never happens again.
       13                               But we need to focus on what this case
       14       is about.             There's more than enough here to occupy
       15       everybody who's in this room.                              So let's try to stay
       16       on that.
       17                               And on that note, in respect of BASF's
       18       motion to compel answers to interrogatories, I'm
       19       going to ask plaintiffs to please go back and look at
       20       their responses, of the first set of interrogatories
       21       to interrogatories 1, 4, 12, and 13, with the
       22       exception of Miss Ware's, where it would be 1, 4, 11,
       23       and 12, check your responses.                            Please re-respond to
       24       them as best you can.
       25                               In respect of the responses due from


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 160 of 233 PageID:
                                    48195
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 159

        1       plaintiff Wengerd, the instructions in respect of not
        2       talking to her about substance until she gets
        3       re-deposed, I'm surprised it hasn't happened yet, but
        4       that you're to treat her as if she were on
        5       cross-examination.                   That does not apply to getting
        6       her to sign a verification.                            So submit them to her.
        7       If she's willing to sign it, fine.                                    If she's not
        8       willing to sign it as you've prepared it, ask her to
        9       mark it up and send it back to you.                                    Just do not
       10       discuss the substance with her.
       11                               You're looking at meet strangely.
       12                               MR. ROTH:           I am happy to do that, your
       13       Honor.         I'm happy to do that.
       14                               SPECIAL MASTER:                Okay.          Thank you.
       15                               As to the second set of interrogatories,
       16       I'm going to ask for responsive answers as to
       17       interrogatory number 1.
       18                               I am not going to address interrogatory
       19       number 4.           Frankly, I think that's something we need
       20       not spend any time on.
       21                               On interrogatories 2, 3, 5, 6, 7, and 8,
       22       I'm going to ask you to respond to those and that the
       23       response in respect of those be contemporaneous with
       24       the filing of your class cert motion.
       25                               And as to the responses that are being


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 161 of 233 PageID:
                                    48196
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 160

        1       requested, which is again 1, 4, 12, and 13 as to the
        2       first set of interrogatories, save for Miss Ware,
        3       who's 1, 4, 11, and 12, and interrogatory number 1 of
        4       the second set, that those two be provided to counsel
        5       for BASF by the 29th of this month.
        6                               Is there anything else on this
        7       application that we need to address?
        8                               MR. FARRELL:              There's only the brief
        9       procedural issue that the two plaintiffs who
       10       apparently are going to be substituted but have not
       11       yet been substituted, it's frankly a function not
       12       just of verification but also we're going to have
       13       depositions commencing as early as early February,
       14       and as we sit here today we don't apparently have two
       15       plaintiffs to depose, so...
       16                               SPECIAL MASTER:                Okay.          When can you
       17       file your substitution of parties?
       18                               MR. ROTH:           There is an estate question
       19       in Ohio, your Honor, the only thing that we were
       20       waiting for.
       21                               SPECIAL MASTER:                Is the estate question
       22       being somebody being named as a representative?
       23                               MR. ROTH:           That's right, your Honor,
       24       somebody being substituted as a representative.
       25                               MR. PLACITELLA:                And the surrogate


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 162 of 233 PageID:
                                    48197
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                     Page 161

        1       signing off or something.
        2                               SPECIAL MASTER:                Right.         Has the
        3       surrogate -- do they call them that in Ohio?
        4                               MR. PLACITELLA:                I don't know the exact
        5       issue, but it's an estate issue.
        6                               SPECIAL MASTER:                Surrogate's a New
        7       Jersey term, so --
        8                               MR. COHEN:            It's the registrar of wills.
        9                               MR. ROTH:           I believe it's the registrar
       10       of wills.
       11                               SPECIAL MASTER:                Okay.
       12                               MR. ROTH:           And we're waiting for the
       13       signing off of the new representatives of the estate
       14       to substitute.                It's not a function -- it's only a
       15       function of --
       16                               SPECIAL MASTER:                It's ministerial, isn't
       17       it?
       18                               MR. ROTH:           Yes, your Honor.             We can't
       19       control the registrar of wills.
       20                               SPECIAL MASTER:                Right.
       21                               MR. ROTH:           But we know who it's going to
       22       be.
       23                               SPECIAL MASTER:                But since you know who
       24       it's going to be, do your substitution as soon as you
       25       can.


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 163 of 233 PageID:
                                    48198
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                   Page 162

        1                               MR. ROTH:           Yes, your honor.
        2                               SPECIAL MASTER:                I wouldn't -- if it's
        3       just going to be a ministerial act, I wouldn't wait
        4       for that.
        5                               MR. ROTH:           As long as there would be no
        6       objection.
        7                               SPECIAL MASTER:                Right.         And if there's
        8       a problem later on, we'll fix it.
        9                               MR. ROTH:           Okay.        Thank you, your Honor.
       10                               SPECIAL MASTER:                I don't think anybody's
       11       going to have any trouble with that.
       12                               Now, just so you know, your filings are
       13       limited to what a large binder clip can grab, because
       14       that's as far as my ability the understand goes.                                      I
       15       much prefer the smaller clips.
       16                               But before we go into that, can I please
       17       remind everybody, please double-space everything.                                       I
       18       have enough trouble reading Times New Roman 12 point
       19       than having to read it in single-space.
       20                               I don't know if you noticed, but I have
       21       trifocals, and it gets really bad when I actually
       22       have to take my glasses off to read it.
       23                               Single-spaced letters are nice, but
       24       they're hard to read.                     So if you could do
       25       double-space, please, that would be nice.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 164 of 233 PageID:
                                    48199
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                            January 15, 2018


                                                                                                  Page 163

        1                               MR. COHEN:            Still want the 14 font?
        2                               SPECIAL MASTER:                As long as it's
        3       double-spaced --
        4                               MR. COHEN:            12 is okay?
        5                               SPECIAL MASTER:                -- 14 -- yeah, 14 is
        6       nice, but 12 I can live with.                            Either, you know, 14
        7       proportional or 12 non-proportional.                                  So I'm big fan
        8       of Courier.               It's easier to read for old people like
        9       me.
       10                               Anyway that was the original one.
       11                               The last thing that I have is something
       12       that has not been filed of record that was triggered
       13       by Mr. Assaf's original e-mail saying that -- is it
       14       today?
       15                               MR. ASSAF:            Today.
       16                               SPECIAL MASTER:                Today.         Oh, big day
       17       today.
       18                               That today BASF was going to be filing
       19       their opposition to plaintiffs' motion to determine
       20       the crime fraud exception and Kozlov exception to
       21       defendant's assertions of attorney/client privilege.
       22                               In that e-mail Mr. Assaf noted that
       23       there were two filings that they intended to make.
       24       One was an unrestricted filing of an opposition brief
       25       that they requested, if memory serves me, a 65 page


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 165 of 233 PageID:
                                    48200
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                        January 15, 2018


                                                                                              Page 164

        1       limitation on it.
        2                               Mr. Ryan on behalf of the Cahill Gordon
        3       defendants had asked for a 70 page.
        4                               Both of those applications were granted.
        5       Just make sure they're a good 65 and 70 pages.
        6                               But in his e-mail Mr. Assaf further
        7       advised that there was a separate submission he
        8       intended to make, about 220 pages' worth, that he
        9       intended to submit on an ex parte basis for review in
       10       camera.
       11                               That triggered a letter dated January
       12       the 12th, 2018, from Mr. Placitella objecting to the
       13       filing of the ex parte and under seal submission,
       14       stating first that a secret brief, I like that term,
       15       that's really nice, secret brief is unnecessary and
       16       that it would only become relevant if there's a
       17       determination that plaintiffs have met the prima
       18       facie threshold.
       19                               I would have said when the Court
       20       determines that you've met it.                             But I'm a little more
       21       forward than you are.
       22                               And that there should be a hearing for
       23       the parties to be heard on the procedure and that in
       24       any event you receive a copy of this brief.
       25                               Let me specifically go to my notes where


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 166 of 233 PageID:
                                    48201
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.            Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                     January 15, 2018


                                                                                           Page 165

        1       I wrote that your letter provides that the secret
        2       brief, I'm going to use that term because I like it,
        3       not because it aptly describes it, but because it's
        4       colorful, is not relevant, it is unnecessary, and it
        5       violates plaintiffs' due process and fair trial
        6       rights.
        7                               Mr. Placitella suggests that we consider
        8       the state court's special discovery master's reports
        9       and the state crime fraud evidentiary record, that
       10       plaintiffs be provided with specific documents in the
       11       ex parte submission, and that plaintiffs be allowed
       12       to review and oppose BASF's submission or file their
       13       own documents in rebuttal.
       14                               On January the 14th, which I will point
       15       out once again was Sunday, January the 14th, during
       16       playoff games, BASF filed its letter in opposition
       17       that stated as follows.                         Number 1, that the Court
       18       had already rejected the request to review the crime
       19       fraud decisions in the Samson case, that the request
       20       of the plaintiffs to review the ex parte submission
       21       is inappropriate, that the request for BASF's
       22       specific documents or a list thereof or be allowed to
       23       submit their own document list in opposition has no
       24       basis, and talked about the timing of the BASF ex
       25       parte brief.


     (856) 983-8484                                 Tate & Tate, Inc.                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 167 of 233 PageID:
                                    48202
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                               Page 166

        1                               By letter dated January 14, 2018,
        2       reminding again it was a Sunday during -- I think
        3       this one arrived just as the Vikings were scoring
        4       their last touchdown, that Cahill Gordon opposes it,
        5       they join in BASF's opposition, and said that they
        6       would withhold filing their opposition due today
        7       until they get additional guidance.
        8                               Let me just tell you sort of where I
        9       come out on it because I think it would help
       10       everybody.
       11                               Attorney/client privilege issues are
       12       tricky to handle, because once the horse is out of
       13       the barn, the horse is out of the barn.                               And so they
       14       have to be dealt with, with a little bit of tact and
       15       consideration for the issues that are at play.
       16                               As a result, the judiciary, both federal
       17       and state, have developed pretty much a template on
       18       how they are to be handled.
       19                               You have a party that asserts that
       20       they're entitled to discovery for a certain reason,
       21       an opposition that says no, they're not because it's
       22       privileged for the following reasons.
       23                               And at some point or another somebody's
       24       got to look at documents and say they are or they are
       25       not privileged, number 1, and number 2, if they are


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 168 of 233 PageID:
                                    48203
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                Page 167

        1       privileged, does the privilege bar their disclosure.
        2                               So it's really a two-step process.                        And
        3       the way that it is normally done, or at least in my
        4       experience the way that it's normally done is that
        5       somebody requests the discovery.                               The possessor of
        6       the privileged document says:                            No, you can't have
        7       them because they're privileged, and then submits at
        8       the same time an ex parte submission for the decision
        9       maker to decide, number 1, are they privileged in the
       10       first instance, and if they are, has that privilege
       11       been waived by either operation of law or by fact.
       12                               And the allegation here is that the
       13       privilege has been waived because of the crime fraud
       14       exception and/or the Kozlov considerations.
       15                               In those circumstances, the person
       16       seeking the information doesn't get to see the
       17       privileged documents because that kind of lets the
       18       cat out of the bag.
       19                               There are other ways of handling it that
       20       I've seen and actually done that get a lot more
       21       complicated, and that is, for example in this
       22       instance, plaintiffs retaining a special conflicts
       23       counsel who is then allowed to look at the documents
       24       but cannot report on them back to you.                                I mean,
       25       that's one way of doing it.                            I don't know if that's


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 169 of 233 PageID:
                                    48204
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                               Page 168

        1       what you want to do.
        2                               MR. PLACITELLA:                So let me just try
        3       to --
        4                               MR. ASSAF:            I think you are that person.
        5                               SPECIAL MASTER:                Well, I am the decider.
        6       I'm not the advocate.                       Okay.        But normally, whoever
        7       the decision maker is tries to occupy both.
        8                               But if you've got a party who says
        9       basically I really don't trust you to make the right
       10       decision, we'd like to have a dog in that fight,
       11       there are ways of organizing that in such a way where
       12       it's insulated, whoever is performing the role
       13       understands that they have what us old guys used to
       14       call a Chinese wall, now is called a screening device
       15       or mechanism that is not to be pierced.                               That's
       16       another way of doing things.
       17                               MR. ASSAF:            So my experience doing these
       18       several times over -- more than I care to imagine
       19       over 25 years, I haven't done the special master --
       20                               SPECIAL MASTER:                You should stop getting
       21       into these messes.
       22                               MR. ASSAF:            Is pretty much aligned with
       23       how you laid out it, that there's an in camera
       24       process -- especially in federal court, there's an in
       25       camera process and the judge or magistrate or special


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 170 of 233 PageID:
                                    48205
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                             Page 169

        1       discovery master reviews it.                           And that I actually
        2       think goes back to Chief Judge Linares' view in terms
        3       of appointing you --
        4                               SPECIAL MASTER:                Yes.
        5                               MR. ASSAF:            -- and the characteristics
        6       he was looking for.                    And I think it's even in his
        7       order.
        8                               So I hesitate to add yet another person
        9       to this as opposed to your Honor, who --
       10                               SPECIAL MASTER:                I'm not recommending
       11       it.
       12                               MR. ASSAF:            Okay.
       13                               SPECIAL MASTER:                I'm just saying if the
       14       plaintiffs are really going to get crazed about it,
       15       there's another way of providing another step of
       16       comfort.
       17                               MR. PLACITELLA:                That's not my issue.
       18                               SPECIAL MASTER:                I don't think you need
       19       it.
       20                               MR. PLACITELLA:                That's not my issue.
       21                               SPECIAL MASTER:                Okay.
       22                               MR. PLACITELLA:                As I understand it,
       23       just so we're on the same page, and maybe we're all
       24       on the same page, we were to provide and submit our
       25       crime fraud brief to make out a prima facie case.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 171 of 233 PageID:
                                    48206
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                   Page 170

        1       And in that brief we had to refer only to stuff that
        2       was in the public record.                           Right?
        3                               SPECIAL MASTER:                Well, because we're in
        4       the bizarre set of circumstances --
        5                               MR. PLACITELLA:                Yes.
        6                               SPECIAL MASTER:                -- that in parallel
        7       proceedings --
        8                               MR. PLACITELLA:                Right.
        9                               SPECIAL MASTER:                -- you've had access to
       10       stuff that you haven't had access to in this case and
       11       that I haven't had access to in this case.
       12                               MR. PLACITELLA:                Yeah, I'm not --          and
       13       the purpose --
       14                               SPECIAL MASTER:                It's a unique set of
       15       circumstances, we all agree.
       16                               MR. PLACITELLA:                Right.         And the purpose
       17       of that submission and response was for you to
       18       determine whether there was a prima facia case made
       19       of crime fraud.
       20                               If there was -- if you find that there
       21       is, then a couple of things -- a few things become in
       22       play.          One, at that point you get to review the
       23       documents at issue in camera.
       24                               And I'm not looking to inject another
       25       individual into the process.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 172 of 233 PageID:
                                    48207
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                 January 15, 2018


                                                                                                       Page 171

        1                               SPECIAL MASTER:                Okay.
        2                               MR. PLACITELLA:                Or you also have the
        3       issue of, if we make out a prima facia case of a
        4       crime fraud, do we get to take depositions of the
        5       defendants under a 502(d) order to ask them certain
        6       questions to fill it out?                         That's what I thought was
        7       at issue.             Now, because --
        8                               SPECIAL MASTER:                Well, the only
        9       thing that is at issue --
       10                               MR. ASSAF:            That's never been an issue.
       11                               SPECIAL MASTER:                The only thing that is
       12       at issue right now based on your January 12th letter
       13       is the submission of the ex parte provision --
       14                               MR. PLACITELLA:                Yes.
       15                               SPECIAL MASTER:                -- that Mr. Assaf
       16       referred to, about 220 pages, which I assume is
       17       pretty much all documents.
       18                               MR. PLACITELLA:                Well, that's what I
       19       want to address.
       20                               SPECIAL MASTER:                Okay.
       21                               MR. PLACITELLA:                If it's just documents,
       22       that's one thing.                    If there is advocacy attached to
       23       that submission, that's wrong.                             They shouldn't be
       24       able to --
       25                               SPECIAL MASTER:                Okay.          Is it all


     (856) 983-8484                                 Tate & Tate, Inc.                              (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 173 of 233 PageID:
                                    48208
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                        January 15, 2018


                                                                                              Page 172

        1       documents or advocacy?
        2                               MR. PLACITELLA:                Let me just -- if
        3       there's advocacy attached to that submission, then we
        4       need to participate.                     And frankly, I thought the
        5       easier way to do it would be, if you find a prima
        6       facie case, we'll identify for you the documents we
        7       think you should look at.                         We don't think you need to
        8       look at a thousand documents.                            You may only have to
        9       look at 75 documents.
       10                               If they believe that there are another
       11       10 documents that you should look at to round out the
       12       picture, so be it.
       13                               But it shouldn't be that they give you a
       14       220 page set of documents, many of which we don't
       15       care about or are not challenging, and it shouldn't
       16       be that they have a chance to advocate in absentia
       17       that issue.
       18                               SPECIAL MASTER:                You're saying that
       19       because you're in the sort of odd position where
       20       you've already gotten this discovery in a different
       21       case --
       22                               MR. PLACITELLA:                I know what the
       23       documents say.
       24                               SPECIAL MASTER:                Well --
       25                               MR. ASSAF:            Some of them.


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 174 of 233 PageID:
                                    48209
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                   Page 173

        1                               SPECIAL MASTER:                Okay.
        2                               MR. PLACITELLA:                Well, if I don't
        3       know what they all say, then that's a concern.
        4                               SPECIAL MASTER:                You're not answering my
        5       question.           My question is do you know what the
        6       documents -- have you seen the documents that you
        7       want me to rule on?
        8                               MR. PLACITELLA:                Yes.
        9                               SPECIAL MASTER:                You have copies of
       10       those?
       11                               MR. PLACITELLA:                Not in the context of
       12       this case.
       13                               SPECIAL MASTER:                No, no.        But you have
       14       copies of those?
       15                               MR. PLACITELLA:                Yes.
       16                               SPECIAL MASTER:                Okay.          And they are
       17       subject to whatever the state court proceedings in
       18       the Samson case have put in the way of restrictions?
       19                               MR. PLACITELLA:                I'm not sure what I'm
       20       allowed to say here or not say, so I want to be very
       21       careful.
       22                               I didn't want to get to I read the
       23       document, this is what it says.                              All I wanted to do
       24       was go to the privilege log and say to you, I only
       25       want you to -- I want you to look at the following


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 175 of 233 PageID:
                                    48210
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 174

        1       documents on the privilege log, like I would do in
        2       any other case, pretending as best I can that I don't
        3       know anything.
        4                               SPECIAL MASTER:                Okay.
        5                               MR. ASSAF:            May I respond?
        6                               SPECIAL MASTER:                That is a lot more
        7       helpful than honestly I thought.
        8                               MR. PLACITELLA:                Okay.          My concern is
        9       that they give you the documents they want you to
       10       look at, they're not even the documents --
       11                               SPECIAL MASTER:                That you're interested
       12       in.
       13                               MR. PLACITELLA:                -- that I care about
       14       and it's attached to some piece of advocacy that I
       15       can't rebut and I can't get the left side of my brain
       16       away from my right side, knowing that if I knew what
       17       documents they gave you, then I could kind of get a
       18       sense of where things were going.                                It's an issue.
       19                               SPECIAL MASTER:                Okay.          Just so that I
       20       understand, I understand that your motion for the
       21       application of the crime fraud exception and/or the
       22       Kozlov exceptions is going to be limited to a finite
       23       number of documents that you already know which ones
       24       they are?
       25                               MR. PLACITELLA:                I'm assuming --          yes.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 176 of 233 PageID:
                                    48211
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 175

        1       Yes.
        2                               SPECIAL MASTER:                Okay.          What's wrong
        3       with that procedure?
        4                               MR. ASSAF:            So --
        5                               MR. PLACITELLA:                And the ability if you
        6       find crime fraud then to take -- you know, I have to
        7       take the depositions at some point.
        8                               SPECIAL MASTER:                Right.         We'll jump off
        9       that bridge when we get to it.
       10                               MR. ASSAF:            Here's what wrong with that
       11       procedure, your Honor.                      And you're going to see this
       12       when you look even at our public brief tonight or
       13       tomorrow now, that the well-established case law
       14       within the Third Circuit and virtually every other
       15       federal court I know of says when -- it's beyond
       16       dispute when a challenging party moves to challenge
       17       attorney/client privilege on crime fraud grounds, and
       18       Mr. Placitella's partially right, they have an
       19       obligation to identify the 20 to 40 documents on the
       20       privilege log that they would like your Honor to do
       21       so.        Okay.          Court after court --
       22                               SPECIAL MASTER:                Just let me stop you
       23       for one moment.
       24                               Did you do that --
       25                               MR. ASSAF:            No.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 177 of 233 PageID:
                                    48212
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                   Page 176

        1                               SPECIAL MASTER -- on your initial
        2       submission?
        3                               MR. PLACITELLA:                I didn't because I
        4       didn't think that's what you wanted.                                  I thought what
        5       you wanted was how do we make a prima facie case of
        6       crime fraud?              And if you make that determination,
        7       then we'll go to the step of me telling you what
        8       documents to look at.
        9                               SPECIAL MASTER:                Okay.
       10                               MR. ASSAF:            But, your Honor, from the
       11       very first time at the October 25th hearing that you
       12       brought this up --
       13                               SPECIAL MASTER:                26th.
       14                               MR. ASSAF:            26th hearing that you
       15       brought this up, you talked about the fact that we're
       16       in the Third Circuit, the Third Circuit laws control.
       17                               And the Third Circuit is pretty clear.
       18       You as a charging party has an obligation.
       19                               Now, Mr. Placitella's been at this a
       20       long time.            He failed -- there's an abject failure of
       21       proof on that.                 So where are we?                  So --
       22                               SPECIAL MASTER:                Which I assume is going
       23       to be amply briefed in your submission.
       24                               MR. ASSAF:            Correct.           It will be in our
       25       submission.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 178 of 233 PageID:
                                    48213
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                       January 15, 2018


                                                                                             Page 177

        1                               But I also heard your Honor, including
        2       today, say:             Yeah, I think there's probably going to
        3       be a prima facie case.
        4                               So I was going to submit everything,
        5       because I thought you'd want to kick the tires.
        6                               SPECIAL MASTER:                I hope I didn't say
        7       that.        I hope I never said I think there's going to
        8       be a prima facie case, because I will tell you right
        9       now, I try very hard not to prejudge anything.
       10                               MR. ASSAF:            Fair enough, your Honor.
       11                               SPECIAL MASTER:                And so for me what's
       12       important is to give all of you the opportunity to
       13       have your say.                 And I think today is more evidence
       14       of that.
       15                               MR. ASSAF:            Correct.
       16                               SPECIAL MASTER:                You're going to get the
       17       opportunity to have your say.                            And at some point I'm
       18       going to decide, for no other reason than somebody's
       19       got to decide something along the way.
       20                               MR. ASSAF:            Agree completely.
       21                               SPECIAL MASTER:                So putting that to the
       22       side, we just heard from Mr. Placitella that what he
       23       would like to have happen is you file your opposition
       24       brief, he files his reply brief, I make a
       25       determination on whether a prima facie case has been


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 179 of 233 PageID:
                                    48214
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                               Page 178

        1       made.
        2                               If I find that a prima facie case --
        3       sorry.         If I conclude that a prima facie case has
        4       been made, then Mr. Placitella is going to give me a
        5       finite number of documents that he -- and he's not
        6       going to ask for anything else.                              He's going to give
        7       me a finite number of documents, that he's going to
        8       say:       Since you found a prima facie case, please
        9       determine these.
       10                               You're going to then respond:                  -- this
       11       is what he's proposing.                       You're going to then
       12       respond.          And your response doesn't have to be
       13       limited to those.                  You can say there are these other
       14       privileged documents that he's not asking for that
       15       give a different view of what that document is all
       16       about.           And if it's privileged, you're going to be
       17       able to submit it ex parte.
       18                               And that's a risk that Mr. Placitella
       19       runs, that you're going to be able to rebut with
       20       something that he hasn't seen.
       21                               Although my guess is that by this point
       22       in this case, pretty much everyone has seen a lot of
       23       everything.
       24                               I'm going to tell you right up front the
       25       proposal that I review, the special master's reports


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 180 of 233 PageID:
                                    48215
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                       January 15, 2018


                                                                                             Page 179

        1       and those decisions, until somebody tells me that the
        2       Supreme Court has lifted the stay, I don't want to
        3       see any of that.
        4                               MR. PLACITELLA:                I figured you would say
        5       that.
        6                               SPECIAL MASTER:                Until the Court lifts
        7       the stay, I don't want to be there.
        8                               MR. PLACITELLA:                I understand.
        9                               SPECIAL MASTER:                Okay.
       10                               MR. ASSAF:            So your Honor, my biggest
       11       point is coming back to I'm going to live with
       12       whatever the standard is with the Third Circuit.                               And
       13       the Third Circuit standard says when he moves, he has
       14       to identify the documents.
       15                               Now, he didn't do so, your Honor.
       16       Okay.        And we're now months down the road from when
       17       he was supposed to.                      Okay.         That's not how this
       18       works.           Okay.        If we're going to play by the
       19       rules --
       20                               SPECIAL MASTER:                So you're going to put
       21       it in your opposition.                        And he's going to put it in
       22       his reply.
       23                               MR. ASSAF:            But not with the document --
       24       but not -- he can't --                      in other words --
       25                               SPECIAL MASTER:                If you want --


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 181 of 233 PageID:
                                    48216
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                 Page 180

        1                               MR. ASSAF:            -- the last three months
        2       would have been much different for me.
        3                               SPECIAL MASTER:                I'm sure that that is
        4       the case.
        5                               MR. ASSAF:            I can't on the eve of my
        6       opposition, your Honor, find out that now he's going
        7       to get to start over again.
        8                               SPECIAL MASTER:                It's not the eve.         It's
        9       the day of your opposition.
       10                               MR. ASSAF:            Correct.           But, your Honor,
       11       that's fundamentally unfair.                           He knows what the
       12       standard is and he didn't do it.                               And now on Friday
       13       night --
       14                               SPECIAL MASTER:                But I can fix that.            I
       15       mean, I can fix that by giving you the opportunity to
       16       file a sur-reply.                  So I can fix that.                 That's not
       17       that big of a problem.
       18                               If that is the procedure that Mr.
       19       Placitella follows and in his reply he identifies the
       20       documents that he wants, then you can -- the whole
       21       purpose of a reply is to fix problems that have been
       22       brought up in an opposition.
       23                               And you want to be able to respond to
       24       that.          I'll give you leave to file a sur-reply,
       25       which as those of you who have practiced before the


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 182 of 233 PageID:
                                    48217
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                 Page 181

        1       District of New Jersey know, that's not granted
        2       often.
        3                               But you're not going to be prejudiced.
        4       I'm telling you that right now.                              It's not going to
        5       happen.
        6                               MR. ASSAF:            Well, your Honor, I kind of
        7       feel like I am, so I'm sorry.                              But on Friday night I
        8       get a piece from Mr. Placitella saying:                               Well, here's
        9       what I want to do.
       10                               And then on Monday we come in here and
       11       we argue it.              And for the very first time he now
       12       comes to grips with he failed to follow a Third
       13       Circuit law.              And I'm being told:                    Well, it's kind
       14       of -- don't worry, you'll get another brief on it.
       15       Okay.
       16                               I've strategized this with co-counsel,
       17       with my client, and I'm being told now:                               Well, you'll
       18       get another shot at it, when if anything, again, I
       19       followed what the Third Circuit told me.                               And I
       20       shouldn't have that changed.
       21                               Under the rights standard, with all due
       22       respect, your Honor, I'm going to win this.
       23                               And so -- but I just want the rights
       24       standard.           I don't think Mr. Placitella should get to
       25       change the procedure the day I file my brief.


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 183 of 233 PageID:
                                    48218
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                               Page 182

        1                               SPECIAL MASTER:                Okay.
        2                               MR. PLACITELLA:                It's my understanding
        3       this is how you wanted to do it.
        4                               MR. ASSAF:            Under what case?
        5                               SPECIAL MASTER:                Well, I don't --
        6                               MR. PLACITELLA:                I could have been
        7       wrong.
        8                               SPECIAL MASTER:                I don't know where you
        9       got that from.
       10                               But be that as it may, Mr. Ryan, who's
       11       been here all day long listening to us go on and on
       12       and on, what have you to add?
       13                               MR. RYAN:           On behalf of the Cahill
       14       defendants, your Honor, I think that we're maybe
       15       over-thinking this issue a little bit.
       16                               I appreciate that Mr. Placitella was
       17       involved in the Samson matter, but we all need to
       18       remember that Cahill was not a party in the Samson
       19       matter.
       20                               The reality of life is that Mr. Assaf is
       21       correct, that there's a well set of established law
       22       in the Third Circuit with regard to how this process
       23       is supposed to play out.                        Mr. Placitella files his
       24       motion, the defendants get to file a reply, and your
       25       Honor gets to decide the issue before we even get to


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 184 of 233 PageID:
                                    48219
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                          January 15, 2018


                                                                                                Page 183

        1       in camera.            So that's my concern.
        2                               And as counsel for Cahill, obviously we
        3       have other issues because we have to respect the
        4       privilege.
        5                               SPECIAL MASTER:                Well, work this out
        6       with me, Mr. Ryan, if you would.                               The objection that
        7       is being interposed right now is a purely procedural
        8       one.         It's one that says this is the process that
        9       should have been followed, it was not followed, and
       10       therefore the application should be denied.
       11                               What if the procedural problem is cured?
       12       Am I to ignore that and simply decide on the
       13       procedural issue?                  Or should I say the procedural
       14       issue can give way to a determination of the
       15       substance, particularly in a case like this where the
       16       substance is pretty serious.
       17                               I say that only because that's what's
       18       being alleged.                 I'm not making a determination one
       19       way or the other that that's the end result.
       20                               And the fact that I'm here and doing
       21       this, you know, it's not the typical case that gets a
       22       special master assigned.                          And it's not the typical
       23       case that gets somebody like me appointed as special
       24       master.
       25                               MR. ASSAF:            Correct.


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 185 of 233 PageID:
                                    48220
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                January 15, 2018


                                                                                                      Page 184

        1                               SPECIAL MASTER:                Because there are
        2       important considerations that are at play here that
        3       are important to everybody.                           And they are
        4       considerations that go to the heart of what we do as
        5       lawyers.
        6                               And I've said it before and I will say
        7       it again.           I have nothing but the utmost respect for
        8       our profession.                I jokingly say that if you want
        9       proof of that is the fact that I married a lawyer and
       10       38 years later we'll still married.                                   So it is
       11       something that is very near and dear to my heart.
       12                               The allegations in this case, I think if
       13       anybody looks at them objectively, they are
       14       troubling, but they're just allegations.
       15                               So I have to make sure that everybody in
       16       this room and everybody, you know, on the telephone
       17       gets a fair shake in this case.
       18                               And under those circumstances, don't you
       19       think I absolutely have to?
       20                               MR. RYAN:           Respectfully, I don't, and
       21       it's for this reason, your Honor.                                One, this case has
       22       been bubbling around for six or seven years.                                 Mr.
       23       Placitella and his firm are fine lawyers.
       24                               By the pure magnitude of the motion that
       25       was filed, you can tell it was well researched, well


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 186 of 233 PageID:
                                    48221
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                       January 15, 2018


                                                                                             Page 185

        1       thought out.              If it's fatally flawed, I don't think
        2       you get to do a do-over.
        3                               I think Mr. Assaf and his clients are
        4       here today apparently ready to file their brief
        5       today.         And I don't think it's fair to say, okay,
        6       well, there's a, you know, a little procedural
        7       misstep here and we're going to flip out the process
        8       that the Third Circuit has used, flip out the process
        9       that New Jersey has used, and we're going to add
       10       another step.               After BASF and Cahill submit their
       11       briefs, now plaintiff can backfill and fix a fatal
       12       flaw in their submission.
       13                               This isn't the case I think, candidly,
       14       Judge, where you have a minor procedural misstep that
       15       your Honor with his equity powers can fix and bring
       16       us all back.              This one isn't like that.
       17                               We've all been litigating this
       18       particular case way too long.                            The issue is teed up.
       19                               And I think your Honor should candidly
       20       follow the procedure that the courts have set,
       21       because I think when you do, you're going to find
       22       there was no prima facie case.
       23                               SPECIAL MASTER:                I don't disagree with
       24       you, Mr. Ryan.
       25                               But when I look at it, there are to


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 187 of 233 PageID:
                                    48222
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 186

        1       me -- and I think I've mentioned this before, there
        2       are two other than that, Mrs. Lincoln, how did you
        3       like the play issues in this case.                                    One is this
        4       motion.           The second one is class cert.
        5                               I think either of those -- the
        6       determination in respect of either of those will have
        7       a fundamental effect on this case and how it goes
        8       forward.
        9                               I'm just being very candid with you that
       10       I am a little troubled, at least at the first
       11       instance, with deciding a motion of such gravity
       12       solely on a procedural shortcoming.
       13                               But if I understood your response
       14       yesterday, Mr. Assaf, it was:                            Listen, the only time
       15       you're going to need to reach my ex parte brief is if
       16       you find that a prima facie case has been made.
       17                               So I'm going to ask you -- and I think
       18       I've paraphrased exactly what you said.
       19                               So I'm going to ask you to do me this
       20       favor.           File your public brief.                         Hold the other one
       21       in abeyance until there's a determination on whether
       22       a prima facie case has been made.
       23                               And then we can go from there, unless
       24       you need it as part of your opposition to the prima
       25       facie case, which is not what you told me in your


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 188 of 233 PageID:
                                    48223
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                January 15, 2018


                                                                                                       Page 187

        1       letter.
        2                               MR. ASSAF:            I'm sorry, say that again,
        3       your Honor.
        4                               SPECIAL MASTER:                Well, unless you need
        5       your 220 page ex parte brief to argue --
        6                               MR. ASSAF:            Oh, yeah.               Okay.   I hear
        7       you.
        8                               SPECIAL MASTER:                Unless you need that,
        9       but that's not what you told me.                               But unless you need
       10       that, I would ask you to just hold off on it, let me
       11       make a determination on the prima facie case first,
       12       and then we'll see where that takes us.
       13                               MR. ASSAF:            So a couple reactions, your
       14       Honor.           First of all, I want to be clear, I know
       15       we've been talking about a procedural issue.                                     I think
       16       it's more than procedural, just to be fair, and it's
       17       going to be raised in our brief.
       18                               There are substantive deficiencies, as
       19       your Honor I think pointed out in the first hearing.
       20       Okay.          Law's well settled that they have to make a
       21       prima facie in showing activity in furtherance of a
       22       crime or a fraud.
       23                               So it's not just procedural of
       24       identifying the documents.                            It has to be then the
       25       substantive arguments in furtherance of.                                      Okay.


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 189 of 233 PageID:
                                    48224
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 188

        1                               And again, it's not -- since the brief
        2       is done I'll tell you.                      Mr. Placitella doesn't want
        3       to engage on the in furtherance of.                                   He's trying to
        4       say, well, it could be a different standard, it might
        5       be a different standard.
        6                               And there are reasons for that.                        I think
        7       your Honor will figure it out.                             Doesn't like the
        8       standard.             Okay.          But the Third Circuit does.
        9                               SPECIAL MASTER:                I'll do my best.
       10                               MR. ASSAF:            But the Third Circuit does
       11       like the standard.
       12                               So now, in terms of then the public
       13       brief and the prima facie case, again, your Honor, I
       14       think I just -- I'd like to have a break of about
       15       five minutes to talk to Mr. Farrell about it and get
       16       back to you.
       17                               SPECIAL MASTER:                Sure.          You may want to
       18       talk to Mr. Ryan also.
       19                               MR. ASSAF:            And Mr. Ryan as well.
       20                               SPECIAL MASTER:                He seems to be in your
       21       camp.
       22                               MR. ASSAF:            But I'm just trying to --
       23                               SPECIAL MASTER:                Unless, Mr. Ryan, you
       24       don't want to talk to these guys, which I wouldn't
       25       blame you.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 190 of 233 PageID:
                                    48225
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                     Page 189

        1                               MR. ASSAF:            So I'm just to trying to
        2       figure out then what the process would be, that we
        3       would file our public brief and Mr. Placitella would
        4       file a reply as to why he thinks either the standard
        5       isn't in furtherance of or why he didn't have to
        6       review -- identify the documents as opposed to start
        7       over.
        8                               SPECIAL MASTER:                If he files a reply
        9       that goes outside the four corners of your
       10       opposition, you will get the right to file a
       11       sur-reply.              How's that?
       12                               MR. ASSAF:            Okay.        Let me talk to Mr.
       13       Farrell about that, if that's okay.
       14                               SPECIAL MASTER:                Talk to Mr. Farrell.
       15                               MR. ASSAF:            And Mr. Ryan.
       16                               SPECIAL MASTER:                Okay.          Let's take a
       17       couple minute break.
       18                               (Break.)
       19                               SPECIAL MASTER:                Mr. Placitella?
       20                               MR. PLACITELLA:                So maybe there's a
       21       different way to approach this that works for
       22       everybody.
       23                               It was truly our understanding that we
       24       were to approach it the way we did.                                    And out of the
       25       abundance of caution and great concern not to tread


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 191 of 233 PageID:
                                    48226
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                             January 15, 2018


                                                                                                   Page 190

        1       on the sealing orders in Samson, maybe we went
        2       overboard and did not even mention a document under
        3       seal, only information that was outside -- you know,
        4       on the record.
        5                               SPECIAL MASTER:                That's your reply,
        6       isn't it?
        7                               MR. PLACITELLA:                Right.         Well, but there
        8       might be an easier way to shortcut all this.
        9                               SPECIAL MASTER:                Okay.
       10                               MR. PLACITELLA:                And the simple way I
       11       think to handle it is give us three days.                                  We'll give
       12       them the list of documents before they make their
       13       submission.             And then they can make -- you know, give
       14       them some extra time to make their submission.                                   And
       15       they can make their submission.                              And then we don't
       16       have to, you know, do the extra dance, because we can
       17       do it very quickly, if that's what the Court wants.
       18                               SPECIAL MASTER:                Mr. Assaf, you want to
       19       think about that for a moment or just reject it out
       20       of hand?
       21                               MR. ASSAF:            Well, I think I'm going to
       22       reject it out of hand because -- so, you know, I
       23       think what you're hearing -- again, now I will put my
       24       advocacy hat on.
       25                               I think Mr. Placitella realizes he's in


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 192 of 233 PageID:
                                    48227
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                 January 15, 2018


                                                                                                       Page 191

        1       a boatload of trouble under Haines and Liggett in the
        2       Third Circuit and that by failing to identify -- he's
        3       familiar with the California cases that have ruled on
        4       this very issue.
        5                               So we will submit our brief.                       I think,
        6       your Honor, we've heard about what you said.
        7                               I've now been looking at e-mails.                            Mr.
        8       Placitella's brief is pretty clear that they think it
        9       was just a broad, you know, you get to examine all
       10       communications.
       11                               SPECIAL MASTER:                Don't tell me what your
       12       brief is going to say that hasn't yet been filed.
       13                               MR. ASSAF:            So in terms -- we'll see
       14       what Mr. Placitella's reply says.                                And then we'll
       15       take up your sur-reply, your Honor.                                   But to be
       16       clear --
       17                               SPECIAL MASTER:                You're going to look at
       18       his reply and you're going to let me know whether you
       19       want to file --
       20                               MR. ASSAF:            Correct.
       21                               SPECIAL MASTER:                -- more importantly,
       22       whether you need to file --
       23                               MR. ASSAF:            Correct.
       24                               SPECIAL MASTER -- a sur-reply.                       And I'll
       25       deal with it.


     (856) 983-8484                                 Tate & Tate, Inc.                              (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 193 of 233 PageID:
                                    48228
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                               Page 192

        1                               I'll tell you right now, if the reply
        2       goes outside the four corners of the opposition,
        3       you're going to have time to file a sur-reply.
        4                               MR. ASSAF:            And then, your Honor, I
        5       didn't answer a question that you posed to me before
        6       and I want to answer it because I don't want to --
        7                               SPECIAL MASTER:                That's why we took the
        8       break.
        9                               MR. ASSAF:            Correct.
       10                               SPECIAL MASTER:                Okay.
       11                               MR. ASSAF:            There's another question
       12       that came up about whether it was advocacy or just
       13       non-advocacy.
       14                               And again, your Honor, this is going to
       15       be in our public brief.                       But the Third Circuit in
       16       Haines v. Liggett says, quote, that there's an
       17       absolutely right to have evidence and argument in
       18       camera.
       19                               So I don't want you to think that I'm
       20       not going to be an advocate.
       21                               SPECIAL MASTER:                In camera.     Not ex
       22       parte.           In camera.            There's a difference.
       23                               MR. ASSAF:            There is a difference, your
       24       Honor.         But I think, again, the cases are going to be
       25       in our public brief and you'll rule on this.                              But we


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 194 of 233 PageID:
                                    48229
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                 Page 193

        1       have a chance to make this -- it doesn't have --                                   I'm
        2       going to be an advocate, whether it be in camera or
        3       under seal or just privileged.
        4                               SPECIAL MASTER:                I expect nothing less
        5       from you, Mr. Assaf.
        6                               MR. ASSAF:            Okay.
        7                               SPECIAL MASTER:                You would disappoint me
        8       gravely if you weren't.
        9                               MR. ASSAF:            And then --
       10                               SPECIAL MASTER:                There's one thing that
       11       you do know, and that is whatever you submit, I will
       12       read it from cover to cover, including all the cases
       13       that you cite.
       14                               MR. ASSAF:            That I know.
       15                               SPECIAL MASTER:                So you're going to get
       16       your fair shot.
       17                               MR. ASSAF:            That I know.            And I will
       18       also picked up more data today.                              The Irving Younger
       19       piece explains a lot.
       20                               SPECIAL MASTER:                That's another hundred
       21       thousand dollars worth of psychiatric treatment.
       22                               MR. ASSAF:            So your Honor, but the
       23       one -- the other thing that you mentioned because of
       24       now the prima facie determination, I would ask your
       25       Honor to consider the following, that to the extent


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 195 of 233 PageID:
                                    48230
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 194

        1       your Honor after a full briefing determines that
        2       there is a prima facie case and then we go to the
        3       next step in the crime fraud, I would ask that that
        4       ruling be held just to the parties until your final
        5       ruling on the crime fraud.                          And then that would be
        6       made as part of the public record.
        7                               SPECIAL MASTER:                Okay.
        8                               MR. PLACITELLA:                I have to think about
        9       that, our position on that.
       10                               SPECIAL MASTER:                Why would you object to
       11       that?
       12                               MR. PLACITELLA:                I want to think about
       13       it.
       14                               SPECIAL MASTER:                Okay.          You're going to
       15       think about it and then agree that you're not going
       16       to object.              All right.
       17                               MR. ASSAF:            And then finally, your
       18       Honor, I'm sorry about this, but it is --
       19                               SPECIAL MASTER:                I'm trying to help you
       20       out.
       21                               MR. ASSAF:            It is three o'clock, and so
       22       I would ask for another 24 hours to submit our public
       23       brief, because I would like a chance to now review it
       24       again.         It's gone through some changes over the
       25       weekend given the uncertainty of how we're going to


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 196 of 233 PageID:
                                    48231
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                            Page 195

        1       file.
        2                               SPECIAL MASTER:                Is 24 hours enough for
        3       you?
        4                               MR. ASSAF:            Yes, it is.
        5                               SPECIAL MASTER:                Mr. Ryan?
        6                               MR. RYAN:           I would ask the same thing,
        7       your Honor.             And I would just reiterate that to the
        8       extent that this process goes any further, it is my
        9       view candidly that the in camera process does permit
       10       submissions both on behalf of BASF and Cahill which
       11       are ex parte, because we have to protect the
       12       privilege.            And my position will be that Mr.
       13       Placitella and his clients are not entitled to those.
       14                               SPECIAL MASTER:                Well, and not to tell
       15       tales out of school, but you're right, because what's
       16       the alternative?
       17                               MR. RYAN:           Correct.
       18                               SPECIAL MASTER:                You let the cat out of
       19       the bag.          And clearly it can't be that.
       20                               So are you going to hold off on the --
       21       that was my request of you.                           You haven't answered my
       22       request.
       23                               MR. ASSAF:            Hold off on?
       24                               SPECIAL MASTER:                Hold off on your -- I
       25       love the term secret brief.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 197 of 233 PageID:
                                    48232
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                       January 15, 2018


                                                                                             Page 196

        1                               MR. ASSAF:            Yes.       And yes, I anticipate
        2       that that would be part of any --
        3                               SPECIAL MASTER:                Phase 2.
        4                               MR. ASSAF:            Phase 2, correct, your
        5       Honor.
        6                               SPECIAL MASTER:                If we ever got to phase
        7       2.
        8                               MR. ASSAF:            Correct.
        9                               MR. ROTH:           Just so we're clear over
       10       here, I understand you're going to be an advocate.
       11       But are you saying that this secret brief is not just
       12       a compilation of documents, but also an advocacy
       13       piece in there as well?
       14                               MR. ASSAF:            Well, just to be clear, your
       15       Honor, it's an advocacy piece, but it's also factual
       16       support from -- by the form of affidavits.
       17                               SPECIAL MASTER:                And that's the 220
       18       pages in the aggregate.                       So you've got a brief with
       19       certifications that total 220 pages.
       20                               MR. ASSAF:            We have 220 pages of
       21       briefing supported by -- because every time we make a
       22       citation --
       23                               SPECIAL MASTER:                Now, you just know that
       24       my heart stopped when you said 220 pages of briefing.
       25                               MR. ASSAF:            That's why I was glad when


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 198 of 233 PageID:
                                    48233
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                         January 15, 2018


                                                                                               Page 197

        1       you were saying that you read everything and you're
        2       hard-working.               I was like:             This is perfect for it.
        3                               SPECIAL MASTER:                Well, we all have
        4       limits.           The word brief means more than just a
        5       filing.           It means it ought to be brief.
        6                               MR. ASSAF:            It does, but --
        7                               SPECIAL MASTER:                Do you know why they're
        8       called briefs?
        9                               MR. ASSAF:            No.
       10                               SPECIAL MASTER:                Because at common law
       11       lawyers were paid by the word.                               That's why they were
       12       called briefs.                 They were supposed to be brief,
       13       which I guess that meaning has been lost.                             220 pages
       14       is not brief.
       15                               MR. COHEN:            I had a professor that I
       16       couldn't call them briefs, I had to call them
       17       memorandum.
       18                               MR. PLACITELLA:                At the right time we'll
       19       be heard about the length and the court rule.
       20                               SPECIAL MASTER:                Well, we'll address all
       21       of this.          As I said before, this is one of the two
       22       other than that, Mrs. Lincoln, how did you like the
       23       play issues in this case.                         It's going to define in
       24       large measure the contours of this case, where it
       25       goes and how it's handled.


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 199 of 233 PageID:
                                    48234
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                              January 15, 2018


                                                                                                    Page 198

        1                               So as you can see from the liberality
        2       with which I quickly granted your request for longer
        3       briefs, I'm not going to limit anybody.
        4                               I will tell you that as a consumer of
        5       briefs, once a brief exceeds a certain page
        6       limitation, you start to lose your reader.
        7                               But that's your call to make.                       And I
        8       will honor whatever way you want to do it.                                   That's
        9       perfectly fine with me.                         But please do take some
       10       pity on this poor soul.
       11                               MR. ASSAF:            Thank you, your Honor.
       12                               SPECIAL MASTER:                At some point they may
       13       have to respond to that, you know.                                    And then it just
       14       gets on and on and on.
       15                               So I'm not saying no.                         But please give
       16       it some thought.
       17                               MR. ASSAF:            Okay.
       18                               SPECIAL MASTER:                And I'm sure you
       19       understand that in addition to whatever -- this is a
       20       big issue.              Let me start from there.                       It's a big
       21       issue.
       22                               So you can rest assured that in addition
       23       to whatever you submit to me, I'm going to do my own
       24       research, because I have to get this right.                                   And
       25       I've already pulled the ABA single volume on


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 200 of 233 PageID:
                                    48235
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                     Page 199

        1       attorney/client privilege.                          It's a three volume set.
        2       But the first volume deals with just the
        3       attorney/client privilege.                          I already pulled that to
        4       the side.             And I intend to read that from cover to
        5       cover before I start determining the application.
        6                               So that's just one of the things, the
        7       source materials that I intend to look at.
        8                               Again, it's a big issue.                         And it's
        9       going to be given the dignity it deserves.
       10                               MR. ASSAF:            Thank you, your Honor.
       11       That's all we can ask.
       12                               MR. RYAN:           I just want to make sure I
       13       understand, your Honor.
       14                               So BASF is going to file its public
       15       brief, non-privileged information.                                    We're permitted
       16       to do the same?
       17                               SPECIAL MASTER:                Tomorrow.
       18                               MR. RYAN:           Tomorrow.            And then Chris
       19       will submit his --
       20                               SPECIAL MASTER:                His reply.
       21                               MR. RYAN:           Just from a pure housekeeping
       22       standpoint, there's no sealing order as far I'm aware
       23       in place right now.
       24                               SPECIAL MASTER:                No.
       25                               MR. RYAN:           I presume BASF is going to


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 201 of 233 PageID:
                                    48236
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                               January 15, 2018


                                                                                                     Page 200

        1       file on ECF.              I don't know.
        2                               MR. ASSAF:            Yeah.
        3                               MR. RYAN:           But we should probably have a
        4       conversation about the logistics of this, because
        5       right now there's no sealing order.
        6                               And my view of the world would have been
        7       candidly to file some kind of bookmarks that just
        8       indicate that the submissions have been made to your
        9       Honor as part of the process rather than filing them
       10       on the ECF now.
       11                               SPECIAL MASTER:                If you prefer to do
       12       that, that's fine.                     As you well know, you can just
       13       file a bookmark that takes a docket entry and sort of
       14       reserves it for you.                      And then you file whatever
       15       you're filing directly.
       16                               Normally that's the process you follow
       17       when something's being filed under seal, because
       18       normally what the clerk's office does is the clerk's
       19       office makes that entry for you.
       20                               MR. RYAN:           Right.
       21                               SPECIAL MASTER:                But since electronic
       22       filing, we've kind of made the clerk's office a
       23       little irrelevant in that respect.                                    And it then
       24       becomes the obligation of the lawyers to do it.
       25                               If you think that there is material in


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 202 of 233 PageID:
                                    48237
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                       January 15, 2018


                                                                                             Page 201

        1       your opposition briefs that you don't want the world
        2       at large to see, I'm okay with you docketing a
        3       bookmark and just sending the brief to me.                            I'm okay
        4       with that.
        5                               At some point it's going to have to
        6       become part of the public record at some point,
        7       because if whoever is aggrieved by whatever decision
        8       I make is going to seek review, and the only way for
        9       it to be reviewed is for it to become part of the
       10       public record.                So, you know, that's -- but that's
       11       for a different day.
       12                               If your preference is to file a bookmark
       13       and file the brief itself privately, I don't have any
       14       problem with that.                     That's perfectly fine with me.
       15                               If you read your opposition brief and
       16       it's not one that deserves to be, you know, put on
       17       double secret probation, then that's fine.                            That's
       18       your call to make.                     I'm okay either way.
       19                               However you think is best for you works
       20       fine with me, as long as I've got a docket entry,
       21       which I don't have for this letter, and the
       22       responses.            But that's okay.                   We'll finesse that.
       23                               But as long as I have a docket entry
       24       that I can make reference to later on so that people
       25       who review it know that this stuff didn't just fly in


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 203 of 233 PageID:
                                    48238
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                        January 15, 2018


                                                                                              Page 202

        1       over the transom, and I have the ability to complete
        2       the record if necessary for review, I'm fine with
        3       whatever works for you guys.                             You don't need to air
        4       your laundry in public.                       It's not necessary as far as
        5       I'm concerned.
        6                               MR. RYAN:           Thank you.
        7                               SPECIAL MASTER:                Have we heard anything
        8       at all from the Supreme Court on the pending motion?
        9                               MR. PLACITELLA:                It's pending.   They
       10       only got all the briefing I think in mid to late
       11       December.
       12                               SPECIAL MASTER:                Oh, then it's going to
       13       be a while.
       14                               MR. PLACITELLA:                I don't know what their
       15       first conference date is.
       16                               SPECIAL MASTER:                Doesn't matter, because
       17       that's not what determines it.                             What determines it is
       18       motions -- I think I know a little bit about this.
       19                               Motions before the Supreme Court are
       20       actually reviewed by the Supreme Court Clerk's
       21       Office.           They don't go to the Justices for a law
       22       clerk to create a memo.                       There are staff lawyers in
       23       the clerk's office who review all of the motions.
       24       And they actually prepare what is in essence the
       25       bench memo in respect of that motion.


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 204 of 233 PageID:
                                    48239
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                      January 15, 2018


                                                                                            Page 203

        1                               And when that process is completed, then
        2       the clerk of the court calendars it before the Court
        3       during a conference.
        4                               And it's all a function of how much work
        5       the staff lawyers have.                       More importantly, how much
        6       work that particular staff lawyer has as to when it's
        7       going to be percolated up.
        8                               I've seen them take several months to
        9       come up, because obviously the moment that an
       10       emergent application comes in, everything else has to
       11       get put to the side.                     And you would be surprised how
       12       many of those there are.
       13                               MR. ASSAF:            Well, the emergent
       14       application was granted, right, the stay?
       15                               MR. PLACITELLA:                Well, it was consented
       16       to, wasn't it?
       17                               MR. ASSAF:            Yeah, but a Justice signed
       18       it.
       19                               SPECIAL MASTER:                Well, normally an
       20       emergent application is through a single Justice,
       21       even if it's --
       22                               MR. PLACITELLA:                Well, it was consented
       23       to.
       24                               SPECIAL MASTER:                Even if it's consented
       25       to, it still has to be entered by a single Justice.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 205 of 233 PageID:
                                    48240
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                           January 15, 2018


                                                                                                 Page 204

        1                               It's actually the only thing you do by
        2       yourself when you're on the Supreme Court is emergent
        3       applications.               Everything else is done as a body.
        4                               And I would always give people the
        5       opportunity to argue.                     Come to my chambers and we'll
        6       talk.          And I'd enter an order right after, so --
        7       which was generally drafted ahead of time.                                I can
        8       say that now.               I couldn't say that then.
        9                               MR. PLACITELLA:                We figured that's what
       10       was going to happen, so...
       11                               SPECIAL MASTER:                Well, you know, I was
       12       then of the view and still remain of the view that if
       13       really good lawyers say they need this quickly, then
       14       they need it quickly.                     And you need to respond to it
       15       quickly.          Not an issue view shared by everyone.                          So
       16       in any event...
       17                               MR. ASSAF:            I once had -- Bill McGuire,
       18       who I was working with, and he --
       19                               SPECIAL MASTER:                Great guy.
       20                               MR. ASSAF:            -- said the same thing to
       21       me.      We needed an emergent application from the
       22       Appellate Division.                    And he said:              I'm going to write
       23       a letter and the Judge is going to call me.                               I said:
       24       Really?          He said:          Yeah.          And it's exactly what
       25       happened.


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 206 of 233 PageID:
                                    48241
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                            January 15, 2018


                                                                                                  Page 205

        1                               SPECIAL MASTER:                Huge loss to the
        2       profession.             What a great, great guy.                      Excellent
        3       lawyer and just a wonderful human being.                                 Big loss.
        4                               Anything else, counsel?
        5                               Well, thank you very much.                      I've kept
        6       you way too long today.                         And that's partly my fault
        7       for being too polite to you.
        8                               MR. ASSAF:            We got a lot done.
        9                               SPECIAL MASTER:                Especially to Mr.
       10       Placitella, but that's okay.
       11                               (The matter concluded at 3:20 p.m.)
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 207 of 233 PageID:
                                    48242
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.            Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                     January 15, 2018


                                                                                           Page 206

        1                                     CERTIFICATE OF OFFICER
        2
        3
        4                      I, ROBERT J. BOCCOLINI, a Certified Court
        5       Reporter, do hereby certify that the foregoing is a
        6       true and accurate transcript of the stenographic
        7       notes taken by me at the time, place and on the date
        8       hereinbefore set forth.
        9                      I do further certify that I am neither a
       10       relative nor employee nor attorney nor counsel of any
       11       of the parties to this action, and that I am neither
       12       a relative nor employee of such attorney or counsel
       13       and that I am not financially interested in this
       14       action.
       15
       16
       17
       18                      _________________________________
                               ROBERT J. BOCCOLINI, C.C.R.
       19                      Certificate No. XI01040
                               Date: January 16, 2018
       20
       21
       22
       23
       24
       25


     (856) 983-8484                                 Tate & Tate, Inc.                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 208 of 233 PageID:
                                    48243
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                     January 15, 2018
                                                                                                           Page 207

               A             activity 187:21        ago 34:24 68:2,8         142:16 143:23         43:4 47:11 66:19
      a.m 1:12               actual 22:15 24:25        119:9                 144:18 146:16         72:15,16 78:1
      AA 83:20                 39:15 60:25 70:18    agree 15:17 16:11      American 30:25          86:19 95:14 96:21
      ABA 50:23 198:25         112:15 114:3            16:13 48:4 63:14      32:21                 96:22 97:7 116:4
      abeyance 186:21        add 48:18 169:8           79:6,20 80:1        amorphous 126:17        125:7 158:9
      ability 25:13 136:21     182:12 185:9            83:19 97:24         amount 24:25 44:25      184:13 198:3
        162:14 175:5         addition 53:16            116:25 120:5,6        46:20 47:7 55:20    anybody's 73:13
        202:1                  108:25 198:19,22        121:11 136:25         70:20 87:11 88:10     162:10
      abject 176:20          additional 25:13          156:16 170:15         88:21,22 92:5,14    anymore 116:21
      able 11:25 12:14         41:12 54:17             177:20 194:15         95:1 101:19         Anyway 163:10
        27:16 32:24 72:24      133:23 145:18        agreed 6:20 61:17        109:12 138:11       apologize 145:7
        110:15 118:12          166:7                   64:11 75:7,8 77:5     156:1               apparently 91:1
        119:23 120:4         address 28:18 43:10       83:2 89:13,14,23    amounts 67:9 95:11      114:12 160:10,14
        121:9 124:7            66:1 72:21 80:6         102:20                95:15,19 138:22       185:4
        146:20 148:15          84:11,16 94:4        agreeing 83:16         ample 103:17          appeal 13:22 93:12
        152:20 171:24          156:2 158:6          agreement 7:4 8:1      amply 176:23          appear 83:5
        178:17,19 180:23       159:18 160:7            61:22 62:1,5,8      amputation 59:10      appearances 2:1 4:3
      absent 14:16,20          171:19 197:20           64:9,15,18 68:2     Amtal 123:16          appellate 43:2
        15:13 19:20          addressed 26:21           69:9 80:5 82:17       146:20 150:12         204:22
      absentia 172:16          69:10 101:17            129:15              analogy 51:9          apples 23:12,13
      absolutely 21:10         134:24 138:2         agreements 64:6        analysis 17:25 18:3     147:24
        44:16 99:21            158:8,8                 95:3                  77:11               application 92:25
        120:25 184:19        addresses 6:23         ahead 4:21 27:22       and/or 5:24 6:1         99:4 116:14 160:7
        192:17                 28:17                   41:1 204:7            84:21 98:5 167:14     174:21 183:10
      abstract 58:25         adequate 114:12        air 202:3                174:21                199:5 203:10,14
      abundance 189:25       adequately 121:18      akin 18:12             anecdotal 34:15         203:20 204:21
      accept 36:5            Administration         al 1:3,6               announced 93:1,23     applications 164:4
      acceptable 72:15         89:4                 aligned 152:9          answer 32:4 36:7        204:3
        105:23               admissibility 120:18      168:22                47:14 99:2 107:12   applies 55:10,22
      accepted 34:25 50:5    admissible 51:14       allegation 30:19         109:23 110:20,24      57:24 60:14 66:16
      access 11:24 12:16       56:11                   32:9 35:16 43:24      110:24 111:4          126:11
        12:20 13:12 170:9    admissions 155:17         139:21 167:12         115:21 124:7,14     apply 65:17 69:20
        170:10,11            admit 51:11            allegations 34:23        124:19 127:16         159:5
      accommodating          advance 48:5              48:2 103:19           131:9 137:2         appointed 115:18
        90:2 100:1           advanced 36:25            148:20 184:12,14      140:12 141:4,22       183:23
      accomplished 36:3        37:17                allege 103:5 130:13      142:16 144:22       appointing 169:3
      accounts 18:15         advances 68:6          alleged 101:12,13        149:24 153:6        appreciate 10:21
      accurate 23:19,20      advantage 96:23           112:8 113:20,23       155:2 192:5,6         42:24 48:6 64:22
        121:15 206:6         advice 17:1 124:7         135:11 183:18       answer's 154:9          86:5 99:23 100:6
      accurately 105:19        153:2                alleging 36:10,12      answered 128:2          118:24 149:10
        121:14               advised 164:7          alligators 120:11        195:21                182:16
      accused 119:20         advocacy 171:22        allow 42:5 72:2,4      answering 173:4       approach 141:16
      acknowledged             172:1,3 174:14       allowed 156:7          answers 99:8 100:15     189:21,24
        66:13 69:19            190:24 192:12           165:11,22 167:23      100:18 104:19       appropriate 8:22
        147:15                 196:12,15               173:20                105:9,11 122:10       42:5
      acknowledging          advocate 121:13        allows 13:12 40:7        126:2,14 127:8,25   approval 87:11
        69:14                  168:6 172:16         allude 149:14            128:2,14,15         approved 51:5
      across-the-board         192:20 193:2         alluding 149:25          131:10 135:12       approximately 8:9
        50:11                  196:10               alter 10:2               144:21 148:14,23      119:7
      act 133:20 162:3       aerospace 146:21       alternate 84:17          152:15 154:7        aptly 165:3
      action 1:2 20:22       affidavits 196:16      alternative 195:16       155:13,14 158:18    arabesque 80:24
        32:20 101:14         afternoon 5:5          amended 101:1            159:16                117:23,25
        109:19,20 123:15     age 42:20 121:2           105:10 122:10       anticipate 196:1      areas 25:11 62:19
        206:11,14            aggregate 196:18          128:15 130:13       anticipation 53:23      63:3,5 64:14,14
      active 128:9           aggrieved 201:7           140:5 141:5         anybody 34:14 43:3      64:14,20 80:6


     (856) 983-8484                                 Tate & Tate, Inc.                                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 209 of 233 PageID:
                                    48244
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                     January 15, 2018
                                                                                                            Page 208

      arguably 16:23          114:23 115:1         assured 198:22           132:2 138:22           124:9 152:19
      argue 28:3,8 40:10      129:10 137:16,20     attached 171:22          141:15 152:20          160:5 163:18
        181:11 187:5          138:14,17 141:9        172:3 174:14           153:12 157:5           165:16,24 185:10
        204:5                 141:12,20,23         attack 74:5,9 116:4      158:19 159:9           195:10 199:14,25
      argued 37:16 38:23      142:12 151:9         attacking 116:2          167:24 169:2         BASF's 18:15,19
        60:4 65:7 73:4        152:4 154:22         attacks 157:18           179:11 185:16          98:5,9,14 104:13
      arguing 36:2,4          156:16,25 163:15     attorney 6:13 8:7        188:16                 112:4 158:17
        116:9                 163:22 164:6           10:5 32:5 58:2       backfill 185:11          165:12,21 166:5
      argument 1:11 29:8      168:4,17,22 169:5      65:4,10,18 66:6      background 112:1       basic 90:8,9,10,11
        39:2,11 46:10         169:12 171:10,15       87:21,23 88:1        backwards 13:18          90:11 96:2 104:8
        56:6 61:19 67:22      172:25 174:5           91:10,16 142:8       bad 43:12 65:1           104:10 155:8
        68:5,7,12 69:20       175:4,10,25            156:19 206:10,12       136:5 137:2          basically 8:17,21
        112:21 192:17         176:10,14,24         attorney's 51:11         157:12 162:21          101:25 103:2
      arguments 8:21          177:10,15,20           57:19 148:2          bag 167:18 195:19        116:1 168:9
        45:19 60:16 96:5      179:10,23 180:1,5    attorney/client 6:2    bah 153:16,16,16,16    basis 15:1 17:17
        140:1 187:25          180:10 181:6           11:14 54:16 56:22      153:16                 31:12 57:5 64:24
      arises 40:6             182:4,20 183:25        135:6 137:14         ball 111:1 157:8         65:16 66:5,5 67:7
      arm 90:2                185:3 186:14           141:25 142:3         Ballard 1:11,14          69:18 70:18
      Army 90:22              187:2,6,13 188:10      148:18 163:21        ballet 80:23 117:22      101:20 107:17
      arranged 53:23          188:19,22 189:1        166:11 175:17        ballpark 41:21 72:9      109:15 112:20
        58:4                  189:12,15 190:18       199:1,3              bankruptcy 66:11         114:8 134:22
      arrived 166:3           190:21 191:13,20     attorneys 2:6,10,13      66:14,20,25 67:8       142:2 164:9
      Arthur 3:11 4:24        191:23 192:4,9,11      2:17,22 3:4,8,11       67:20                  165:24
      articulate 121:17       192:23 193:5,6,9       10:20 11:8 53:23     bar 30:25 32:21        bear 16:1
      articulated 121:19      193:14,17,22           144:1 146:18           167:1                beard 27:19 38:8
      asbestos 6:15 11:10     194:17,21 195:4      attorneys' 65:24       barn 166:13,13           118:4 157:14,15
        34:19 47:7 50:5       195:23 196:1,4,8       91:22                barred 7:7 8:14        beef 141:17
        85:6 91:12 92:3,8     196:14,20,25         audited 50:5           base 19:14 60:21       began 89:1
        96:25 97:8 98:6       197:6,9 198:11,17    August 100:16            90:12,14,14,14,16    beginning 42:21
        98:10,12,16,17,22     199:10 200:2         authenticity 116:2,5     90:18                begins 143:17
        132:8 147:2           203:13,17 204:17       117:7                based 7:12 34:10       behalf 4:6,7,9,11,17
      asbestosis 86:20        204:20 205:8         authority 17:19          73:2 98:21 112:21      4:18 53:12 57:10
      aside 40:21 74:5      Assaf's 41:13            53:6,7 54:8            123:15,23 127:4        108:3 164:2
      asked 11:20 43:7        163:13               avail 15:4               139:2 148:20           182:13 195:10
        53:7 69:7 82:6      assert 7:13 91:5       available 30:3 45:1      155:5 171:12         behaved 32:17
        124:13 134:25       asserted 20:23           86:18,22             bases 57:4             behavior 30:24 40:6
        164:3                 92:19                availed 14:23          BASF 1:6 2:10,22       beings 56:8
      asking 6:10 16:7      assertions 163:21      Avenue 2:12,15           2:25 3:4 4:12,13     belief 15:20,20
        58:24 61:13 125:7   asserts 6:18 166:19    avoid 74:8 149:12        5:2,9,14,18,24 6:4     131:4,24 134:20
        125:8 178:14        assigned 183:22        awake 108:10             6:7,10,18,21 7:13      135:13,23 146:4
      asks 12:15 139:18     assist 31:2            aware 146:22             8:17,19 9:15,23        146:17 148:1
        145:11,20           Associates 2:17          199:22                 12:15 18:12 19:15      151:24 152:5,8
      aspersion 35:22       Association 31:1       awful 116:10 136:24      19:18,22,25 20:1       154:2,16,20,21
      Assaf 2:9 4:13,13       32:22                                         20:4 29:9 33:12        155:5
        23:6 35:18 47:20    assume 11:17 34:5               B               33:17 34:6,25        believe 15:24 16:14
        48:8 49:6 50:17       66:1 83:14 87:14     B 3:7 98:14 109:13       39:16 43:16 44:9       22:24 25:4 44:10
        50:25 59:16 62:13     87:19,25 88:4,24       148:13 152:23          45:21,24 51:18         44:12 45:11 47:15
        62:22 63:16,18,21     89:1 105:24 106:6      155:6                  53:13 67:23 68:2       50:18 52:5 54:4
        74:5,7,10,21          109:4 136:14,23      back 35:1 43:2           69:2 93:8 98:8,18      57:23 58:14 68:13
        75:15,18,20 76:4      158:2 171:16           44:10,20 45:13         99:8 100:14            82:21 87:8,22
        76:12,19,24 77:2      176:22                 59:1 60:24 74:1        101:11,18,25           91:18,19 96:13
        77:6,24 78:8,19     assumed 18:10,23         74:17 77:19 81:3       102:10 104:4,18        108:22 115:2
        79:3 80:18 81:9     assumes 7:16             101:5 105:20           109:11 112:8,11        120:9 161:9
        81:15 82:7 84:22    assuming 89:18           114:14 121:24          115:5,8 119:6          172:10
        95:6,24 106:4         174:25                 125:14 128:17,21       120:1 123:15,21      believer 155:15


     (856) 983-8484                                 Tate & Tate, Inc.                                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 210 of 233 PageID:
                                    48245
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                              Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                       January 15, 2018
                                                                                                             Page 209

      belongs 35:25          Bill 204:17               198:5 199:15         call 80:23 161:3         110:21 112:8
      bench 202:25           binder 162:13             201:3,13,15            168:14 197:16,16       115:10,14,16
      benefit 119:4          Bingo 133:12            briefed 73:4 176:23      198:7 201:18           117:3 125:1
      best 59:17 74:3        bit 4:21 5:22 6:3 9:1   briefing 53:11 93:23     204:23                 130:25 131:7,12
        102:4 111:14           14:6 16:3 35:3          194:1 196:21,24      called 6:5,8 30:24       131:18 134:8,16
        115:24 118:24          42:22 47:5 56:6         202:10                 58:5 77:1 150:10       134:21 135:9,10
        123:19 124:11          79:14 117:25          briefly 106:20 112:4     168:14 197:8,12        139:21 140:20,25
        125:8,20 126:15        132:3 133:22          briefs 185:11 197:8    calling 30:20 141:18     143:21 146:19
        127:16 130:5,8         140:24 147:23           197:12,16 198:3,5    calls 107:3 115:10       147:3,9 149:15,17
        153:10,11,25           166:14 182:15           201:1                camera 164:10            154:5 157:25
        158:1,24 174:2         202:18                bring 185:15             168:23,25 170:23       158:13 165:19
        188:9 201:19         bizarre 170:4           brings 60:24             183:1 192:18,21        169:25 170:10,11
      better 59:3,10,16      blame 43:3,4,5          broad 97:15,17           192:22 193:2           170:18 171:3
        60:1                   188:25                  191:9                  195:9                  172:6,21 173:12
      Bevan 2:17,17 4:19     blaming 156:10          broadly 12:13          camp 188:21              173:18 174:2
        6:6,8,13,16,19 7:5   blue 81:6 112:15        brook 73:2             cancer 70:12             175:13 176:5
        7:11,19,19,20 8:1      119:15 142:23         brought 41:1           candid 186:9             177:3,8,25 178:2
        8:12,20 9:4,22         146:15                  119:16 176:12,15     candidly 125:10          178:3,8,22 180:4
        11:8,9 13:12         boatload 191:1            180:22                 185:13,19 195:9        182:4 183:15,21
        15:18,20,25 16:20    Boccolini 1:12 27:8     bubbling 184:22          200:7                  183:23 184:12,17
        17:13 18:4 19:10       206:4,18              bunch 88:13            capable 156:19           184:21 185:13,18
        19:15,21 20:4,8      body 204:3              burden 9:15,16 22:4    capital 59:11 109:10     185:22 186:3,7,16
        20:11,13,14,20       bona 126:1                64:25 69:17,19       carcass 48:17 79:5       186:22,25 187:11
        22:2 28:12 31:7      bookmark 200:13           73:18 74:1 77:17     care 155:7 168:18        188:13 194:2
        31:18,24 32:1,3        201:3,12              burdens 7:12             172:15 174:13          197:23,24
        32:10 35:14,16,22    bookmarks 200:7         bus 108:6              careful 173:21         cases 11:10 21:20
        46:7 49:13,22        bottom 32:8             business 8:4 30:15     carrying 78:1            26:15 30:20,23
        50:8,9 53:7,19       Boulevard 3:10            37:13,23 38:10       case 6:19 10:6,8         31:14,24,25 32:1
        54:9 61:6,16,23      bound 56:2 136:12         112:10,25              11:6 13:11 14:19       32:3,9,17 33:8,15
        61:24 64:23 67:16    Boyle 3:9,11 4:23,23                             14:24,25 15:19         33:16,18,21 34:19
        70:1 74:14,14,22       4:25 5:1                        C              16:20 17:22 18:1       35:8 39:11,20,21
        74:23,25 82:22       brain 174:15            C 109:14 148:13          18:5 19:6 20:5,7       40:13,19 41:6
        91:10,13 92:1,11     brakes 77:4               152:23 155:6           20:15,22 21:17,18      44:5 49:7,8,12
        96:15 97:1 99:11     Branch 90:5             C-1 1:23                 21:21 23:24 24:2       50:15 51:5,6 58:3
        131:6 132:13         break 79:2 81:2,22      C.C.R 206:18             25:25 29:10,11         69:3,6 70:21
        137:5,10 139:3         156:5 188:14          C4 15:1                  30:14 31:22 32:22      80:16 93:18
        140:13 141:6           189:17,18 192:8       Cahill 2:13 3:8 4:14     33:11,21,24 34:22      101:22 114:10
        142:14,16 146:20     Brendan 2:16 4:18         4:17 5:24 13:8         34:22 35:9,13          117:17 121:3
        149:14 150:3,13      Bress 3:4 5:2,2           19:2,25 22:6,12        37:8,11,19,21          130:16 135:20
        151:4,11,13,18       bridge 93:25 175:9        22:25 23:1,6,20        38:5,20,23,24          140:24 153:3
        152:1,7,12,16,22     brief 15:6 21:20          23:22 24:11 25:21      39:4,14,15 42:3        191:3 192:24
        152:23,24 153:2,7      45:4 59:22 64:7,8       29:4 53:5,9,12         42:16,19 43:14,15      193:12
        153:16 157:1           64:13 70:2 112:2        54:10,20 61:2          43:25 44:8,21        cashed 81:13
      Bevan's 14:18 19:3       160:8 163:24            80:13,14 164:2         45:6,14 48:2,24      Cassandra 3:7 4:16
        50:15 65:10 137:7      164:14,15,24            166:4 182:13,18        49:22 50:4,8,8,9     cat 167:18 195:18
        137:12 151:7           165:2,25 169:25         183:2 185:10           50:21 51:10,14       Catalysts 1:6 2:10
        152:19 156:18          170:1 175:12            195:10                 52:18,19 53:21         2:22,25 3:4
      beyond 45:17             177:24,24 181:14      Cahill's 18:20           54:14 57:21 58:2     categories 9:24
        103:16 134:17          181:25 185:4          calculating 101:19       65:23 66:17 68:10      11:18 25:4 54:7
        135:5 175:15           186:15,20 187:5         101:20 109:13,15       71:19 73:1,12,14       58:12 61:19,22
      big 141:16 155:15        187:17 188:1,13       calculation 128:23       73:15,16 74:15,22      62:1 66:8 79:24
        163:7,16 180:17        189:3 191:5,8,12      calendars 203:2          74:25 75:2 76:7        79:25 81:12,24
        198:20,20 199:8        192:15,25 194:23      caliber 125:13           76:20 77:1,21,25       82:4 91:8 106:19
        205:3                  195:25 196:11,18      California 93:2          89:24 93:20,22       categorized 20:17
      biggest 179:10           197:4,5,12,14           191:3                  94:8 107:6,16        category 10:9,13


     (856) 983-8484                                 Tate & Tate, Inc.                                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 211 of 233 PageID:
                                    48246
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                     January 15, 2018
                                                                                                           Page 210

        11:19 54:3 57:17        105:9 116:6 157:9     31:3 85:10,12,13       156:18 176:17       comfort 169:16
        67:12 92:1 102:5        181:20                88:1 98:8,14,18        187:14 191:8,16     comfortable 42:2
        115:4 137:4          changes 128:8            98:20 107:18           196:9,14              155:7
      causation 33:24           194:24                132:7 133:17        clearly 45:17 142:16   coming 40:8 99:23
        71:20 135:9          changing 39:24           134:1 145:16           195:19                179:11
      cause 20:22 84:16         128:9                 147:7               clerk 202:22 203:2     commencement
        135:10,11            characteristics        claimant 84:4         clerk's 200:18,18,22     98:6
      caution 189:25            169:5               claimed 21:11            202:20,23           commencing 1:12
      Center 2:21            characterization         109:18 119:13       client 17:24 20:9        160:13
      central 80:24             25:17 121:15        claiming 86:19           48:18 49:13,16      comment 95:7
        142:13 150:12        charging 176:18          135:6                  57:8 65:6 89:11       130:20
      cert 41:11 70:24       charter 42:16          claims 10:7 51:12        96:25 131:23        comments 59:15
        73:19 77:10 106:3    chase 93:11              53:14 66:10 70:14      150:14 152:22         104:18 127:20
        122:1,8 159:24       Chatham 3:10             71:7,21 75:25          154:11 181:17       Commerce 2:3
        186:4                cheap 33:18              85:1 86:11 97:12    client's 57:21 79:5    common 197:10
      certain 62:1 82:14     check 81:12,13,13        104:2 105:8 138:4      155:14              communicate
        111:5 148:24            88:10,10,20,22        140:21 145:12,21    clients 10:22,23,25      136:21
        166:20 171:5            158:23                145:23                 12:11,12,21 14:18   communicating
        198:5                checked 18:2           clarity 95:18            20:14 22:23 54:12     137:11
      certainly 14:16        Chernick 131:19        Clark 52:9               61:24,24 65:8,11    communications
        30:25 31:20 32:21    Cherry 1:16            class 7:17,22 8:6        96:16,20 117:17       67:1 144:1 147:9
        35:19,20 45:2        chest 85:5               12:12,25 13:1          119:19 153:14,17      191:10
        50:18 65:10,13       Chief 55:18 60:7         14:9,10,16,17,19       156:21 158:2        comp 85:13
        121:9                   78:2 100:17           14:20,22 15:2,9        185:3 195:13        companies 69:3
      Certificate 206:1,19      120:19 137:20,21      15:10,11,13,13,15   clients' 15:22 20:11   comparison 13:7
      certification 7:23        139:24 142:14         19:3 25:14 39:5        36:2 150:20         compel 6:5,8 99:8
        14:21 15:6 25:14        144:3 169:2           41:11,17,19,20,21   clip 162:13              158:18
        41:19 73:17 76:14    child 131:12 132:11      44:3 52:8 55:16     clips 162:15           compelled 13:21
        76:18 101:15         Chinese 168:14           61:5 70:11,13,24    close 24:8               17:2,18,23 30:15
        102:6,9,12 103:15    CHK 88:19,21             70:25 71:7,15       co-counsel 181:16      compensation 6:16
        103:19,25 110:22     chose 45:5               72:3 73:17,19       co-defendant 21:22       67:16 70:20 91:12
        125:1                chosen 57:18             74:13 77:9,10       co-defendants 68:25      92:12 98:8,14,18
      certifications         Chris 29:18 199:18       82:13 84:12 89:23   codified 115:24        competence 136:18
        196:19               Christopher 2:4 4:5      96:12,25 97:2       cogency 48:6             136:18
      certified 1:12,22      chunk 69:20              98:19,23 99:1       COHEN 2:2 43:20        competent 136:19
        15:1,1 76:7          churning 95:22           101:14,15 102:5,8      118:16 161:8          136:22
        107:16 124:21        cigarettes 88:25         102:9,12 103:18        163:1,4 197:15      compilation 196:12
        206:4                circuit 33:22 40:11      103:20,24 106:3     collected 29:9         compiled 53:23
      certify 206:5,9           44:22 45:8,18         106:11,24 107:2     color 128:4            complaint 12:13
      chain 40:15               57:22 73:20 77:5      107:16,21 108:13    colorful 165:4           24:6 36:7 49:17
      challenge 33:19,20        175:14 176:16,16      108:21 110:13,16    columns 51:23            73:23 81:12 97:15
        33:23 43:13 44:11       176:17 179:12,13      110:21 122:1,8      come 29:21 34:14         109:18 130:14
        122:25 175:16           181:13,19 182:22      124:21 125:1           38:17 39:16 45:15     136:4,9,23 140:6
      challenged 33:16          185:8 188:8,10        138:3,13,13,14,22      65:10 74:17 76:20     141:5 143:23
        34:2                    191:2 192:15          138:25 139:7           77:19 81:3 94:6       148:21
      challenging 172:15     circumstance 43:12       159:24 186:4           101:5 106:12        complaints 102:2
        175:16               circumstances          clear 19:5 23:16,18      116:15 121:24       complete 20:8 149:3
      chambers 204:5            125:20 167:15         42:16 54:19 70:7       126:6 130:4           202:1
      chance 126:24             170:4,15 184:18       89:14 94:17 96:12      136:13 140:3        completed 49:14
        132:12 172:16        citation 196:22          96:18 117:13           153:19 157:5          203:1
        193:1 194:23         cite 193:13              120:17 125:4           166:9 181:10        completely 136:25
      change 64:7 105:4      cited 66:15,16 137:5     130:11 131:15          203:9 204:5           177:20
        139:22,22 145:13     city 90:10               132:14 145:3        comes 61:12 65:8       complicated 167:21
        158:3 181:25         CIVIL 1:2                150:3 151:5            143:23 181:12       comply 22:3
      changed 10:2 82:2      claim 8:23 24:14         152:18 153:19          203:10              complying 73:3


     (856) 983-8484                                 Tate & Tate, Inc.                                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 212 of 233 PageID:
                                    48247
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                    January 15, 2018
                                                                                                           Page 211

      comprehensive 25:5      203:22,24            corners 142:8 189:9      27:10 40:11 42:25   custody 136:10
      comprised 18:2        consents 100:21          192:2                  44:11,19,20 45:13     140:9 149:23
      compromise 19:18      consider 165:7         Corning 46:13            45:14,20 54:1,5       150:5
        19:21 94:6,16,23      193:25               corollary 139:10         55:8,12 60:10,13    custom 49:11
      computer 75:13        consideration          corporate 1:15           60:18 61:6 66:21    cut 20:24
      concealment 43:15       166:15                 25:24 29:5 115:8       70:3,17 92:20       CUY 87:4
      concern 40:4 71:24    considerations         correct 9:5,9 11:19      111:1 143:4         Cuyahoga 87:6
        141:20,23 148:4       167:14 184:2,4         11:21 12:6,7           164:19 165:17
        173:3 174:8 183:1   consistent 121:19        21:10 22:22 24:15      168:24 173:17                D
        189:25              consonant 121:19         24:16 28:13 35:18      175:15,21,21        d 55:5 109:16
      concerned 35:25       consulting 57:8          43:18,19,20 49:2       179:2,6 190:17        152:23
        65:21 76:6 133:19   consumer 198:4           49:6 52:10 56:16       197:19 202:8,19     D.C 2:8 3:3
        202:5               contact 84:17            57:3,16 58:10          202:20 203:2,2      damage 15:2 109:14
      concerning 5:23,25    contain 6:11 92:17       68:3 69:4 75:15        204:2 206:4           109:15,16 111:7
        14:16 15:18 46:8      98:10,16 147:2         75:18 76:24 77:2     court's 10:14 15:17   damages 71:19
        91:16 99:6 104:13   contained 13:6           77:6 78:19 80:10       107:12 165:8          98:20 101:12,17
        105:11 112:10         24:25 57:25 98:11      81:24 106:4 109:5    courtroom 121:4,7       101:19,19,20,21
      concerns 9:20 58:20     98:17                  113:23 128:24        courts 30:25 32:21      101:21 103:11
        58:21 66:2 91:21    containing 8:8           139:6 144:2            50:20 126:22,22       104:8 106:22,25
        91:24                 10:21 58:6             147:20 154:22          185:20                107:4,8,13,18
      conclude 178:3        contains 11:14,24        176:24 177:15        cover 193:12,12         109:9,12,17 111:7
      concluded 205:11        12:10 13:15 23:22      180:10 182:21          199:4,5               128:23
      conclusion 36:6         53:20,25 54:13         183:25 191:20,23     covered 10:1          Dan 5:2
        128:7                 151:3                  192:9 195:17         cranky 78:3,5         dance 80:24 190:16
      condition 86:20       contemporaneous          196:4,8                114:17,20,23,23     danger 37:8
      conduct 72:13           102:11 159:23        correctly 52:12          114:24              DANIEL 3:4
      confer 9:13 13:7      contend 109:11           64:24 106:18         crazed 116:24 127:6   data 8:9 29:8 95:22
        51:21 95:10,12      context 31:24 32:1,3   correspondence           169:14                193:18
        96:9                  38:21 173:11           113:14 135:15        crazy 47:11           database 6:6,9,11
      conference 82:8       continue 63:20           145:25 150:16        create 131:9 202:22     6:21 7:5 8:7,8,19
        202:15 203:3        continued 2:1 3:1      corresponds 145:6      created 29:14 112:7     8:20 9:12 10:18
      conferred 66:12         140:5                counsel 2:24 4:3         112:7                 10:21 11:12,17,22
      confers 82:10         continues 63:25          5:14,18 14:9 20:3    creation 56:13          11:24 12:9,16
      confident 42:8        contours 72:9            28:25 41:18 44:4     credibility 51:15       13:6,8,13,15
        72:11                 197:24                 56:1 70:23 71:3      credible 34:12          16:23,25 17:10,24
      confidential 15:8     control 124:2            72:2,19 89:23        crime 6:1 163:20        18:1,9,12,19,19
        37:25 38:1 46:2,4     136:10 140:9           130:22 131:1,6         165:9,18 167:13       19:2 20:4,16,18
        46:6,9,24,25 47:3     149:23 150:5           132:13 135:15          169:25 170:19         22:6,12,25 23:2,7
        47:8,9,20,22          161:19 176:16          140:7,19 145:25        171:4 174:21          23:20,22 24:12,20
        65:12,24 66:14,19   controversy 5:23         151:15,16,21           175:6,17 176:6        25:21 27:2,5,6,6,7
        66:21 67:1 91:19    conversation 56:21       157:18 160:4           187:22 194:3,5        28:4,12,25 29:14
        92:5                  123:1,2 200:4          167:23 183:2         critical 26:12          47:11 51:22 53:5
      confidentiality 8:4   conversations 144:6      205:4 206:10,12      cross-examination       53:7,9,17,19 54:9
        46:15 60:9 65:19    copies 112:14 113:1    counsel's 124:6          159:5                 54:10,11,12,20
        65:25 67:5,10         113:6,19 114:11      country 93:16          crucial 54:14 57:20     56:25 57:2,19,24
        68:1 69:8,11,16       116:17,21 117:3,8      126:23               crux 106:15 139:21      58:13 59:2 61:16
        91:23 92:10 95:3      119:10,10,13,16      County 87:6            CTY 87:4                61:23 62:20 67:18
      confirm 81:23           173:9,14             couple 82:1 170:21     cure 153:23             70:2 74:15 75:4,9
      conflicts 167:22      copy 12:15 13:5,8        187:13 189:17        cured 183:11            75:10 79:21 80:14
      confusion 145:7         13:11 52:2 112:16    Courier 163:8          cures 8:23              80:14 82:12,22
      connected 92:19         114:6 116:2,2,5      course 89:19 99:16     curing 9:19             91:21 94:18 96:11
      CONNELL 2:11            120:22,23,25           99:17 146:12         current 12:11,13        96:16
      Connolly 3:6 4:17       164:24                 150:8                  34:6 103:7          databases 6:20 11:4
      consent 102:21        Coren 2:5 4:7,7        court 1:1,12,22 10:1   currently 97:3          11:25 29:4,12
      consented 203:15        108:4,6                15:24 18:5 22:5        145:3                 56:7 58:5 61:2,12


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 213 of 233 PageID:
                                    48248
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                     January 15, 2018
                                                                                                           Page 212

        78:21                  35:9 38:20 56:2     demand 66:23             170:18 178:9           107:4 127:5 131:8
      date 1:12 20:21          57:20 87:14 94:1      119:8 121:1          determined 137:17        167:1
        81:12 85:12,14,14      100:17 105:5        demanded 61:2,3          148:17               disclosures 107:8
        87:5,6 90:6,8          125:7 130:15,24       113:2,3              determines 164:20        149:16
        106:7 202:15           131:17 134:22       Demanding 112:24         194:1 202:17,17      disconnect 145:2
        206:7,19               139:19 142:18       demands 115:5          determining 199:5      disconnects 154:24
      date's 106:13            143:21 153:13       demon 157:24           develop 140:20         discoverability
      dated 103:1 164:11       167:8 168:7,10      demonstrate 38:24        145:12,21,23           83:13,15
        166:1                  201:7               demonstrates 39:10     developed 166:17       discoverable 78:22
      day 4:2 16:3 26:21     decisions 73:9        denied 103:25          device 168:14            82:21
        42:11 59:20 60:2       132:10 135:11         183:10               diagnoses 70:18        discovering 36:24
        76:11 88:24,25         148:7 165:19        deny 99:14               84:21                discovery 14:15
        118:22 121:2           179:1               dep 26:2               diagnosis 20:21          18:6 19:25 25:13
        163:16 180:9         deemed 66:18          depose 132:13            85:14,14               33:6,9,10 38:22
        181:25 182:11        defendant 2:10,22       160:15               dictates 45:17           41:7 42:5 45:21
        201:11                 3:4,11 4:12,23      deposed 21:19,23       differed 101:21          46:15 60:5,6
      days 115:9 190:11        21:17,18 81:11        29:8 136:2           difference 19:1 37:7     65:19,25 69:11
      DC 3:7                   94:25 113:16,17     deposition 26:2 29:5     53:4,19 118:1          71:16,19 72:13,14
      dead 130:15 148:8      defendant's 112:4       115:7,11 149:19        152:4 192:22,23        72:23 89:24 92:10
        153:3                  163:21                149:25 151:8         differences 128:5        96:2 100:16
      deal 19:10 42:4        defendants 1:6 2:13     152:7,13,19          different 10:13 11:5     103:18,22 104:13
        103:11,14 117:8        2:17 3:8 4:15,17      156:20 157:3           11:25 34:22 51:20      107:5,15 118:18
        125:22 129:25          5:24 7:14 31:22       158:8                  54:9 58:7 114:5        121:9 132:17,18
        143:24 191:25          32:15,19 36:13      depositions 20:13        120:20 134:7           140:1,23 155:18
      dealing 55:24 130:6      38:22 67:21 73:21     113:14 118:19          139:16 140:25          157:10 165:8
        130:11 136:7           81:11 89:24           160:13 171:4           145:1 172:20           166:20 167:5
        151:1                  107:22 131:20         175:7                  178:15 180:2           169:1 172:20
      deals 104:11 111:21      136:6 144:22        derivatively 98:21       188:4,5 189:21       discuss 8:2 159:10
        111:24 137:23          164:3 171:5         derived 10:22            201:11               discussed 62:18,21
        199:2                  182:14,24           DESCR 87:19            differentiate 53:4       72:18
      dealt 166:14           defense 26:18 31:2    describe 109:9         differently 9:2        discussing 69:1,24
      dear 184:11              36:14 38:5,18         133:3 139:18         differs 109:17           145:3
      death 84:17 134:8        45:6 65:22 72:4       145:20               difficulty 36:1        discussion 13:7
      debate 129:10            130:22              described 34:6         digestible 56:19         23:15 70:17 106:2
        142:13               defenses 104:3          115:5 141:4          dignity 30:21 199:9      122:22 135:8
      decades 37:6 45:2      deferral 72:1         describes 146:16       dire 136:18              150:10
      decedent 84:14         deferred 72:18          165:3                direct 130:14 131:3    discussions 64:6
        109:18,19 133:20     deficiencies 187:18   describing 28:6          131:23                 155:20
        134:10 140:19        deficiency 145:19       29:16 135:24         directed 150:8         disease 20:19
        148:19 153:4         deficient 101:3       description 87:12        152:1                dismiss 26:14 33:21
      decedent's 139:19        128:16                87:19                direction 11:8           139:20
        148:14               define 70:25 79:24    deserves 199:9         directives 150:24      dismissal 98:13
      decedents' 133:10        80:4 110:15           201:16               directly 43:10 47:23   dismissed 35:8
      December 6:7,24          197:23              designate 65:23          130:15,24 200:15       80:17 98:12
        7:2,18 69:23 99:7    defined 7:22 13:1     despite 134:11         disadvantage 18:8      disposition 36:19
        102:16,19 202:11       97:4 109:10,19,20   dessert 123:5          disagree 73:6,7 79:7   dispositions 138:4
      decide 15:4 56:18        110:16              destroyed 112:8          185:23               disproportional
        167:9 177:18,19      defining 132:18       details 105:2          disagreement 135:9       114:13
        182:25 183:12        definition 98:3,23    determination          disappoint 193:7       dispute 9:25,25
      decided 16:21 55:19    defrauded 44:24         164:17 176:6         disclose 60:14           51:19 53:22 60:21
      decider 168:5            46:13 133:1,4,7       177:25 183:14,18     disclosed 96:3 104:9     60:25 61:18 70:19
      decides 15:12          degree 148:24           186:6,21 187:11      disclosing 47:7          83:13,15 117:12
      deciding 26:14         delay 74:16             193:24               disclosure 7:8 8:6       175:16
        186:11               delays 72:14 73:2     determine 85:5           46:8 54:2 55:9       distinction 65:5
      decision 16:5,8 34:9   deletions 88:5,7        137:19 163:19          91:23 92:7,19,21       138:25 139:2


     (856) 983-8484                                 Tate & Tate, Inc.                                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 214 of 233 PageID:
                                    48249
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                      January 15, 2018
                                                                                                            Page 213

      distinguishes 54:20      183:20                 62:9 70:11 79:3         195:13                119:20 120:3
      District 1:1,1 181:1   dollars 118:14           98:7 112:25          entries 6:21 22:14       177:13 192:17
      Division 204:22          193:21                 136:20 155:6            24:20 61:4,5        evidentiary 165:9
      DLCO 86:17             Donna 143:14             163:6 167:11            67:19 94:19         ex 164:9,13 165:11
      do-over 185:2          door 56:3                186:5,6 189:4        entry 52:7 100:21        165:20,24 167:8
      docket 20:21 85:9      Dornbusch 3:11           201:18                  102:21 200:13,19      171:13 178:17
        200:13 201:20,23       4:24                 electronic 116:22         201:20,23             186:15 187:5
      docketed 6:9 102:22    double 201:17            200:21               equally 136:15           192:21 195:11
      docketing 201:2        double-space           electronically 121:6   equals 39:14           exact 24:20 93:3
      doctor 21:19 51:2        162:17,25            electronics 64:4       equation 26:14,18        161:4
        85:15,15             double-spaced          elements 10:7             28:2                exactly 21:4 30:4,5
      doctors 21:13 32:12      163:3                Ellis 2:7 3:2 29:9     equity 185:15            36:3 45:7,8 60:15
        34:20 39:22 48:22    doubt 66:22              123:21               especially 10:25         60:17 186:18
        48:23 49:3 50:21     Dr 37:4,5              emergent 203:10,13        19:7 168:24 205:9     204:24
        51:2 70:18           drafted 204:7            203:20 204:2,21      ESQ 1:16,17 2:4,5,5    exam 86:2,14,14
      doctors' 45:12         drafts 157:21,21       EMP 88:3                  2:9,13,16,22,24     examine 191:9
      doctrine 44:13         drain 120:12,14        emphasize 12:10           3:4,7,11            example 14:25
        57:23                draw 65:5 139:2        employed 88:4          essence 202:24           30:11 39:19 49:13
      document 58:8          drew 138:24            employee 206:10,12     essentially 12:2,15      64:6 65:21 137:5
        94:19 112:16         Drive 1:15             employees 146:24          56:2 67:17 82:9       143:4 167:21
        121:4 139:10         due 33:8 45:17         employer 21:11            136:8 139:9         examples 25:3 65:15
        146:20 165:23          158:25 165:5           84:18,19 88:3        established 36:8       exceeds 198:5
        167:6 173:23           166:6 181:21         employment 84:19          61:14 182:21        Excellent 205:2
        178:15 179:23        duty 14:9 120:1,3        84:20                estate 160:18,21       exception 6:1 55:10
        190:2                                       ended 84:20 90:12         161:5,13              68:24 74:11
      documents 10:11                  E              90:15,17             estates 133:10           158:22 163:20,20
        101:13,23 104:1      E 2:13,16              engage 49:22 188:3     et 1:3,6                 167:14 174:21
        104:12,14 111:25     E-electronic 82:9      engaged 29:10          ethical 16:24 22:3     exceptions 6:1
        112:5,9,12,25        e-mail 5:5 63:22       Engelhard 33:12,17     ethically 15:21          174:22
        113:11,13 114:1         78:17,18 101:4        34:7 39:17 105:5     ethics 15:23 16:25     exchanged 11:5
        116:16 117:2,10         103:1 104:18          105:8 134:21         EUGENE 2:9             exchanging 75:8
        117:10 119:9,15         128:1 163:13,22       139:20 145:24        eve 180:5,8            excluded 51:3
        120:18 131:1,24         164:6               Engelhard's 145:25     event 41:5 92:21       excluding 50:21
        135:14 138:10        e-mails 42:10 62:19    Engelhard/BASF            164:24 204:16       excuse 86:3
        139:8 144:15            75:8 101:9 191:7      39:7                 everybody 4:2          exercise 36:16
        155:16 165:10,13     ear 77:22              Engelhard/Cahill's        16:24 23:25 24:5      128:11,11 157:24
        165:22 166:24        earlier 41:10 44:19      146:25                  36:22 42:18 43:5    exhibits 118:21
        167:17,23 170:23     early 2:18 45:2        English-to-English        46:1 48:17 73:15    exist 64:18 132:17
        171:17,21 172:1,6       91:17 160:13,13       30:7                    74:1 86:23 87:2       135:21
        172:8,9,11,14,23     easier 63:8,11 72:7    enter 136:1 204:6         94:5 120:8,23       existed 135:20
        173:6,6 174:1,9         82:24 106:21        entered 6:25 17:5         125:11 126:5,11       148:19
        174:10,17,23            163:8 172:5 190:8     203:25                  148:25 155:22       exists 14:24 132:18
        175:19 176:8         easily 47:19 56:19     entertain 96:7            157:18 158:15         142:7
        178:5,7,14 179:14    East 1:15              entire 8:7 9:12           162:17 166:10       expand 112:3
        180:20 187:24        ECF 6:9,24 7:2,18        10:18 11:12 13:8        184:3,15,16         expansive 54:24
        189:6 190:12            8:15,16 99:7          26:2 92:15 121:3        189:22              expect 73:25 193:4
        196:12                  102:16,19,22        entities 67:14,20      everybody's 94:7       expected 135:2
      Doe 37:19,20              104:4 200:1,10        69:5 105:1              142:11              expedition 31:12
      dog 100:3 168:10       effect 186:7           entitled 7:14 32:19    Everything's 116:22    experience 167:4
      dogs 40:22,23,25       effort 126:1 131:20      36:23 45:21 61:9     evidence 17:5 31:7       168:17
      doing 32:12 34:20         149:1,5 157:2,6       73:15 93:9,10           37:5 48:23 51:12    expert 20:12 50:4
        39:24 118:3          efforts 105:7 140:19     96:1,4 107:17           51:16 56:10 89:20     57:8,9 95:14,21
        126:15 134:4            145:12,21             123:22 149:20           92:16 98:11,16        95:25 96:1,2
        142:19 150:9         either 10:6 24:13        151:11 155:19           112:21 113:18         111:6
        167:25 168:16,17        34:6 36:18 57:7       156:22 166:20           115:22,24 118:24    experts 21:24 32:2


     (856) 983-8484                                 Tate & Tate, Inc.                                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 215 of 233 PageID:
                                    48250
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                        January 15, 2018
                                                                                                               Page 214

        33:13 34:1 39:9       157:6 167:11             108:1 111:22,24      fight 74:1 100:4           170:20 172:5
        48:23,25 49:22        176:15 183:20            114:19,24 115:3         118:22 168:10           175:6 178:2 180:6
        51:6,16 95:20         184:9                    115:14,15,19         figure 188:7 189:2         185:21 186:16
        147:4               factors 82:19              116:25 117:14        figured 36:11 119:3     fine 41:14 62:11
      experts' 49:16        facts 34:5 36:7,17         119:6 121:13            147:21 179:4            63:24 72:21 73:7
      explain 112:1           36:24 101:14             124:12 128:3            204:9                   80:8 102:10 124:4
        139:15,17 145:11      136:7                    129:4,11,14,22       file 25:22 26:3 49:17      125:15 136:15
      explained 70:10       factual 106:16             135:22 136:25           58:3 98:17 106:2        159:7 184:23
      explains 193:19         136:9 138:8              137:3,10,23 138:1       122:10 150:12,13        198:9 200:12
      explanation 140:11      196:15                   138:7,12,19,24          160:17 165:12           201:14,17,20
        145:22              failed 100:15 176:20       139:6,14 140:16         177:23 180:16,24        202:2
      explore 35:3            181:12                   140:18 141:3            181:25 182:24        finesse 201:22
      explored 147:2        failing 191:2              143:3,6 144:25          185:4 186:20         finessing 141:21
      exposed 85:18 98:5    failure 176:20             145:10 147:20,23        189:3,4,10 191:19    fingers 158:3,9
        98:21               fair 19:21 25:16           149:10,20 151:3         191:22 192:3         finish 21:5 23:10
      exposure 21:12          35:5,7 36:24             160:8 188:15            195:1 199:14         finished 53:1
        123:16                40:10 126:5              189:13,14               200:1,7,13,14        finite 174:22 178:5
      extensive 55:21         144:12 165:5          Farrell's 28:1,20          201:12,13               178:7
        67:22                 177:10 184:17            63:19 104:17         filed 6:7 7:3,19,21     firepower 42:2
      extent 26:18 65:20      185:5 187:16             128:1                   7:23 8:17 20:15      firm 4:19 7:20 11:3
        96:10 153:25          193:16                fatal 185:11               21:20,21 24:4,6,9       11:8,9 13:12 17:8
        155:4 193:25        fairly 42:1,7,9 72:11   fatally 185:1              24:13 29:10 41:11       17:9,18,23 18:4
        195:8               faith 149:1,4 157:6     fault 205:6                53:13 73:23 76:18       35:22 54:13 89:11
      extinguished 45:7     fall 66:8               favor 186:20               81:12 85:12,13          96:15 97:1 116:19
      extra 190:14,16       falls 1:15 94:15        February 77:18             98:7 99:8 101:16        146:20 184:23
      extracted 20:18         106:18 119:14            160:13                  102:20 103:19        firm's 9:22 10:22
      eye 120:15            false 44:12 77:9        federal 17:5 44:20         117:14 123:15           54:11 99:12
      eyes 65:24 91:22      familiar 43:12 76:21       50:20 56:10 66:20       124:8 136:24         firms 30:17 116:20
                              191:3                    89:20 92:16,22          163:12 165:16        first 6:12 9:8,11
                 F          family 21:14 132:6         112:21 115:25           184:25 191:12           38:19,21 39:25
      F 2:9,18                134:6 135:16             126:22 166:16           200:17                  40:5 57:5 61:1
      face 31:4 34:8 35:1   family's 133:3             168:24 175:15        files 7:11,11 15:18        64:17 80:3 81:1
        39:8                fan 163:7               fee 87:12,12               15:19,21 16:21          84:3,7 90:25,25
      facia 170:18 171:3    far 12:19 20:7 35:25    feel 13:21 27:12           23:17 29:11             100:3,9,13,23
      facie 31:19 164:18      68:21 76:6 88:18         65:2 105:17 181:7       121:16 150:7,7,11       102:24 104:14,19
        169:25 172:6          98:25 125:16          feeling 80:22              177:24 182:23           104:21 106:22
        176:5 177:3,8,25      133:19 162:14         felt 54:13                 189:8                   107:5 128:19,22
        178:2,3,8 185:22      199:22 202:4          fen-phen 34:22          filing 15:9 42:3 91:2      129:4,8,13,14,17
        186:16,22,25        Farrell 2:9 4:11,11        39:20 43:11 44:1        102:12,18 148:11        130:7 146:14
        187:11,21 188:13      22:22 24:16,19,24        44:4                    159:24 163:18,24        156:21,25 158:20
        193:24 194:2          26:9,10,12 28:16      FEV 86:15                  164:13 166:6            160:2 164:14
      facility 146:21,23      28:21 48:9,12         fewer 139:17               197:5 200:9,15,22       167:10 176:11
      fact 10:10 18:22        52:2,7,10,13,22       Fiberglass 46:14        filings 87:9 162:12        181:11 186:10
        32:10 33:17 36:3      57:1 58:11,17,17      fide 126:1                 163:23                  187:11,14,19
        36:21 37:19,20        59:14,17,25 60:15     field 47:16 51:19,20    fill 171:6                 199:2 202:15
        44:15 46:12,18,19     61:11 63:25 64:4         94:20,22             filled 83:23,24         firsthand 134:12
        46:21,24 47:2,5       64:5 67:17 68:13      fields 3:7 4:16,16,20   film 84:22,24 85:2         146:3,17 151:2
        57:18 58:4 66:18      68:24 71:4,12            8:9 9:24 18:2 29:1   final 157:23 194:4         153:18 154:18
        66:20 69:13,19        75:6 79:4,12 82:8        58:12,15,18 75:12    finally 36:18 39:21     fishing 31:12
        71:1,16 73:23         84:24 85:4,25            78:21 79:6,8,10         68:15 92:11          five 119:7 156:6
        75:24 92:4,6,7,13     86:3,6,10 88:6,9         79:19 82:20,21          147:21 194:17           188:15
        104:24 107:3          88:12 89:5 91:4          83:1,23 84:25        financially 206:13      five-thousandth
        119:12 123:24         94:12,15 100:25          86:1 88:9,14         find 9:18 18:4 25:3        40:2
        127:1 138:9           101:7 103:2              96:11                   36:17 81:5 112:14    fix 162:8 180:14,15
        149:14,15 150:17      105:18 106:8,15       Fifteenth 2:8 3:3          126:20 150:13           180:16,21 185:11


     (856) 983-8484                                 Tate & Tate, Inc.                                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 216 of 233 PageID:
                                    48251
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                    January 15, 2018
                                                                                                           Page 215

         185:15              frankly 41:8 46:9       156:16 204:7           197:25                185:7,9,21 186:15
      flaw 185:12               47:24 52:16 72:7   genesis 32:20          going 5:20,20 6:3,4     186:17,19 187:17
      flawed 185:1              112:5 127:13       getting 19:9 21:9        9:1,18 13:18          190:21 191:12,17
      flip 185:7,8              135:22 159:19        48:15,15 68:9          18:11 27:22 28:3      191:18 192:3,14
      floating 89:22            160:11 172:4         95:16,21 99:20         28:7 29:21 34:18      192:20,24 193:2
      floor 1:11 2:15,21     fraud 6:1 113:19,20     105:24 114:14          38:17 39:5,16         193:15 194:14,15
         29:17                  113:20,23 163:20     135:25 143:2           41:9,19,25 42:4       194:25 195:20
      flow 66:3                 165:9,19 167:13      145:22 153:6           42:13,14 45:19        196:10 197:23
      fly 201:25                169:25 170:19        159:5 168:20           48:11 56:18 59:20     198:3,23 199:9,14
      focus 158:13              171:4 174:21       give 5:15 79:17,18       59:20 63:9,12,12      199:25 201:5,8
      focused 64:13 97:22       175:6,17 176:6       80:15 89:23 106:2      63:13,16,20,21        202:12 203:7
      FOLEY 2:11                187:22 194:3,5       106:10 125:8           64:10 70:25 71:9      204:10,22,23
      folks 36:23 99:20      fraudulent 43:15        126:5,24 129:21        71:18 72:5,6,9,14   golden 125:14
         155:23                 70:17 130:12         149:8 155:19           72:19 73:2,11,12    good 4:1 5:8,10 73:9
      folks' 73:2            fraudulently 35:8       172:13 174:9           73:13,16,25 74:2      99:5 116:3,12
      follow 73:11 125:11    free 105:17             177:12 178:4,6,15      74:5,12,14,18,19      117:4 119:10
         181:12 185:20       Friday 180:12 181:7     180:24 183:14          74:24 75:2,3 76:8     149:1,4 157:6,25
         200:16              friend 80:23            190:11,11,13           76:10,20,23 77:13     164:5 204:13
      followed 181:19        front 82:11 94:2        198:15 204:4           77:19 78:12 79:2    Goodyear 146:21
         183:9,9                129:20 178:24      given 19:7 22:17         79:9,10,11,16,17    Goodyear's 146:24
      following 20:18        full 41:19 79:7         33:11 65:18 69:17      79:18,19 80:1,1     goofy 116:7
         83:17,20 95:6          137:17 146:14        96:24 107:23           81:5,10 83:5,7,9    goose 8:18 59:21
         166:22 173:25          194:1                109:2 110:13           84:1,3,6,10,15,16     115:4 116:12
         193:25              full-blown 59:4         153:2 157:6            84:17,25 86:10      goose/gander
      follows 46:3 165:17    fulsome 150:22          194:25 199:9           89:19 93:14 94:8      117:16 119:16
         180:19              function 86:1,13,15   gives 9:23 149:5         95:8,9,19 96:10     Gordon 5:24 22:12
      font 163:1                86:16 114:19,20    giving 11:11 30:21       98:24 99:14,19        23:22 164:2 166:4
      football 42:10            160:11 161:14,15     95:1 180:15            100:22 106:14       gotten 118:20 126:8
      forced 16:22              203:4              glad 11:20 137:4         108:17 109:21         139:10 172:20
      foregoing 206:5        fundamental 186:7       196:25                 110:14,22 111:14    govern 53:6
      forfeiture 60:6        fundamentally         glasses 162:22           121:24 122:7,8,9    grab 162:13
      forget 117:22             180:11             glib 153:8               122:22 123:8        Grace 50:20
         134:23 135:7        further 35:4 47:5     go 9:19 16:23 22:2,2     124:7,11,19         grammar 128:11
      form 11:17 12:2,5         93:13 104:13         27:22 40:2 41:1        125:16,17,19        granted 14:11,21
         100:19,21 114:3        131:13 133:22        43:5 44:3,10,20        126:3,24 127:6,24     164:4 181:1 198:2
         196:16                 135:12 164:6         45:13 55:4 58:20       128:17 129:15         203:14
      format 56:8               195:8 206:9          63:8,11 71:16          131:13,22 132:12    granular 81:19
      former 12:11 140:7     furtherance 187:21      76:23 79:5 87:3        132:21 133:1,2      gravely 193:8
      formulation 135:23        187:25 188:3         88:5 93:2 96:6         136:16,17 141:15    gravity 186:11
      forth 8:21 56:11          189:5                99:6 104:17            147:24 152:25       great 43:13 75:6
         60:16 102:17        fuss 156:1              105:20 114:10          153:9,18,19           189:25 204:19
         206:8               FVC 86:14,15            118:15 120:16          155:22 156:12,25      205:2,2
      forward 15:19                                  128:17,21 130:10       157:17 158:3,10     greater 23:2
         16:20 29:21 64:2             G              134:11 148:14          158:19 159:16,18    grips 181:12
         94:8 125:2 127:21   gain 96:22              156:5 157:24           159:22 160:10,12    ground 11:12 16:17
         134:11 141:24       game 35:5,7             158:19 162:16          161:21,24 162:3       19:19 154:12
         142:2 164:21        games 42:10 165:16      164:25 173:24          162:11 163:18       Groundhog 16:3
         186:8               gander 8:18 59:21       176:7 182:11           165:2 169:14          26:21 60:1
      found 19:6 95:23         115:4 116:13          184:4 186:23           174:18,22 175:11    grounds 115:10
         112:11,13,16        Gene 4:13 64:1          194:2 202:21           176:22 177:2,4,7      140:3 141:25
         142:14 150:9        general 104:21        goes 30:16 110:21        177:16,18 178:4,6     175:17
         178:8                 126:20 127:2          139:1 144:14           178:6,7,10,11,16    group 30:24 32:16
      four 39:22 95:23         135:6 150:15          155:8 162:14           178:19,24 179:11      87:19,20,20
         129:5 142:7 189:9   generally 130:9         169:2 186:7 189:9      179:18,20,21        grouping 30:22
         192:2                 143:20 155:12         192:2 195:8            180:6 181:3,4,22    grow 42:21


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 217 of 233 PageID:
                                    48252
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                          Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                   January 15, 2018
                                                                                                          Page 216

      grown 43:7          Harry 2:5 4:9              51:11                 160:19,23 161:18       154:21 172:6
      guess 28:23 88:21   hat 190:24               hit 29:19               162:1,9 169:9          175:19 179:14
        89:7 111:1 178:21 hate 156:14              hits 141:13             175:11,20 176:10       189:6 191:2
        197:13            head 68:15 97:21         hold 52:20 186:20       177:1,10 179:10     identifying 129:19
      guessed 124:13        118:17                   187:10 195:20,23      179:15 180:6,10        187:24
      guidance 166:7      heading 60:18              195:24                181:6,22 182:14     identity 6:12 7:14
      guy 121:22 144:11   heads 28:3               holes 73:22             182:25 184:21          65:9 91:9 129:6
        154:17 157:12     heap 35:24               Holley 37:4             185:15,19 187:3     ignore 19:12,13
        204:19 205:2      hear 77:15 187:6         Holley's 26:1 37:8      187:14,19 188:7        183:12
      guys 64:3 79:20     heard 13:20 60:2,5       holy 42:11              188:13 191:6,15     ignored 19:13
        101:8 102:4         60:9,15,20 61:20       home 40:23 99:24        192:4,14,24         illustrate 64:21
        116:15 120:15       65:16 67:22 69:13      honest 14:4             193:22,25 194:1        66:18
        156:5 168:13        73:5 116:4 149:13      honestly 174:7          194:18 195:7        ILO 84:24 85:3,3
        188:24 202:3        152:11,14 164:23       honor 5:3,8,13          196:5,15 198:8,11   image 118:17
      guys' 156:15          177:1,22 191:6           22:21 23:15 26:9      199:10,13 200:9     imagine 168:18
                            197:19 202:7             26:20 27:24 28:9    Honor's 77:15 83:18   importance 11:9
               H          hearing 26:22 64:17        28:13 34:1 37:22      96:24 127:20,21     important 10:19
      Haines 191:1          69:1 107:11              39:4,9 40:10,16       150:24 152:15          19:24 48:21 52:17
        192:16              127:21 138:20            41:4 47:14 48:13    hope 42:7 72:11          52:18 69:25 84:25
      half 48:10,15 68:8    164:22 176:11,14         48:19 50:17 51:9      158:11 177:6,7         156:2 177:12
        71:16 142:23        187:19 190:23            52:3,22 59:18,22    hopefully 71:24          184:2,3
      hand 47:12 54:25    hearings 150:24            60:8 62:17 63:1       158:9               importantly 70:19
        190:20,22         hearsay 136:8              64:24 65:13 68:25   horrible 81:7            191:21 203:5
      hand-in-hand 49:5   heart 30:16 74:5,8         69:13,23 70:7       horse 166:12,13       impose 54:5
      handed 58:11          158:11 184:4,11          71:5 74:12,22       hospital 21:12        imposed 61:3
      handle 16:21 166:12   196:24                   77:7 78:25 79:13    hour 60:3             imposing 72:25
        190:11            hearts 158:11              81:9,25 82:9,11     hours 48:10 194:22    improper 32:17
      handled 71:25       heavy 73:18                82:18 85:1,22         195:2               impugn 51:15
        166:18 197:25     heels 34:21                87:9,23 89:5,16     housekeeping          impugned 48:25
      handling 167:19     Heimlich 77:1              89:21 94:11,13,23     199:21              in-house 5:14
      happen 56:20 74:20 held 194:4                  95:7 96:9,10,14     How's 189:11          inadequacy 103:20
        74:24 79:11 157:5 help 17:16 22:10           97:5,18 99:11       huge 155:12 205:1     inapplicable 7:8
        158:10 177:23       36:24 78:10,13           100:5 101:4         human 56:8 205:3      inappropriate
        181:5 204:10        93:5 115:13 166:9        105:18 106:18       hundred 118:14           165:21
      happened 44:4         194:19                   107:10 108:7,12       193:20              include 64:11 74:14
        116:7,10 133:3    helped 40:24               109:25 110:10,12    hundreds 81:16           89:13,15 98:19
        135:18,18,20      helpful 60:17 63:24        111:3,5,19 112:22     112:11 121:5        included 29:13
        136:5,24 140:24     105:2 126:18,19          113:6,23 114:3,21   hurt 38:2 157:19      includes 20:6,18
        143:22 154:16       174:7                    117:1,9,15 118:9    husband 143:22        including 12:11
        159:3 204:25      helps 80:25                118:23 119:6,25     husband's 131:18         36:22 42:9 47:10
      happening 102:14    hereinbefore 206:8         121:12 122:7,13     hydrogen 77:11           67:9 109:11 177:1
      happens 94:3        herring 112:6              122:17,25 123:3       103:17                 193:12
        158:12            hesitate 169:8             123:16 124:4,12                           incomplete 22:13
      happy 4:2 27:21     hesitation 111:2,12        127:18 129:1                   I          inconceivable 74:13
        54:25 62:16 71:8  Hey 70:3                   130:2,10 132:3,20   ID 85:16,23           inconsistent 75:10
        78:24 102:15      high 17:21                 134:2,18 135:22     idea 39:13 50:12      incorporate 152:16
        117:4 130:10      highlight 79:17,19         136:17 138:9,24     identical 109:4       incorporates 7:20
        132:3 159:12,13     118:23                   141:10 144:7,12       115:10              incorporation 57:23
      hard 22:5 30:13,14  highlighted 82:20          145:1 146:10        identified 59:22      incredibly 130:1
        58:24 120:12      highlighter 79:18          147:7,20,24           78:20 117:10        independent 35:10
        128:18,21 142:15    81:6                     149:11,21,25          131:7                  35:12 50:4 51:6
        162:24 177:9      Hill 1:16                  150:8,16,18         identifiers 6:22      indicate 146:19
      hard-working 197:2 hills 34:21                 151:24 153:1,12     identifies 180:19        200:8
      harm 65:21 109:9    hired 135:3                154:7 156:9,17      identify 58:17 69:8   indicated 86:21
        109:13,14,15,16   history 21:14,15           157:4,14 159:13       94:24 138:3         indicia 85:6


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 218 of 233 PageID:
                                    48253
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                      January 15, 2018
                                                                                                            Page 217

      individual 15:2 25:1     152:5,8,18 153:13       151:25 155:9,12        183:13,14 185:18             K
        25:5 94:25 95:11       154:2,15,20,21          155:17 156:17          187:15 191:4        Kansas 93:2
        95:15 106:25           155:5,5,24,25           158:18,20,21           198:20,21 199:8     keep 48:8 52:24
        107:18 111:8           157:3 167:16            159:15,21 160:2        204:15                64:10 74:2 120:15
        170:25                 190:3 199:15         interrogatory          issued 73:4 109:6      keeps 116:21
      individuals 129:6      informed 134:5            101:18,24 103:8     issues 10:7 15:2       kept 205:5
        129:19 134:24        infringe 16:16            104:1,7,11,23,25       19:7 29:23 36:18    key 26:23 64:14
        135:1 140:10         ingrained 97:20           105:3,7 106:23,24      41:20,21 66:2         66:4 75:9 139:20
      information 7:9 8:4    initial 8:22 107:8        107:25 108:18          69:24 71:1,20       kick 177:5
        8:5 10:3,10,12,14      149:16 176:1            109:8,23 111:21        75:9 126:6 143:24   kidding 108:7
        10:21,23 11:4,7      initially 105:21          111:23 119:12          144:20 166:11,15    Kimberlee 1:3
        11:15,18 12:1,11       112:7                   127:19 128:20,22       183:3 186:3           109:3 140:11
        13:13,16 15:2,9      inject 170:24             130:4 131:5 139:9      197:23                143:3
        17:24 19:4 20:2,3    injury 66:17 98:6         139:17,18 142:24    iteration 34:7         kind 18:6 19:20
        20:4,19 21:1,25        98:22                   144:21 145:2,5,6                             29:21 35:21 51:7
        23:23 24:25 25:10    ink 112:15                145:8,10,15,19                J              54:23 58:1 81:20
        26:16 27:25 29:15    inked 119:15              146:1,7 147:10,12   J 1:12 206:4,18          96:23 125:12
        29:22 31:1 34:15     input 9:23                148:24 149:2,21     James 2:18               128:3 150:12,18
        37:12,23 44:12       inquiries 133:23          154:7,14 155:2      January 1:8 8:16         167:17 174:17
        45:22 46:1,9         inquiry 26:23 89:8        159:17,18 160:3       103:1 104:4,17         181:6,13 200:7,22
        51:10,17 52:16       instance 40:5          interrupting 52:25       105:23,24 109:24     kindly 83:16 103:3
        53:12,14,22 54:2       113:13 118:19        intimately 43:11         128:1 164:11         kinds 155:20
        54:7,10,13 56:4        167:10,22 186:11     invade 29:23             165:14,15 166:1      King 4:2
        56:11 57:6,11,18     instructions 159:1     investigation 134:5      171:12 206:19        Kirkland 2:7 3:2
        57:20,25 58:1,7      insulated 168:12          135:2 150:22        Jersey 1:1,24 60:13      29:9,14 123:21
        58:18 61:15,19,23    intend 93:2 108:21     invitation 73:24         161:7 181:1 185:9      136:16
        62:2 64:11,23          120:3 199:4,7        involuntary 98:13      job 25:8 34:20 75:6    kitchen 126:21
        65:5,7,23 67:3,8     intended 163:23        involved 20:6 31:18      133:23               knew 8:10 174:16
        67:24 68:1,9,11        164:8,9                 44:3 116:20 130:6   John 3:11 4:23         knock 106:21
        69:2,4,10,18,21      interest 37:14            130:15,24 131:17      37:19,20             know 12:14,20
        70:5,9 71:14,17      interested 174:11         143:20,20 182:17    join 166:5               14:23 18:8,9
        75:14 79:11 81:20      206:13               Ironstone 1:23         jokingly 184:8           31:15 37:8,16,16
        86:18 88:23 89:24    interface 12:1         irrelevant 7:9 38:15   joy 99:14                37:17 38:11,12
        91:16 93:1,9,14      interloper 13:25          200:23              judge 31:6 33:7          39:3,5,10,19
        93:15 99:22 102:8    interlopers 6:19       Irving 115:22 119:4      40:12,14,15,21         41:16,22 44:4
        102:11 104:2,5,8     internal 11:6 54:12       141:16 193:18         41:1 55:18 60:7        46:5,5,23 47:14
        104:11 106:16          58:8                 issue 24:1 27:13         77:4 78:2 100:17       58:6 59:8 63:13
        107:4,8,22 108:20    interposed 183:7          28:4,16 39:3          120:19 137:20,21       68:4,8 72:2,8
        112:9 113:25         interrogatories 28:8      43:10 45:3,19         139:24 142:15          73:15 74:22,24
        114:7,15 122:7         28:11,17 77:13          53:11 55:23 70:15     144:3 168:25           77:12,24 79:25
        123:17,21,23,23        99:7,9 100:8,9,11       72:18 76:2,6,23       169:2 185:14           80:25 85:16,22
        123:25 124:1,3         100:14,24 101:1         79:8 91:9 95:10       204:23                 86:8 87:20 89:17
        130:17 131:1,3,4       101:11 102:6,7,24       100:8 106:16        judges 127:1             91:1 95:7,24
        131:10,14,16,21        103:5,6,10,13           107:1,1,10 108:13   judgment 25:11           96:15,21 97:20
        131:23 134:20          104:7,10,15,20          112:1,5 114:21        44:19 121:17           105:17 109:25
        135:13,23 136:9        105:11,22,25            117:3 118:19        judiciary 166:16         114:14,22 115:23
        137:4 138:5            109:2 110:18            119:17 123:11       jump 93:24 123:8         116:21 118:10
        139:11 140:2,6,8       111:8,16 121:25         124:20 125:6          175:8                  119:5,21,22
        140:13 141:7           122:1,10,11 125:9       139:20 142:12       Justice 203:17,20        122:24 123:20
        142:3,7 144:15,20      125:12 126:2            145:18 149:13         203:25                 124:6,10,15,16,25
        146:4,17,18 147:1      127:9,23 128:12         150:1 160:9 161:5   Justices 202:21          125:18 127:2
        147:14 148:1,2,16      128:14,15,20,23         161:5 169:17,20     justifiably 132:9        130:7,23 132:9,10
        148:21 149:22,24       129:5 130:21            170:23 171:3,7,9    justify 31:20 91:15      132:17,23 133:1
        150:3,4,21 151:2       134:23 135:5,13         171:10,12 172:17    Justin 2:22 5:9          133:16,25 134:15
        151:13,15,24           144:23 145:1            174:18 182:15,25                             134:24 135:17,18


     (856) 983-8484                                 Tate & Tate, Inc.                                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 219 of 233 PageID:
                                    48254
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                     January 15, 2018
                                                                                                            Page 218

        135:25 136:3,3,4    lateral 80:24 117:23      64:20 65:3 80:3     Listen 124:17            182:11 185:18
        136:23 137:6           117:25                 81:21 99:6 116:24      186:14                201:20,23 205:6
        140:12 141:6        laundry 202:4             117:13 118:15       listening 130:19       longer 99:12 198:2
        142:10 144:6,8,9    law 1:11 10:11 11:3       120:15 129:25          182:11              look 10:19 22:5 32:2
        144:11 147:15          15:14 17:8,9,18        130:11 152:18       lists 104:20             39:5,22,23 41:17
        148:5,9,12 149:8       17:23 18:4 30:16       155:24 157:20       litany 25:2 135:14       56:7,9 57:1 76:9
        150:9,10,15,21,23      38:16 45:16 54:13      158:15 189:16       literally 34:21          77:23 79:16 84:1
        151:11,20 153:14       60:14 77:3 103:21   letter 164:11 165:1    litigate 45:15           114:10 118:2
        153:24 155:4,21        146:20 155:11          165:16 166:1        litigating 185:17        127:21 128:18,21
        156:14,14,24           167:11 175:13          171:12 187:1        litigation 2:24 5:18     132:1,3 143:8,15
        157:20 161:4,21        181:13 182:21          201:21 204:23          11:4 12:21 44:1       146:2 158:19
        161:23 162:12,20       197:10 202:21       letters 20:10 86:4,8      53:24 56:1 58:9       166:24 167:23
        163:6 167:25        Law's 187:20              162:23                 64:10 67:21 70:16     172:7,8,9,11
        172:22 173:3,5      laws 176:16            letting 122:19            75:21,21 92:20        173:25 174:10
        174:3,23 175:6,15   lawsuit 11:1 24:13     LEVY 2:15                 98:7                  175:12 176:8
        181:1 182:8            53:18 73:22 98:7    liberality 198:1       Litner 40:14,21          185:25 191:17
        183:21 184:16          98:13,17 116:20     lie 135:11                41:1                  199:7
        185:6 187:14           124:1,9 126:11      lied 98:1              Litner's 40:12         looked 17:21 30:13
        190:3,13,16,22         147:5               lien 87:13,13,13,16    little 2:16 4:18,18      30:14 34:8 54:23
        191:9,18 193:11     lawsuits 24:9 141:2       89:3 91:5              4:21 5:22 6:3 9:1     81:18
        193:14,17 196:23    lawyer 30:15 38:5      lies 154:24               9:3,5,8,21 11:20    looking 36:21,21
        197:7 198:13           38:22 43:12 56:18   life 82:24 182:20         12:7,19 13:2,4        39:22 55:3 67:18
        200:1,12 201:10        56:20,22 57:10      lifted 179:2              14:6 16:2 35:3        95:21 142:22
        201:16,25 202:14       65:22 133:3         lifts 179:6               42:22 47:5 48:16      143:8,9,11,16
        202:18 204:11          136:15 137:11       Liggett 191:1             48:19 49:7,18,21      146:13 156:3
      knowing 75:1 79:7        144:15 148:14,19       192:16                 50:1 51:8,9,25        159:11 169:6
        151:1 174:16           153:19 157:25       likes 80:23               52:5,24 53:1 55:1     170:24 191:7
      knowledge 35:2           158:1,6 184:9       likewise 8:20             55:5,7,16,20 56:5   looks 15:6 184:13
        130:14 134:12,18       203:6 205:3         limit 12:20 54:5          56:16 57:3,14,17    Lord 116:15
        146:3,17 148:2      lawyer's 155:13           198:3                  58:14,22 59:1,5,8   lose 198:6
        153:18,25 154:1     lawyers 7:15 30:22     limitation 164:1          59:12 65:4 66:13    loss 109:12,14,15,16
        154:18                 31:13 32:16 43:13      198:6                  79:4 99:9,11,15       205:1,3
      known 27:9 34:17         61:9 114:14 131:8   limitations 8:2 61:3      99:18,21,25 100:5   losses 109:9
        45:2 46:22             131:22 134:4,5      limited 13:15 28:20       117:25 133:22       lost 33:23 129:13
      knows 29:1 142:16        135:3 146:22           41:20 55:13 72:12      148:4 153:5           197:13
        151:4 152:16           147:4 184:5,23         94:2 99:1 109:12       164:20 166:14       lot 17:25 41:3 52:15
        155:23 180:11          197:11 200:24          115:5 162:13           182:15 185:6          88:5 96:20 100:22
      KONIGSBERG               202:22 203:5           174:22 178:13          186:10 200:23         126:18 167:20
        2:15                   204:13              limits 197:4              202:18                174:6 178:22
      Kozlov 6:1 163:20     lay 73:24 77:7 130:6   Linares 40:15 55:18    live 61:13 119:18        193:19 205:8
        167:14 174:22       learn 124:25 156:20       60:7 78:2 100:17       163:6 179:11        love 195:25
                            learned 115:22            120:19 137:20,21    Livingston 2:12        low 17:22
                L              135:1 155:11           142:15 144:4        LLC 1:6 2:10,20,22     LP 3:6
      laid 94:23 168:23     learning 113:13        Linares' 139:24           2:25 3:4            LPA 2:17
      Lake 1:15             leave 180:24              169:2               LLP 1:14 2:7,11,15     LSAT 77:10
      language 53:20,25     leaves 67:12 91:8      Lincoln 186:2             3:2                 luck 73:9
        92:18 126:17        left 23:18 71:13          197:22              location 84:18 90:13   lung 70:12 86:15,16
        152:8                  174:15              line 41:6 131:14          90:15               Luther 4:2
      lap 40:24             lefthand 55:3,4           157:9               log 173:24 174:1
      large 34:22 77:8      legal 34:16            lines 70:24               175:20                      M
        162:13 197:24       legitimate 120:24      list 21:13,16,17       logistics 200:4        M 2:4,5
        201:2                  125:25 127:12          22:18 79:6,17,18    long 16:6 41:6 43:1    machine 63:17
      largely 10:22         length 197:19             81:5 144:14            77:20,20 107:23     magistrate 168:25
      lasted 115:9          let's 14:25 30:11         145:24 156:6           145:24 162:5        magnitude 184:24
      late 202:10              31:21 37:3 38:4        165:22,23 190:12       163:2 176:20        maintains 11:3


     (856) 983-8484                                 Tate & Tate, Inc.                                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 220 of 233 PageID:
                                    48255
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                          Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                   January 15, 2018
                                                                                                         Page 219

      maker 167:9 168:7       63:5,10,19,23         152:17 153:4,9,20     38:12 40:15 45:25    mere 123:24
      making 22:1 38:20       64:3 67:15 68:5       153:23 154:4,9,19     46:24 50:8 56:17     merits 10:6 45:10
       48:8 130:15,25         68:14,19,22 70:22     154:23 155:1          72:15 85:21 97:14    mesothelioma 70:11
       131:17 143:21          71:9,23 74:8,19       156:10,13 157:11      99:13 108:25         messes 168:21
       183:18                 75:13,16,19 76:1      157:15 159:14         110:3,15 112:15      met 9:16 66:12
      malpractice 51:1        76:5,16,22,25         160:16,21 161:2,6     129:25 167:24         69:19 164:17,20
      mandate 103:16          77:3,21,25 78:9       161:11,16,20,23       180:15               method 101:19
      mandatory 53:20         78:23 79:1,15         162:2,7,10 163:2     meaning 68:15          109:13 155:18
       53:25                  80:12,21 81:4,14      163:5,16 168:5,19     138:4 197:13         methodology 73:8
      manipulated 75:14       81:17,23 82:3,23      168:20 169:1,4,10    meaningful 108:19      73:10
      manufacturer            83:1,4,7,14,21,25     169:13,18,21          125:9 126:14         Michael 2:5 4:7
       134:10                 84:6,10,23 85:2,7     170:3,6,9,14         meaningless 117:18    micrographs 113:11
      MARINO 3:9              85:11,20,24 86:24     171:1,8,11,15,20     means 16:5 30:3       Microsoft 11:23
      mark 159:9              87:3,10,16,24         171:25 172:18,24      46:6 85:16 89:9      mid 202:10
      marked 116:5 128:3      88:8,11,17 89:6       173:1,4,9,13,16       91:1 121:21          middle 88:6 120:10
      Market 1:11 2:3         89:12,18 90:1,4       174:4,6,11,19         133:21 135:9         military 21:15 89:6
      markings 85:6           91:7 93:5,17,21       175:2,8,22 176:1      146:15 197:4,5        89:8 90:4,12,13
      married 184:9,10        93:24 94:14 95:4      176:9,13,22 177:6    meant 8:10 122:16      90:15,17
      Martin 4:2              95:24 97:3,6,13       177:11,16,21         measly 44:25          mill 34:19
      mass 88:13              97:16,19 98:1         179:6,9,20,25        measure 197:24        MILLER 2:20
      master 1:17 4:1,20      99:13,17,19,22        180:3,8,14 182:1     mechanism 168:15      milquetoast 27:13
       4:25 5:4,7,10,15       100:2,7 101:5,8       182:5,8 183:5,22     Medford 1:24          mind 26:24
       5:19 9:6,17 11:16      106:1,5,13 107:24     183:24 184:1         medical 10:24 20:11   mindful 150:17,23
       12:3,17,22 13:3        108:2,5,9,14,17       185:23 187:4,8        21:24 31:23 32:11    mine 80:23
       13:17,23 14:1,4        108:23 109:1,6        188:9,17,20,23        33:20,24 34:8        minimum 69:15
       14:11 16:1,9,12        110:2,5,7,14          189:8,14,16,19        35:11,12 37:4         156:1
       17:4,11,14,16          111:10,13,20          190:5,9,18 191:11     39:8,16 49:15        ministerial 161:16
       18:7,16,21 19:12       112:18,24 113:3,8     191:17,21,24          87:1                  162:3
       20:24 21:6,8 22:9      113:20 114:16,22      192:7,10,21 193:4    medicals 33:11,18     minor 94:12 185:14
       23:1,11,21 24:3,5      115:13,17,20          193:7,10,15,20        33:19,25 34:2        minute 39:21 52:21
       24:9,13,17,23          117:5,23 118:2,6      194:7,10,14,19       Medicare 87:12,13      64:8 189:17
       25:6,18 26:4,10        118:10,13 119:2       195:2,5,14,18,24      87:13,16,17,17,18    minutes 156:6
       27:3,8 28:7,10,14      119:21 120:2          196:3,6,17,23         87:24 88:1 91:5       188:15
       28:19,22 29:2,19       121:21 122:4,9,15     197:3,7,10,20        meds 88:2             misconception
       30:1,6,9,18 31:9       122:18,21 123:4,7     198:12,18 199:17     meet 9:13 13:7         79:14
       31:16 32:4,7,14        123:10,13,19,22       199:20,24 200:11      51:21 82:10 95:10    misread 151:12
       33:2,4,6,9,14 34:4     124:10,16,23          200:21 202:7,12       95:12 96:9 159:11    misrepresentation
       35:15,19 37:10,15      125:3,6 127:22        202:16 203:19,24     member 15:11,13        133:7
       37:24 38:3,7,14        129:2,7,12,20,24      204:11,19 205:1,9     15:14,15             missing 118:21
       38:25 39:18 40:14      130:3,18 132:16      master's 165:8        members 14:10,16      misstep 185:7,14
       40:17,20 41:9          132:21 133:4,12       178:25                14:17,20,20,22       mistake 18:11
       43:3,17,21 44:6        133:14 134:13        material 60:3          15:9 19:4 21:15      misunderstanding
       44:14 46:17,20         136:11 137:1,9,12     200:25                55:17 82:14 93:11     13:5 76:13
       47:1,4,10,18,25        137:18,21,25         materials 199:7        96:12,25 138:13      modern 11:4
       48:4,14 49:2,10        138:6,11,16,21       matter 18:22 55:9     members' 89:23        modify 55:8 79:21
       49:20,23 50:2,7        139:5,12 140:14       71:25 73:4 78:6      memo 85:20 202:22      79:22
       50:10,13,16,24         140:17 141:1,8,11     79:15 87:1 182:17     202:25               moment 16:2,3
       51:7,22 52:4,9,11      141:18,21 142:5       182:19 202:16        memorandum 11:6        17:14 63:15 126:4
       52:15,23 54:21         142:20,25 143:5,7     205:11                58:2 197:17           135:7 175:23
       55:2,6,15,18 56:5      143:11,14,18,25      matters 39:6 66:9     memory 136:20,22       190:19 203:9
       56:17 57:12,15         144:3,8,13 145:9      78:4                  163:25               Monday 1:8 181:10
       58:10,16,24 59:4       146:5,8,11 147:16    McGuire 204:17        mention 190:2         Montalto 2:24 5:13
       59:7,10,14,24          147:21 148:3         mean 7:20 9:11,21     mentioned 29:5,7       5:14,17,18
       60:12 61:8,25          149:18 150:2          10:10 11:3 20:24      48:22 65:14 186:1    month 108:19
       62:4,6,11,14 63:2      151:6,10,17,19        30:2 31:4,18          193:23                122:12 160:5


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 221 of 233 PageID:
                                    48256
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                          Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                   January 15, 2018
                                                                                                         Page 220

      months 42:19 60:4     75:20,21                 192:13                105:13 106:23       occur 42:6 96:7
       71:16 95:23        nature 7:16 53:15        non-answers 103:2       108:18 109:8,23       107:5
       107:15 111:18        110:13                 non-bankruptcy          111:21,23 117:17    occurred 105:15
       113:14 179:16      Navy 90:23                 67:14 69:5            117:21 118:25         107:7 115:14,15
       180:1 203:8        near 184:11              non-filer 24:3          127:19 128:20,22      115:17
      moot 71:1 102:24    necessarily 39:19        non-filers 24:1         129:6,18,22,22,23   occurs 35:21
      morning 4:1 5:8,10    49:18,20 142:5         non-garbled 27:16       129:23,24,25        October 7:7 8:14
       59:19 60:21 65:16    149:4                  non-malignant           130:3 131:5           16:5 26:21 69:1
       67:23 69:14        necessary 20:1 21:1        70:14 71:7,21         137:24,25 138:1       100:10 107:11
       140:23 156:4         202:2,4                  84:25 86:11,20        139:14,17 140:18      138:19 176:11
      moss 43:7           need 9:15,23 10:4        non-parties 55:25       141:12 143:6,10     odd 172:19
      motion 5:25 6:4,8     25:11,12 60:14           105:14                143:17 144:24       offer 19:18
       6:18 7:16,23         63:13 70:9,9           non-party 17:23         145:5,11,19         offered 9:13
       25:15 41:11 42:3     71:16 72:5 78:11         38:22 54:17           147:12 159:17,19    office 200:18,19,22
       42:5 55:7,24,24      78:13 93:5 94:9        non-privileged          160:3 165:17          202:21,23
       70:10,24 76:18       114:7 116:22             199:15                166:25,25 167:9     OFFICER 206:1
       99:6,8 101:15        120:6,6,16 124:25      non-proportional        174:23 178:5,7      offices 1:11
       102:12,23 103:19     126:4 127:8              163:7               numbering 139:16      oh 63:8 95:22 98:3
       103:22,25 105:16     152:13 156:14          non-settlement        numbers 6:23 22:10      118:13 125:5
       106:3,11 107:2,21    157:11 158:13            34:10                 88:12 129:21          129:2 163:16
       110:22 117:14        159:19 160:7           non-substantive         139:5                 187:6 202:12
       121:16 122:8         169:18 172:4,7           128:9               numerous 50:5         Ohio 7:8 44:11
       158:18 159:24        182:17 186:15,24       non-talc 69:5         NY 2:16                 66:15,22 160:19
       163:19 174:20        187:4,8,9 191:22       nonexistent 117:18                            161:3
       182:24 184:24        202:3 204:13,14        normally 8:24 77:22            O            okay 4:20,21 5:19
       186:4,11 202:8,25    204:14                   167:3,4 168:6       o'clock 194:21          12:3 13:3,17,19
      motions 5:22 20:14  needed 40:25 156:5         200:16,18 203:19    oath 152:24             16:3,9 18:9 19:13
       202:18,19,23         204:21                 note 105:21 111:15    object 127:11,11        21:7 23:1,13,21
      mouths 150:20       needing 71:13              140:4 157:17          141:24 194:10,16      24:17,23 25:6,18
      movant 8:24         needs 22:2 42:6            158:17              objected 82:11          27:8,18 28:22
      move 8:24 15:19       68:10 73:1 119:18      noted 64:7 106:18     objecting 164:12        29:2 30:9 35:22
       16:19 49:17 72:14    140:10,10 141:3          163:22              objection 41:14         37:16,18 40:2,7
       73:1,12 106:6      negotiate 74:17          notes 48:8,9 83:8,8     127:12,14,14,15       40:17 41:2 42:20
       123:12 125:1       neighborhood 97:7          164:25 206:7          135:6 141:24          43:14 44:4,6,17
      moved 106:5 157:8   neither 64:22 91:2       nothing's 42:14         142:1 162:6 183:6     45:25 46:17 47:1
      moves 175:16          206:9,11               notice 115:9 126:5    objections 7:21         47:4,10 48:14
       179:13             net 12:3 79:22             141:21                104:21 126:21         49:20 50:7,16,22
      moving 74:2 78:1    never 12:25 16:16        noticed 162:20          127:2 158:7           52:4,20 53:1 55:6
       94:7                 24:4,5 32:3 82:17      notion 35:24 75:10    objectively 184:13      58:16 59:7,14,16
      multiple 60:7 61:22   114:22 157:13            144:17,19           obligation 42:11        61:8,10,25 63:2
       64:5 74:11           158:12 171:10          November 82:8           127:10 134:14         64:3 71:12 74:22
                            177:7                    100:11 111:17         150:25 155:9          75:2,9 76:5,19,25
               N          new 1:1,24 2:16          NS 83:20,21             175:19 176:18         78:1,2,4,23 79:7
      N.W 2:8 3:3,6         60:13 68:8 161:6       number 6:9,15,24        200:24                79:19 80:19 81:4
      name 5:16 20:22       161:13 162:18            7:2,18 8:15 14:13   obligations 46:8        81:14 82:3,23
        39:24 84:4,7        181:1 185:9              20:21 22:15,17,23     127:4                 83:3,6 84:1,10,15
        90:18,20,24,25    Newark 2:21,21             23:16,17,19,20      obliged 126:13          85:2,7,11,20,24
        137:7,12 156:12   nice 40:22 162:23          24:21 27:9 47:17      133:18                86:24 87:3,10,24
      named 55:11 104:24    162:25 163:6             77:8 79:14,16       obtained 146:18         88:11,17,18 89:12
        109:7,22 110:17     164:15                   85:8,9,10,12        obviously 59:3          90:3 91:7 95:13
        160:22            night 180:13 181:7         88:10,20 90:20        110:4 139:20          97:13 98:23 101:5
      names 12:24 22:19   NJ 1:16 2:12,21            94:21 97:20           183:2 203:9           101:7 106:13,15
      Nancy 52:11           3:10                     101:24 102:17       occupation 84:20        107:24 110:2,5,17
      narrow 58:19        Nobody's 31:9              103:8 104:1,7,24    occupy 158:14           111:10 112:18
      National 45:3 70:15 non-advocacy               105:1,3,3,6,7,10      168:7                 114:18 115:17,20


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 222 of 233 PageID:
                                    48257
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                    January 15, 2018
                                                                                                           Page 221

        115:24 117:24       oppose 165:12            119:8,15 121:1      papers 117:2           passive 128:10
        120:7 121:22        opposed 57:9 65:6        127:23 135:20       paragraph 54:4         patience 13:20
        122:9,23 123:7,10     95:2,21 119:15         157:7 163:10,13       97:21 146:15         patient 27:19 48:16
        123:13 125:3,14       169:9 189:6          originally 111:16       147:25                 51:8
        126:6 127:22        opposes 166:4          originals 102:1,2,2   parallel 170:6         patiently 83:10
        128:20 129:22,24    opposing 157:18          112:14,14 113:1,7   parameters 75:23       patients 39:23
        130:3,18 132:17     opposition 7:1,3,19      113:9,19 114:11     paraphrased            pattern 40:3,6 46:5
        137:1,9,22 138:6      70:1 102:20 106:9      116:9 117:4,12        186:18               paying 44:24 69:3,6
        139:12 140:14,17      163:19,24 165:16       119:10              Park 1:15              payment 6:14 47:6
        141:8,12 142:20       165:23 166:5,6,21    ought 32:24 35:2      part 8:5 12:12,18,21     92:2,5,8
        143:14,18,23          177:23 179:21          121:9 152:20          12:25,25 19:24       payments 91:11
        144:13 146:8          180:6,9,22 186:24      197:5                 31:8 48:24 51:20     PC 2:2 3:9
        148:5 151:6 152:3     189:10 192:2         outlined 94:16          54:11,21 75:2        PD 87:5,7,18
        153:22 154:3,25       201:1,15             output 12:8             77:9 96:11 97:2      Pease 52:11 105:13
        157:23 159:14       oppositions 102:18     outside 189:9 190:3     108:12 111:7         pendency 25:14
        160:16 161:11       opt 15:12 56:1           192:2                 112:22 124:13        pending 29:11
        162:9 163:4 168:6   optimistically 156:7   over-thinking           129:15 156:8           92:20 202:8,9
        169:12,21 171:1     option 12:8              182:15                186:24 194:6         pens 116:17
        171:20,25 173:1     Oral 1:10              overarching 155:23      196:2 200:9 201:6    people 12:24 15:3
        173:16 174:4,8,19   oranges 147:24         overboard 190:2         201:9                  18:4 24:4,8 27:10
        175:2,21 176:9      order 6:4,25 7:25      overdue 107:23        parte 164:9,13           27:12 30:23 33:21
        179:9,16,17,18        8:14,23 10:24        overreached 19:22       165:11,20,25           38:2 42:6 46:12
        181:15 182:1          15:17,19,25 16:19    overreaching 19:23      167:8 171:13           61:6 74:11,14
        185:5 187:6,20,25     17:5,7 22:3,3        overruled 142:1         178:17 186:15          75:24 80:7 90:22
        188:8 189:12,13       41:10 45:25 58:21    oversell 75:22          187:5 192:22           97:1,12 114:9
        189:16 190:9          60:13 63:12 65:19    overtaken 101:1         195:11                 126:1,12,20 130:6
        192:10 193:6          65:25 69:11 79:10    Owens 46:13           partially 175:18         130:14 131:7,12
        194:7,14 198:17       83:5,9,19 89:19      owned 53:17 54:16     participants 2:19        139:3 141:16
        201:2,3,18,22         89:20 91:20,23                               3:1 22:15              142:17 151:1
        205:10                92:10,15,17 94:8              P            participate 172:4        157:7 163:8
      old 42:19,21 73:14      94:10 96:10,24       P 1:17                particular 38:24         201:24 204:4
        115:23 141:15,18      100:19,22,25         P-E-A-S-E 52:12         150:14 185:18        people's 29:22
        163:8 168:13          102:17,21 104:15     P.C 2:9                 203:6                percent 70:12
      omelette 148:6          110:4,7,11 127:21    p.m 205:11            particularly 73:19       125:23,24
      once 5:20 27:11         169:7 171:5          PA 1:11 2:4             113:25 157:1         perception 136:20
        40:21,22 79:24        199:22 200:5         package 49:14           183:15                 136:21,22
        93:1,14 103:18        204:6                  50:22,23            parties 8:5 14:18      percolated 203:7
        142:14 165:15       ordered 12:4 18:5      packs 88:24,25          53:13,17 67:2        perfect 197:2
        166:12 198:5          45:20 61:6 72:23     page 55:3 70:2 87:4     95:2 105:15 120:2    perfectly 72:24 73:7
        204:17                93:12 95:13            88:12 94:18           160:17 164:23          198:9 201:14
      one's 92:23             107:22 110:25          143:17 145:24         194:4 206:11         performing 168:12
      onerous 30:3            138:9                  146:3,5,12 163:25   parties' 14:5 53:11    period 72:13 98:18
      ones 63:8,8,11        orders 7:7 30:12         164:3 169:23,24     partly 205:6           permission 15:22
        129:17 174:23         73:3 190:1             172:14 187:5        partner's 27:21          16:20,23 99:15
      opens 56:3            organization 30:20       198:5               partners 43:23         permit 195:9
      operate 98:24 126:9     30:21 85:4           pages 118:21          party 17:9,18 19:2     permitted 15:21
      operation 167:11      organized 11:5           142:23,23 164:5       51:10 65:7,11          199:15
      operative 12:13       organizing 168:11        171:16 196:18,19      94:24 123:25         peroxide 77:11
      opinion 15:23 40:11   original 44:21 84:4      196:20,24 197:13      127:10 166:19          103:17
        40:12                 101:13,23 104:1      pages' 164:8            168:8 175:16         perpetrated 113:19
      opinions 40:23,24       104:12,13 109:18     paid 44:25 87:12,13     176:18 182:18        person 25:1 104:24
      opportunity 40:19       111:25 112:5           197:11              party's 127:4            123:14 124:8
        55:25 72:5 103:18     113:11,12,17         painfully 34:17       passage 132:6            148:9,10 151:20
        177:12,17 180:15      114:1,6,10 115:11      150:3               passed 61:21             153:2 167:15
        204:5                 116:3,6,10 117:2     paper 116:21 121:6    passion 48:6             168:4 169:8


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 223 of 233 PageID:
                                    48258
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                               Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                        January 15, 2018
                                                                                                              Page 222

      person's 98:21             37:2,13,22 38:1,4        6:19 7:3,13,21        60:3 70:12          power 87:21,22
      personal 6:22 66:17        38:9 41:12 42:23         9:22 10:7,16 13:9   POA 87:21             powers 185:15
        130:17 131:16            42:24 43:9,19            22:18 23:24 28:3    point 12:9 14:12,19   practical 148:4
        134:18 148:10,11         44:2,7,16 46:19          36:10,12 55:12        14:23 16:19,19      practice 43:22 46:6
        153:25 154:1             46:22 47:2,9,21          61:1,11,16 64:9       21:9 25:7,9,19        49:11
      personally 141:6           48:1 49:25 50:2,3        64:22 67:16 69:6      26:23 28:1,23       practiced 180:25
      persons 98:3               50:9,12,14,18            69:8 70:8 73:18       29:20 31:14 39:12   practicing 155:11
      perspective 19:19          51:4 52:6 62:3,5,7       86:21 91:11,13        48:20 53:2 58:19    practitioners 10:24
        36:20                    62:8 65:20 67:23         92:2,12 93:16         60:2,11 61:15       pre-certification
      pertaining 131:17          68:6,10,17,20,23         94:9 100:14 101:2     66:4 69:22,22         103:21
      peruse 13:10               69:14 71:6 74:12         102:20 103:5,16       71:5 75:5 79:13     precedent 92:24
      Peter 2:9 4:11             76:15 80:10,13,19        103:23 106:6          81:10 94:13 96:8    preclude 70:4
      PFT 85:24 86:1,13          81:1,2 86:22,25          107:11 109:7,23       105:25 106:8,12     precluded 95:14
      PFTs 87:2                  92:24 93:6,8,19          110:17,19,20          119:22 123:16       prefer 162:15
      phase 196:3,4,6            93:22 94:11 97:10        111:9 112:6,12        124:22 126:10,11      200:11
      Philadelphia 1:11          97:22 98:24 99:2         114:10 130:24         127:7,18 145:17     preference 201:12
        2:4                      114:6 115:7 117:6        131:10 135:21         148:6 162:18        prejudge 177:9
      phone 4:22 36:23           119:12,18 121:10         136:2 139:15          165:14 166:23       prejudice 72:4
      photomicrographs           121:11 123:8,11          149:15 150:5          170:22 175:7          73:13
        115:6                    132:25 140:22            157:7 158:19          177:17 178:21       prejudiced 181:3
      phrase 117:22              151:7 160:25             160:9,15 164:17       179:11 198:12       preliminary 13:20
      physical 86:2,14,14        161:4 164:12             165:10,11,20          201:5,6             premature 14:24
      physician 134:9            165:7 168:2              167:22 169:14       pointed 187:19          15:7 103:6,11,14
      physicians 43:23           169:17,20,22           plaintiffs' 5:25      pointing 158:2,9        104:6,8 110:12
      pick 59:16 75:5            170:5,8,12,16            21:11,13,14,14,15   points 14:13 60:24    prematurely 7:16
      picked 193:18              171:2,14,18,21           26:13,24,25 28:24     74:11               prematurity 60:16
      picking 48:17 79:5         172:2,22 173:2,8         41:18 48:2 70:1     poke 73:21              107:1
      picture 27:24              173:11,15,19             70:23 71:3 72:2     polite 205:7          prepare 58:3 202:24
        172:12                   174:8,13,25 175:5        89:22 101:12,12     politely 122:19       prepared 58:8
      piece 113:14 121:6         176:3 177:22             101:14 104:18       poor 48:9 90:22         111:8 159:8
        147:10 174:14            178:4,18 179:4,8         106:9,22,25           198:10              presence 10:25
        181:8 193:19             180:19 181:8,24          107:17 108:3        posed 192:5             99:12,14
        196:13,15                182:2,6,16,23            115:4 149:16        position 9:10,12      present 1:13 11:25
      pieces 70:1                184:23 188:2             163:19 165:5          10:17 11:12 14:8      48:7 70:19 133:25
      pierced 168:15             189:3,19,20 190:7      planning 70:8           19:3 36:3,25 48:5   presented 8:20
      pile 146:9                 190:10,25 194:8        plant 146:25            54:9 59:2 71:6,13     55:23 91:15
      pity 198:10                194:12 195:13          play 63:16 64:4         89:16 93:9,10,13    presently 76:2
      place 19:17 46:10          197:18 202:9,14          166:15 170:22         105:19 112:13       preserve 93:12
        46:11,25 47:3            203:15,22 204:9          179:18 182:23         121:14,15,17          120:3
        67:11 130:7              205:10                   184:2 186:3           172:19 194:9        pressed 128:19
        199:23 206:7           Placitella's 49:11         197:23                195:12              presumably 86:12
      Placitella 2:2,4 4:5,5     119:8 175:18           playing 72:10         positions 14:5          86:14 91:4 130:23
        5:6 13:17,19,24          176:19 191:8,14        playoff 165:16        possession 136:10       142:1
        14:3,8,13 16:2,7       plaintiff 20:19,20       pleadings 20:10         140:6,9 149:23      presume 67:18,19
        16:10,18 17:6,13         21:12,21,22,25         please 4:4 5:16         150:4                 140:1 199:25
        17:15,21 18:14,18        49:14 84:8,12            13:23 21:6 24:18    possessor 167:5       pretending 174:2
        18:25 19:14 21:4         95:1 105:12 109:3        27:17 83:10         possibility 13:16     pretty 30:13,14 70:5
        21:7,10 23:4,8,25        124:5 132:22             105:17 118:13       possible 12:16,18       70:7 81:18,18,19
        24:4,7,11,15 25:2        145:4,4,20,20            158:19,23 162:16      13:2,13 58:15         97:6,14 154:5
        25:7,16,20 26:17         149:22 151:25            162:17,25 178:8       75:17 80:6 124:24     166:17 168:22
        27:1,4,18 28:5           152:21 159:1             198:9,15            possibly 156:1          171:17 176:17
        29:4,16,20 30:4,8        185:11                 pled 12:13 97:14      Post 90:25 91:4         178:22 183:16
        30:10 31:6,11,17       plaintiff's 31:2         plowed 16:17          potential 15:15         191:8
        32:6,8 33:1,3,5,7      plaintiffs 1:4 2:6 4:4   PLRP 87:17,17,18        22:18 23:23 38:2    prevented 95:16
        33:10,15 35:7            4:6,8,10 6:14,17       plus 34:24 58:20        38:10 71:19           104:12


     (856) 983-8484                                    Tate & Tate, Inc.                                  (800) 636-8283
                                         520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 224 of 233 PageID:
                                    48259
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                          Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                   January 15, 2018
                                                                                                         Page 223

      previous 145:14          180:17 183:11         10:18 11:13 17:9      140:20 145:12,21    purely 183:7
      previously 10:14         201:14                17:19,24 18:3         145:23 147:7        purpose 36:16
        53:8                 problem-- 34:3          19:5 21:18 29:22    prosecuting 146:19      114:14 120:12
      prima 31:19 164:17     problems 104:20         32:12 43:1 53:16    prosecution 105:8       155:24 170:13,16
        169:25 170:18          129:18 180:21         53:21 54:16 56:3      147:15                180:21
        171:3 172:5 176:5    procedural 160:9        56:6,14,15,19,24    protect 14:9 54:1     purposes 20:17
        177:3,8,25 178:2       183:7,11,13,13        57:2,7,13 61:20       91:20 195:11          82:16 132:18
        178:3,8 185:22         185:6,14 186:12       66:5 67:6 85:16     protectable 37:12     pursuant 16:25
        186:16,22,24           187:15,16,23          85:18,23 134:9      protected 11:13         91:22,23 100:18
        187:11,21 188:13     procedure 164:23        157:23                55:9 56:24          push 132:2
        193:24 194:2           175:3,11 180:18     production 6:5 7:22   protection 53:16      put 35:23 68:7 77:4
      primary 84:18,18         181:25 185:20         7:24 8:2 15:18        54:18,24 92:18        95:8 126:17 129:8
        84:21 85:14          proceeding 92:22        28:14 53:6 54:6     protective 8:23         129:12 137:13
      print 116:23 142:23    proceedings 170:7       69:9 79:10 91:21    protects 38:16          141:24 142:1
      printed 128:2,4          173:17                96:11 155:16        prove 69:17 74:2        150:20 153:20
      prior 7:10 8:14 10:1   process 7:5 9:13      products 98:5,10,11     85:17 108:21          154:4,6 173:18
        98:6                   43:2 51:21 76:8       98:15               proven 36:14            179:20,21 190:23
      private 43:22            96:6 139:19         profession 34:17        113:21                201:16 203:11
      privately 201:13         145:15 165:5          184:8 205:2         provide 12:15         putative 7:17 14:10
      privilege 6:2 11:14      167:2 168:24,25     Professional 46:7       107:22 110:8          14:17,19,22 15:9
        15:10,16 19:8          170:25 182:22       professor 197:15        126:14 128:4          15:10,13 19:3
        29:23 54:15 66:4       183:8 185:7,8       profitably 80:9         131:10,20 138:5       52:8 55:16 61:5
        67:6 92:18 135:7       189:2 195:8,9         81:21                 148:15 150:22         70:12 77:9 82:13
        137:15 139:25          200:9,16 203:1      Project 45:3 70:16      153:13 157:2          89:23 93:11 96:12
        140:2 141:25         processes 28:25         75:22                 169:24                96:25 102:8
        142:3 148:18         produce 6:20 8:19     pronounce 52:12       provided 10:23 13:9     138:12 139:4
        163:21 166:11          12:1,23 17:19       proof 39:14,15          13:9 15:23 45:23    puts 10:12 54:8 83:8
        167:1,10,13            21:2 58:6 61:17       176:21 184:9          94:21 100:18        putting 62:15 74:4
        173:24 174:1           61:22 62:1,19,21    proofs 132:19           101:2 106:16,17       154:11 177:21
        175:17,20 183:4        63:13 64:23 66:23   proper 103:7            107:9,19 127:25
        195:12 199:1,3         75:8,11 79:7,23     properly 32:12 36:2     128:14,16 130:25             Q
      privileged 53:15         82:18 83:2,12,16      127:9                 138:8 140:10        qualified 6:14 47:6
        55:9 56:3,23 57:7      83:19 86:21 89:19   proportional 68:9       144:20 150:6          91:11 92:2,4,8
        57:14,15 62:20         101:25 102:1          163:7                 155:6 160:4         qualify 47:16
        65:12 67:4 142:9       109:21 117:6        proportionality         165:10              quality 84:22,24
        143:25 166:22,25       125:16,18,23          68:7                provides 29:15          85:2 114:5
        167:1,6,7,9,17         132:22 134:14       proposal 9:21 10:15     165:1               quarrel 152:6
        178:14,16 193:3      produced 6:21 7:11      51:20 62:9 178:25   providing 13:4,11     quash 55:8
      prize 120:16             9:14 10:24 12:4,5   proposed 5:23           54:23 106:17        quest 89:7,8
      probably 18:14 44:9      56:8 62:23 63:6,9     100:19,21,25          169:15              question 30:24 32:5
        85:23,25 86:13         63:11 66:22 72:23     102:21              provision 171:13        38:15 47:13 58:25
        177:2 200:3            74:18 79:20 80:15   proposing 8:3 72:3    psychiatric 118:15      76:1,2,10,17,17
      probate 7:9 87:7,9       80:20 91:25 92:9      178:11                193:21                89:9 108:15,23,24
        87:11,11,12,12,25      92:14 94:23         proposition 17:20     public 10:11 170:2      109:1 111:25
        88:1                   102:11 112:12,23      37:3                  175:12 186:20         113:12 124:8,13
      probation 201:17         113:5,13 114:11     propounded 100:10       188:12 189:3          152:10,15 160:18
      problem 36:5 40:5,7      117:11,20 121:4       100:11 110:18         192:15,25 194:6       160:21 173:5,5
        43:16 44:23 46:3       138:10 148:21         111:16 127:9          194:22 199:14         192:5,11
        62:25 64:21            150:14                130:21                201:6,10 202:4      questionable 31:3
        102:25 116:11        producing 13:14       propounding           pull 63:21            questionnaire 89:10
        117:7 122:2,4          59:5 65:2 77:18       125:12              pulled 198:25 199:3   questions 107:12
        132:16 148:1           82:12 96:19         proprietary 8:4,13    pulmonary 85:25         127:23 171:6
        149:7 152:25           112:25 117:10         11:23 29:14 37:23     86:13               quick 42:13
        153:6,24 156:9         124:1                 54:6                punishment 59:11      quickly 41:15 42:9
        158:5,6 162:8        product 8:7 9:14      prosecute 134:21      pure 184:24 199:21      42:17 72:6,14


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 225 of 233 PageID:
                                    48260
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                    January 15, 2018
                                                                                                          Page 224

        81:16 190:17          72:8 75:10 78:6      reference 133:5          114:2 124:20          178:25
        198:2 204:13,14       83:23,24 106:23        201:24                 164:16 165:4        representations
        204:15                111:11 136:5         references 140:5       reliance 71:20          133:6 147:1
      quiet 156:11            148:13 151:17        referral 8:12 30:12    relied 96:1,2 131:2     152:21
      quill 116:17            162:21 164:15          38:6 39:13 48:21       131:24 135:15       representative 84:7
      Quinn 2:22 5:8,9,11     167:2 168:9            48:25 49:4,9,12        144:16 151:15,22      84:11,12 109:2,7
      quote 8:8 101:13        169:14 204:13,24       91:16                  152:1,11              109:22 110:16,19
        109:9 192:16        rear 120:11            referrals 32:18        relief 109:10,13,14     110:20 115:8
      quote/unquote         reason 18:24 23:4,8    referred 30:20,23        109:16,17             130:23 134:8
        115:11 117:2          27:15 42:20 64:13      32:10,10 37:21       relieve 123:25          148:10,11 160:22
        119:9                 66:15 70:9 98:9        115:8 171:16         religion 42:20          160:24
                              98:14 108:13         referring 6:13 7:15    relitigate 45:9       representatives
                R             113:12 120:24          10:5 20:3 28:16      relitigating 40:12      52:8 70:11 133:9
      raise 94:12 96:9        124:13 129:16          32:5,16 38:20          40:18 41:5            133:15,18 138:3
      raised 107:10           166:20 177:18          55:5 65:4,9,17,22    rely 95:15,25 120:3     138:13,25 161:13
        117:14 119:3          184:21                 66:5 91:10             120:5 134:3         representing 9:3
        145:17 187:17       reasonable 8:3         refers 37:19 50:23     relying 54:22 70:4      19:3 43:23
      raises 28:16            10:16 32:11          reflect 110:9            124:6               reps 61:5 103:20
      raising 74:11 119:7   reasons 141:13         reflected 51:18,19     remain 104:21           138:14,23 139:7
      Ralph 146:21            156:22 166:22          53:12 58:2             204:12              reputational 65:21
      Ralph's 143:21          188:6                reflects 57:19 58:14   remains 110:12          66:2
        146:19 147:4        rebut 174:15 178:19    reformed 75:11         remediable 47:19      request 14:24 15:6
      ratio 86:16           rebuttal 165:13        regard 10:9 55:11      remedy 44:19,25         41:19 80:15 83:16
      rattled 26:17         recalcitrance 73:3       55:14 90:17            45:1                  103:23 139:10
      Raymark 50:21         receive 164:24           129:18 134:7         remember 34:16,24       165:18,19,21
      re-deposed 159:3      received 6:14,16         182:22                 61:1 69:1 83:22       195:21,22 198:2
      re-respond 158:23       31:22 34:7 47:6      regarding 10:2           120:12 182:18       requested 7:6 41:12
      reach 186:15            53:12 54:11 57:7       108:21 130:25        remind 42:18            80:4 160:1 163:25
      reached 62:10 64:8      65:6,6 67:3,9,16       144:20 145:15          162:17              requests 155:15,16
      reaching 82:16          70:20 81:12 88:2     regardless 9:12 13:1   reminder 118:24         167:5
      reaction 108:11         89:7 91:11,12          91:13 107:15         reminding 166:2       require 19:7 21:2
      reactions 187:13        92:2,4,8,12 103:1      110:15               removed 117:3         required 8:19 99:12
      read 19:9 27:16         145:25               registrar 161:8,9,19   reopen 45:14            101:25 102:1
        50:22 56:8 70:23    receiving 146:25       Reiley 1:17 88:15      rep 25:24 29:5        requirements 73:19
        86:4 148:13,23      recited 9:9              156:11               repeating 102:3         103:15
        156:25 162:19,22    recognized 64:24       Reiley's 83:7          repeats 8:21          requires 55:8
        162:24 163:8        recommending           reiterate 195:7        replies 7:1 102:18    research 198:24
        173:22 193:12         169:10               reject 190:19,22       reply 8:17 104:5      researched 184:25
        197:1 199:4         record 10:18 13:21     rejected 19:18 60:4      177:24 179:22       reserves 200:14
        201:15                14:14 16:13,14,15      60:6,10 140:1          180:19,21 182:24    resolve 60:19 91:24
      reader 198:6            21:5 31:7 41:8         165:18                 189:4,8 190:5       resolved 87:13
      reading 25:3 53:10      59:9 80:11 83:11     related 67:8 85:23       191:14,18 192:1       121:23 129:15
        54:24 85:5 86:15      95:9 110:9 111:15      97:11,25 98:6,22       199:20              respect 6:25 7:4,10
        86:16 87:2 94:19      145:3 163:12           106:24 138:10        report 13:14 37:4       11:19 23:23 28:1
        154:15 162:18         165:9 170:2 190:4      148:1                  95:22 96:13           28:8,24 33:8 34:9
      ready 36:19 41:22       194:6 201:6,10       relates 10:5 30:11       167:24                34:15,18 40:8,9
        42:17 72:24 185:4     202:2                  93:15 96:24          reporter 1:12 27:10     42:25 45:17 68:6
      real 128:21           records 20:12 39:8     relational 8:8 11:22     86:3,7 206:5          71:21 73:17 91:14
      reality 182:20          39:16 49:15 80:16      18:18 58:5 79:21     reporters 1:22          94:3 100:13
      realizes 190:25         146:4,18             relationship 38:11       34:12                 101:10,23 102:23
      really 9:14 11:1      red 82:20 112:6        relative 206:10,12     reports 12:1 20:12      103:4,8,13 104:14
        15:5 23:16 30:2     redacted 88:13         relevance 10:4           31:23 32:2 33:20      104:23,25 105:6,6
        34:20 41:6 56:9     reduced 51:23          relevant 8:13 15:3       34:8,10 35:1,11       109:22 110:23
        58:18 60:21 61:18   redundant 20:1           77:10 86:11 95:5       35:12 39:23 45:12     111:3 116:7 117:7
        68:6 70:22 71:2     refer 38:5 170:1         104:2 112:9 114:1      49:16 58:6 165:8      127:7,22 128:13


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 226 of 233 PageID:
                                    48261
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                      January 15, 2018
                                                                                                            Page 225

        128:19 134:2          responsive 126:3,4       174:16 175:8,18       113:10,22 114:18     rulings 10:1 100:16
        139:7 143:21            132:2 146:1            177:8 178:24          115:6 117:6,9,24     run 96:16
        144:17,19 147:8         147:12 157:2           181:4 183:7           118:4,8,11,18        runs 178:19
        147:16 148:23           159:16                 189:10 190:7          119:19,24 122:3,6    Ryan 2:13 4:14,14
        154:12 158:17,25      rest 100:4 198:22        192:1,17 194:16       122:13,16,20,24        164:2 182:10,13
        159:1,23 181:22       restrict 69:9            195:15 197:18         123:6,14,20 124:3      183:6 184:20
        183:3 184:7 186:6     restrictions 54:5        198:24 199:23         124:18,24 125:5        185:24 188:18,19
        200:23 202:25           173:18                 200:5,20 203:14       127:17 128:25          188:23 189:15
      respected 94:7          result 7:6 12:4          204:6                 130:1,2,9,19           195:5,6,17 199:12
      Respectfully 125:2        32:13 79:22         rights 14:10 94:7        132:20,24 133:2,9      199:18,21,25
        184:20                  100:18 166:16          165:6 181:21,23       133:13 134:2,17        200:3,20 202:6
      respecting 94:23          183:19              rise 119:11 155:19       135:24 137:5
      respects 149:1          results 114:3         rises 119:14             142:22 143:2,5,7               S
      respond 78:17           retain 55:25          risk 178:18              143:9,12,16,19       safe 99:24
        108:18 110:22         retained 147:4        RIVERA-SOTO              144:2,5,11,14        sailed 33:23
        122:6 126:1,16        retaining 167:22         1:16                  145:2,17 146:2,6     sales 146:20
        127:10,12 149:1       retreading 135:8      road 1:23 141:14         146:10,14 147:19     Samson 165:19
        155:9 159:22          reversed 23:6            179:16                147:25 149:13          173:18 182:17,18
        174:5 178:10,12       review 16:6,8 21:23   Robert 1:12 2:13         150:6 151:14,18        190:1
        180:23 198:13           34:1 73:8 94:10        4:14 206:4,18         151:23 152:14        sanction 51:11
        204:14                  164:9 165:12,18     ROBERTO 1:16             153:1,5,11,22          126:23 127:3
      responding 108:2          165:20 170:22       ROBINSON 2:20            154:3,6,13,25        sanctioned 126:25
        122:5 127:10            178:25 189:6        role 168:12              156:8,12,24          sanctions 72:25
        128:11 135:4            194:23 201:8,25     Roman 162:18             157:13 159:12          126:6
      response 5:25 28:20       202:2,23            Rooker-Feldman           160:18,23 161:9      satisfactory 127:4
        29:16 40:25 42:9      reviewed 31:22           44:13,18,21           161:12,18,21         satisfied 119:13
        42:13 80:15             33:12,18,25 39:8    room 36:22 42:3          162:1,5,9 196:9      satisfy 58:21 65:1
        104:12 105:4            135:16 201:9           115:23 158:15       Roth's 63:22             73:19
        106:7 111:7 119:1       202:20                 184:16              Rothenberg 15:23       sauce 8:18,18 59:21
        119:8 125:13,13       reviews 169:1         root 21:11               22:23 23:3,7,17        59:21 116:12
        130:20 131:5,18       revisit 126:5         Roseland 2:12            69:24 74:23,23,24    save 6:22 75:9 123:9
        135:25 137:8,13       right 5:21 14:9,15    Rosenblit 117:18         139:5 150:11           160:2
        138:7,8 139:23          15:8,16 17:8        Roth 2:2,5 4:9,9       round 172:11           saying 7:3 14:5
        142:24 143:16           19:20 21:4,6 26:8      22:20,21 23:10,14   RPC 15:24 16:25          16:10 31:2,9
        147:6,11 150:19         26:11,20 27:22         27:18,23 28:9,13      17:7                   32:15 34:13 35:5
        150:22 151:3            28:11 30:5 33:14       28:15,23 29:3       rubber 141:13            39:1 71:3 77:12
        152:15 153:17           33:23 34:18 36:6       38:5,12,13,17,19    rule 7:24 17:5 53:18     77:15 107:14
        157:10 159:23           41:15 43:4,9 44:9      39:2 40:9,16,18       53:20,25 54:1,4        113:8 114:17
        170:17 178:12           44:10 50:15 55:20      41:3 47:12,13         54:18,21 60:9          132:9 134:18
        186:13                  63:23 68:16,18         62:13,14,16,24        80:1 89:20 92:16       141:4,5 148:12
      responses 28:17           73:21 76:3,8 79:9      63:4,7 64:1,11        103:15 104:10          149:11 152:2,11
        103:7,24 105:11         81:17 82:5 84:8        65:22 66:13 74:10     107:3,23 112:21        163:13 169:13
        105:14 106:10,11        87:15 93:12 94:2       75:7 78:15,16,20      115:24,25 118:25       172:18 181:8
        109:21 125:9            95:5 98:2,20 99:2      78:24 79:3 81:25      125:10,14 131:7        196:11 197:1
        127:18 130:16           111:13,20 113:5        82:5,25 83:3,6,11     173:7 192:25           198:15
        131:15 132:15           118:14 121:1           83:18,22 84:5,9       197:19               says 8:12,17,22
        134:19 143:1,13         122:24 123:2,6         85:9,17,22 87:8     ruled 10:14 55:12        15:14 23:7 35:2
        144:18 148:12           124:18,23 133:13       87:15,22 89:10,14     191:3                  44:21 45:16 50:18
        151:23 152:3            134:11 135:10          89:21 90:3 96:8     rules 16:24 46:7         54:1,5 62:11
        154:14,17 156:25        145:9 146:12,14        97:5,9,11,14,17       56:10 115:25           68:10 95:22
        158:20,23,25            147:19 151:12,19       97:24 108:4,7,11      126:14 127:5           101:25 102:10
        159:25 201:22           153:5 154:15           108:16,20,25          150:25 157:9           103:2 104:5
      responsibilities 22:4     160:23 161:2,20        109:5,25 110:3,6      179:19                 107:23 109:8
      Responsibility 46:7       162:7 168:9 170:2      110:9 111:2,11,19   ruling 7:10 10:2         116:1 123:5
      responsible 109:11        170:8,16 171:12        112:20,22 113:2,5     139:24 194:4,5         132:22 135:25


     (856) 983-8484                                  Tate & Tate, Inc.                                  (800) 636-8283
                                       520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 227 of 233 PageID:
                                    48262
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                      January 15, 2018
                                                                                                             Page 226

        136:4 140:11          85:14,15 88:2,3      service 90:5,5,6,7,18   shipped 90:22          six 58:17 61:4 70:10
        141:5,24 152:23     seconds 141:9          set 8:21 56:11 61:11    shoes 84:13               106:25 109:22
        152:24 153:6,15       142:21                 77:15 100:9,10,13     short 20:25 79:2          110:16,23 138:2
        157:1 166:21        secret 7:15 8:23         100:23 101:10,18         100:20 121:2           138:25 139:6
        167:6 168:8           37:14,16,17,18,20      101:24 102:7,17       shortcoming 186:12        140:9 150:7
        173:23 175:15         37:21 54:6 65:13       102:24 103:4,6,9      shortcut 190:8            184:22
        179:13 183:8          91:18 164:14,15        104:6,14,19           shortly 41:10          skilled 156:19
        191:14 192:16         165:1 195:25           105:22,25 106:23      shot 36:24 75:23       slash 141:12
      SBMT 87:25              196:11 201:17          108:18 109:2             76:9,14 181:18      slew 158:7
      scanned 20:5 25:22    see 10:5,12 15:5         111:21 122:1,11          193:16              slightly 139:16
        29:11                 22:6,9 40:6 52:3       128:19,22,25          show 9:15 22:24        slippery 93:3
      scary 11:2              54:22,23 65:12         129:3,4,8,13,14          85:6 152:7 156:20   slope 93:3
      scenario 136:1          67:7,25 99:10          129:17 156:25         showing 29:24,25       slower 86:6
      schedule 100:1          108:8,9,11 117:6       157:10 158:20            30:2 31:19 35:13    slowly 83:9
        102:17                125:14,25 126:2        159:15 160:2,4           187:21              small 40:21
      scheduling 6:25         128:5 140:4            170:4,14 172:14       shown 18:17,22,23      smaller 162:15
        102:17                167:16 175:11          182:21 185:20         side 26:13,18 28:2     smart 121:22
      scheme 77:9 130:13      179:3 187:12           199:1 206:8              36:18 55:3 72:12    smiling 110:10
      school 77:4 141:15      191:13 198:1         sets 100:7                 73:24,25 95:2       smoked 88:25
        141:19 195:15         201:2                settle 26:14 105:5         120:4 137:11        smoking 21:14 89:2
      Schultz 133:25        seek 25:13 51:10         139:19 141:13            155:25 174:15,16       89:3
      science 87:1            71:13 93:15 94:10      156:22                   177:22 199:4        social 6:22
      scientific 114:3        104:10 124:21        settled 33:17 39:20        203:11              software 11:23
      scope 60:5 61:12,13     201:8                  46:23 98:12 147:9     side's 73:16              13:12
        80:4 139:25         seeking 71:1 101:11      187:20                sideshow 47:24         sold 21:18
      scores 77:10            167:16               settlement 6:15 10:3    sign 159:6,7,8         solely 186:12
      scoring 166:3         seeks 101:18 102:8       10:13 20:3 34:9       signed 203:17          somebody 15:12
      screening 168:14        104:1,8                44:11 45:12,22        significant 11:14         21:2 23:21 39:21
      scriveners 116:17     seen 29:1 30:14          46:1,9,14,18,21          19:1                   47:6 57:9 84:13
      seal 46:14 164:13       35:20 69:12 70:17      46:24 47:3,8          signing 161:1,13          88:25 136:7 137:5
        190:3 193:3           74:23 167:20           85:13 91:12 92:3      silence 74:13             141:6 144:9
        200:17                173:6 178:20,22        92:9,13 94:25         silica 64:10              160:22,24 167:5
      sealing 190:1           203:8                  95:19 105:1           similar 11:23 86:20       179:1 183:23
        199:22 200:5        select 139:3           settlements 45:20          93:15 140:18        somebody's 62:14
      search 25:23 90:24    selected 11:7 57:19      46:2 66:7,10             144:22                 158:3 166:23
        90:24 113:17        selection 57:23          67:13,13 69:15        simple 18:22 115:21       177:18
        133:22              self-evident 90:7        91:6 94:20 95:12         190:10              something's 200:17
      searchable 20:5       send 78:24 159:9         138:5                 simply 12:16 18:12     soon 136:16 161:24
        29:13               sending 201:3          settling 145:15            18:15 47:15 51:13   sorry 5:15 17:11
      searching 81:19       senior 2:24 5:18       SEV 86:2                   183:12                 34:22 42:23 52:24
      second 6:13 31:21     sense 84:2,12,13       seven 42:19,21          single 18:5 20:5          63:4 80:21 82:7
        39:7 40:1 54:3        126:8 174:18           73:14 104:20             104:24 198:25          84:23 99:9 113:22
        88:15 92:1 100:10   sent 32:19 34:19         184:22                   203:20,25              118:7 122:3 129:7
        101:10,18,24          42:9 49:12 78:18     shake 184:17            single-space 162:19       146:6 147:11
        102:7 103:4,6,9       81:13 89:11 101:4    shaking 68:14           Single-spaced             178:3 181:7 187:2
        104:6,23 105:22     separate 18:2 43:25    shame 147:13               162:23                 194:18
        105:24 106:23         145:18 164:7         shared 204:15           sink 126:22            sort 13:14 24:10,14
        108:18 111:21       separated 86:8         shaved 27:19 38:7       sir 82:25 83:11 84:9      49:3 55:13 58:5
        121:25 122:11       separately 43:24         157:13                   108:16                 70:8 71:2 166:8
        126:24 128:25       Sergeant 133:24        sheet 59:15             sit 42:14 74:12           172:19 200:13
        129:2,8,13 130:13   serious 157:17         sheets 91:2                119:24 133:24       sorts 71:20 112:9,9
        137:3 140:5 141:5     183:16               shields 149:13             160:14              sought 19:25 101:21
        143:23 159:15       serve 103:24 149:21    shifted 112:13          site 90:9                 104:5 113:11,18
        160:4 186:4         served 115:9           ship 33:22 90:18,18     sitting 75:1 156:11       113:24 114:9,15
      secondary 84:21       serves 163:25            90:19,20,21,23        situation 117:16,19    soul 198:10


     (856) 983-8484                                 Tate & Tate, Inc.                                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 228 of 233 PageID:
                                    48263
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                     January 15, 2018
                                                                                                            Page 227

      source 32:22 38:23      76:22,25 77:3,21       160:16,21 161:2,6    Square 2:3             story 77:20
        39:14 48:21 49:1      77:25 78:9,23          161:11,16,20,23      staff 202:22 203:5,6   straighten 24:17
        49:4,9,12 152:18      79:1,15 80:12,21       162:2,7,10 163:2     stages 66:9              25:8
        154:21 199:7          81:4,14,17,23          163:5,16 165:8       stake 19:8 154:12      strangely 159:11
      sources 8:13 30:16      82:3,23 83:1,4,7       167:22 168:5,19      stand 87:7 136:14      strategized 181:16
        38:11                 83:14,21,25 84:6       168:20,25 169:4      standard 119:14,17     Street 1:11 2:3,8 3:3
      Southern 3:10           84:10,23 85:2,7        169:10,13,18,21         120:18 125:15         3:6
      Spahr 1:11,14           85:11,20,24 86:24      170:3,6,9,14            179:12,13 180:12    strong 41:13
      speak 27:20,22          87:3,10,16,24          171:1,8,11,15,20        181:21,24 188:4,5   strongly 27:13
        47:23 48:10 74:6      88:8,11,17 89:6        171:25 172:18,24        188:8,11 189:4      stuck 19:23
        79:12 106:19          89:12,18 90:1,4        173:1,4,9,13,16      standards 85:5         studies 114:4
        114:7 143:5           91:7 93:5,17,21        174:4,6,11,19        standing 84:13         stuff 56:18 120:7
      speaking 138:2          93:24 94:14 95:4       175:2,8,22 176:1     standpoint 199:22        148:13 156:2
      speaks 64:4             95:24 97:3,6,13        176:9,13,22 177:6    stark 128:6              170:1,10 201:25
      special 1:17 4:1,20     97:16,19 98:1          177:11,16,21         start 6:4,6 19:17,19   sub 132:2
        4:25 5:4,7,10,15      99:13,17,19,22         178:25 179:6,9,20       72:24 77:17 86:4    subject 7:24 8:6
        5:19 9:6,17 11:16     100:2,7 101:5,8        179:25 180:3,8,14       90:6 95:21 149:5      46:15 53:18 54:17
        12:3,17,22 13:3       106:1,5,13 107:24      182:1,5,8 183:5         180:7 189:6 198:6     68:1 69:15 70:16
        13:17,23 14:1,4       108:2,5,9,14,17        183:22,23 184:1         198:20 199:5          83:18 89:20 92:9
        14:11 16:1,9,12       108:23 109:1,6         185:23 187:4,8       started 84:19 89:1       92:16 93:18 101:3
        17:4,11,14,16         110:2,5,7,14           188:9,17,20,23          90:11,14,17           173:17
        18:7,16,21 19:12      111:10,13,20           189:8,14,16,19       starting 4:4           submission 8:22
        20:24 21:6,8 22:9     112:18,24 113:3,8      190:5,9,18 191:11    state 31:13 44:20        67:2 129:9 164:7
        23:1,11,21 24:3,5     113:20 114:16,22       191:17,21,24            66:22 85:8 90:11      164:13 165:11,12
        24:9,13,17,23         115:13,17,20           192:7,10,21 193:4       92:22 103:23          165:20 167:8
        25:6,18 26:4,10       117:5,23 118:2,6       193:7,10,15,20          121:14 127:14         170:17 171:13,23
        27:3,8 28:7,10,14     118:10,13 119:2        194:7,10,14,19          165:8,9 166:17        172:3 176:2,23,25
        28:19,22 29:2,19      119:21 120:2           195:2,5,14,18,24        173:17                185:12 190:13,14
        30:1,6,9,18 31:9      121:21 122:4,9,15      196:3,6,17,23        stated 165:17            190:15
        31:16 32:4,7,14       122:18,21 123:4,7      197:3,7,10,20        statement 70:6         submissions 5:23
        33:2,4,6,9,14 34:4    123:10,13,19,22        198:12,18 199:17     statements 98:9,15       67:1 195:10 200:8
        35:15,19 37:10,15     124:10,16,23           199:20,24 200:11     states 1:1 20:21       submit 19:1 22:5
        37:24 38:3,7,14       125:3,6 127:22         200:21 202:7,12         98:4 100:14           77:9 110:12 124:4
        38:25 39:18 40:14     129:2,7,12,20,24       202:16 203:19,24        101:11                159:6 164:9
        40:17,20 41:9         130:3,18 132:16        204:11,19 205:1,9    stating 164:14           165:23 169:24
        43:3,17,21 44:6       132:21 133:4,12      specific 6:10 58:6     statute 7:8 66:15        177:4 178:17
        44:14 46:17,20        133:14 134:13          152:20 165:10,22     stay 158:15 179:2,7      185:10 191:5
        47:1,4,10,18,25       136:11 137:1,9,12    specifically 73:16        203:14                193:11 194:22
        48:4,14 49:2,10       137:18,21,25           79:6 92:17 147:2     stayed 157:16            198:23 199:19
        49:20,23 50:2,7       138:6,11,16,21         164:25               stead 133:20           submits 167:7
        50:10,13,16,24        139:5,12 140:14      specifics 30:11        Steinmetz 29:8         submitted 20:12
        51:7,22 52:4,9,11     140:17 141:1,8,11    spend 14:12 100:22     stenographic 1:10        24:14 53:13 88:1
        52:15,23 54:21        141:18,21 142:5        159:20                  206:6                 100:19 143:4
        55:2,6,15,18 56:5     142:20,25 143:5,7    spoke 29:4 133:5       step 169:15 176:7      subpoena 55:8
        56:17 57:12,15        143:11,14,18,25      spoken 29:3               185:10 194:3          149:18
        58:10,16,24 59:4      144:3,8,13 145:9     spoliating 119:20      steps 145:23           subsequent 100:15
        59:7,10,14,24         146:5,8,11 147:16    spoliation 119:14,17   stick 68:22 120:20     subset 13:15
        60:12 61:8,25         147:21 148:3           121:17               Stokes 1:23            substance 96:6
        62:4,6,11,14 63:2     149:18 150:2         spot 62:15,17          stole 59:24              159:2,10 183:15
        63:5,10,19,23         151:6,10,17,19       spouse 131:11          stone 43:8 77:16         183:16
        64:3 65:8 67:15       152:17 153:4,9,20    spouting 136:8         stop 17:14 112:18      substantive 22:14
        68:5,14,19,22         153:23 154:4,9,19    spreadsheet 11:18         120:7 157:12          105:9 139:22
        70:22 71:9,23         154:23 155:1           12:2,5,23,24            168:20 175:22         145:13 187:18,25
        74:8,19 75:13,16      156:10,13 157:11       13:14 18:13,15,23    stopped 89:2,3         substitute 131:13
        75:19 76:1,5,16       157:15 159:14          51:23 79:23             196:24                161:14


     (856) 983-8484                                 Tate & Tate, Inc.                                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 229 of 233 PageID:
                                    48264
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                             Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                      January 15, 2018
                                                                                                             Page 228

      substituted 131:12       23:12 27:23 43:17      97:12,25 98:5,5,9     tells 179:1             199:6
        160:10,11,24           47:18 55:1 65:23       98:9,11,11,15,15      template 166:17       think 8:25 9:9,23,24
      substitution 105:15      76:22 79:20,22         112:10 123:16         tendered 136:17         10:15,19 13:8
        160:17 161:24          80:3 94:14 102:14      132:9 146:21,24       tension 135:19          17:1,2,6 22:1,7,17
      subtext 71:3             111:14 116:20          147:1                 term 49:11 109:19       22:21 23:14 24:21
      success 130:12           120:16 129:3         tales 195:15              109:20 161:7          25:6,9 26:5 27:21
      successor 113:17         151:20 152:10        talk 29:12 31:21          164:14 165:2          30:1 35:15 36:10
      sued 20:19 43:24         164:5 173:19           64:20 65:3 80:7         195:25                37:17 39:12 52:13
        81:11                  180:3 184:15           111:22 142:17         terms 13:4,24 23:17     52:16,17 53:21
      suffered 98:13           188:17 198:18          151:14 188:15,18        26:14 39:13 68:8      55:2 58:22 59:22
      suffers 147:25           199:12                 188:24 189:12,14        169:2 188:12          60:2,10,17,18,20
      sufficient 25:10       surprise 34:14           204:6                   191:13                60:24 63:14 64:21
        103:7                  76:20 81:10 98:25    talked 22:12 96:19      terrible 25:8           66:7,9 69:4 70:19
      suggesting 76:15       surprised 157:1          147:25 165:24         territories 98:4        71:5 76:13 77:14
        96:17                  159:3 203:11           176:15                test 32:24 75:23        78:9 79:13 88:16
      suggestion 74:4        surrogate 160:25       talking 22:14,15,16       86:1,13 123:23        88:18 89:16 94:9
      suggests 104:15          161:3                  22:22 23:12 25:21       136:7                 94:15,22 95:9,17
        165:7                Surrogate's 161:6        25:22 27:25 28:11     testify 133:3 134:9     96:22 100:25
      Suite 1:15,23 2:3      survive 30:17            50:14 60:22 71:22       136:19                103:3 105:18
      summaries 56:9         surviving 131:11         93:19 100:23          testifying 57:9         106:1,20 107:20
      summarized 57:6        sustained 98:5           103:9 113:6             136:12                108:5 110:1 117:1
        105:19               SVC 86:2                 133:10 144:25         testimony 111:6         120:1,17,18,19,24
      summary 10:15          swamp 120:10,13          145:4,5,14 159:2        146:23                123:2 125:10,11
        48:20 56:10,12,13      120:14                 187:15                thank 5:1,5,6 30:5      126:8 127:3
        56:14 121:16         swords 149:12          TATE 1:22,22              40:16 48:19 52:23     128:24 135:23
      Sunday 165:15          sympathetic 77:22      teacher 119:4             68:19 81:4 94:11      137:23 138:17,17
        166:2                synthesis 17:25 18:3   technical 156:9           99:18,23 100:5        139:15 142:15
      superb 27:9            system 157:23          teed 36:18 185:18         123:13 159:14         144:5 154:9,24
      supplement 100:15                             telephone 82:10           162:9 198:11          155:21,22 156:22
      supplemental                     T              184:16                  199:10 202:6          159:19 162:10
        143:12               T 2:22                 TELEPHONIC                205:5                 166:2,9 168:4
      supplemental/ame...    tact 166:14              2:19 3:1              Thanks 99:25            169:2,6,18 172:7
        104:19               tainted 32:18,22,23    tell 11:16 23:22 33:3   theme 59:20 60:1        172:7 176:4 177:2
      supplemented             38:24 39:4,11,14       38:18 40:20 41:22     theory 107:12,17        177:7,13 181:24
        104:16                 39:15                  42:1 43:21 56:5       thereof 165:22          182:14 184:12,19
      supplied 21:25         take 10:17 12:23         56:25 71:6 72:17      thing 26:12 44:17       185:1,3,5,13,19
      support 32:11 36:17      22:4,5 27:10           72:22 77:18 79:6        53:3 59:6 80:11       185:21 186:1,5,17
        45:12 101:14           30:12 37:3 41:14       79:9 80:19 81:1         90:16,17,20 93:3      187:15,19 188:6
        147:4,5 196:16         43:7 47:4 59:12        82:4 83:1 94:1          96:23 102:4           188:14 190:11,19
      supported 15:22,24       66:8 76:9 79:2         105:16 112:20           105:20 122:25         190:21,23,25
        103:20 196:21          83:8 86:6 100:3        116:19 121:3,18         128:18 140:4          191:5,8 192:19,24
      Suppose 15:12            118:16 128:18,21       124:5 125:21,24         142:14 152:24         194:8,12,15
      supposed 41:11,17        131:25 136:14          128:7,13 129:13         153:12 157:10         200:25 201:19
        80:14 107:5            151:7 157:3            132:5 155:10            160:19 163:11         202:10,18
        179:17 182:23          162:22 171:4           157:16 158:6            171:9,11,22         thinking 96:21
        197:12                 175:6,7 189:16         166:8 177:8             193:10,23 195:6     thinks 189:4
      supposedly 64:18         191:15 198:9           178:24 184:25           204:1,20            third 2:15 33:22
        71:14 136:5            203:8                  188:2 191:11          things 6:10 9:1         40:1,11 44:22
        140:23               taken 1:11 20:13         192:1 195:14            26:17 28:5 31:15      45:8,18 57:22
      Supreme 179:2            29:6 93:13 118:20      198:4                   32:12 65:4 68:3       65:7,11 67:2 77:5
        202:8,19,20 204:2      206:7                telling 12:22 20:25       68:17 77:15 78:16     94:20 101:14
      sur-reply 180:16,24    takes 77:20 152:19       70:5 87:1 116:9         82:1,15 107:5         102:5 104:25
        189:11 191:15,24       187:12 200:13          120:22 140:22           115:11 125:7          175:14 176:16,16
        192:3                talc 68:25 69:3 88:9     156:21 176:7            142:17 168:16         176:17 179:12,13
      sure 5:17 17:15 21:9     88:10,19,20,20,22      181:4                   170:21,21 174:18      181:12,19 182:22


     (856) 983-8484                                 Tate & Tate, Inc.                                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 230 of 233 PageID:
                                    48265
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                    January 15, 2018
                                                                                                          Page 229

         185:8 188:8,10         197:18 204:7        transom 202:1            107:20               24:7 26:4 27:12
         191:2 192:15           206:7               transport 90:21,23     twice 5:20 60:10       27:14 28:19 30:18
      Thomas 2:17            timeline 106:17        trash 35:24            twisted 90:2           32:15 36:9,11
      thorough 22:8          timely 55:7            tread 189:25           two 2:3 5:21 27:10     37:2,24 39:1 40:4
      thought 11:2 22:11     times 48:22 60:7       treat 159:4              28:5 40:21 41:13     46:10 53:5 55:12
         28:25 43:16 44:24      162:18 168:18       treatment 118:15         41:16,23 42:19       61:10 71:23,24
         50:24 69:25 70:5    timing 107:21 111:3      193:21                 48:10,15 53:17       77:17 78:8 89:16
         97:19 98:2 102:14      165:24              trial 42:17 100:1        57:3 61:15 66:7,8    93:6 94:5 120:9
         113:22 124:14       tire 31:14 45:3          111:6 121:8            66:9 68:3 71:4       120:10 123:3
         129:14 171:6           70:15 75:20,21        132:19,22 136:12       72:1 74:16 78:16     127:20 130:5
         172:4 174:7 176:4   tires 177:5              136:13 165:5           88:9 97:23 98:25     131:25 134:22
         177:5 185:1         tit-for-tat 120:7      tricky 166:12            100:7 102:15         148:3 149:6,7
         198:16              TLC 86:2,16            tried 65:5 94:6          106:6,7 111:18       154:8 162:14
      thoughts 13:21         today 9:2 13:18          112:1 121:3            136:2 142:22,23      169:22 174:20,20
      thousand 118:14           16:16 41:11,16,23     122:18                 144:25 145:24        179:8 196:10
         172:8 193:21           71:7,10,14,15       tries 168:7              160:4,9,14 163:23    198:19 199:13
      thousands 39:20,23        76:11,11 91:9       trifocals 162:21         186:2 197:21       understanding
         121:5                  98:25 102:14,15     triggered 163:12       two-step 167:2         11:21 49:19 51:17
      three 6:10,15 9:24        105:25 160:14         164:11               typical 58:12 130:4    51:25 53:10
         39:22 48:12,15         163:14,15,16,17     trip 99:24               183:21,22            140:24 143:22
         60:23 61:18 64:13      163:18 166:6        trouble 162:11,18                             147:3 182:2
         64:14,14,20 65:3       177:2,13 185:4,5      191:1                         U             189:23
         67:12 71:15 75:9       193:18 205:6        troubled 186:10        ultimate 36:6,25     understands 78:10
         79:8,25 80:6        token 36:13            troubling 184:14       ultimately 42:4 50:5   168:13
         81:11 91:8,14       told 18:9 22:13 26:5   true 17:4 50:10        unbecoming 120:8,8 understood 49:3
         106:19,20 115:9        26:8 40:21,22         65:18 67:25 97:9     uncertainty 95:18      50:3 68:12 153:1
         129:5 180:1            44:17 70:3,23         97:10 144:18           194:25               186:13
         190:11 194:21          72:19 83:23           206:6                unchanged 104:22     unfair 96:22 180:11
         199:1                  117:17 130:22       truly 189:23           unclear 55:21        Unfiled 87:20
      threshold 164:18          132:7 152:6,12,23   trumps 17:7            undefined 106:12     unfortunately 11:11
      throw 35:23 45:4          153:7 157:8         trust 6:15 10:11         106:14               88:13
         118:6 126:21           181:13,17,19          47:8 50:20 51:5      underlying 10:6      unique 170:14
      throwing 117:25           186:25 187:9          67:2,3 91:12 92:3      31:23 33:11,20,24 United 1:1 20:20
      thrown 108:6           Tom 140:12 141:6         92:9,13 168:9          43:14,25 44:8        98:4
      thumb 125:10           tomorrow 175:13        trusts 47:22 50:6        48:24 51:12,14     universe 27:24
      thunder 59:24             199:17,18             66:11,14,18,25         52:18 101:22       unnecessary 47:24
      Tick-tock 141:11       tone 14:6                67:9,10,20             109:19,20 114:10     103:10 164:15
      tie 152:20             tonight 175:12         try 14:4,5 45:6 51:1     135:10 140:20        165:4
      tights 118:11          TORTORELLA               51:11 60:23 78:13      155:8              unpack 41:4 118:9
      time 11:1 14:12 15:3      3:9                   80:3,5,8 83:25       underneath 87:11     unprecedented 11:1
         16:6,15 22:11       total 31:11 94:20        120:15 123:9         underscore 87:4,5,5 unquote 8:9 101:13
         31:14 41:14 43:1       95:1 196:19           155:24 157:20          87:17,17,18,18,18 unredacted 6:22
         43:22 50:19,25      totally 20:1 47:24       158:15 168:2           87:25 88:2,2,3,3,4 unrelated 150:14
         60:12 64:17 72:12   touchdown 166:4          177:9                  88:19,19,21,21,24 unrestricted 163:24
         72:17 76:3 80:9     trace 32:20            trying 19:15 25:7,9      88:24 89:1,2,3,7,7 unscramble 148:6
         81:21 97:8 100:23   trade 7:15 8:23          25:18 45:8 75:22       90:4,5,5,6,6,7,8,8 upset 44:18 113:10
         102:13 106:12          37:14,15,17,18,20     77:23 78:6 96:22       90:9,9,10,10,11      113:12,16,24
         116:18 124:22          37:21 54:6 65:13      120:14 149:12          90:11,12,12,13,13    114:20
         132:6 148:8,15         91:18                 150:23 158:1           90:13,14,14,15,15 use 13:10 45:6
         151:1 155:13        training 90:8,9,10       188:3,22 189:1         90:16,18,19,19,20    49:10 56:12 59:15
         156:15,21 157:5     transcript 1:10          194:19                 90:21,21,23,23,24    70:8 80:9 81:21
         159:20 167:8           27:16 89:22 206:6   turn 15:21 16:22         90:25,25 94:20       95:19 125:15
         176:11,20 181:11    transcripts 115:12       17:23 30:15          understand 12:17       127:2 155:19
         186:14 190:14       translation 30:7       turned 19:2 77:8         14:3 16:12,18        165:2
         192:3 196:21        transmitted 155:25     turns 34:11 107:1        17:12,16,17 23:12 usual 75:6


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 231 of 233 PageID:
                                    48266
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                          Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                   January 15, 2018
                                                                                                         Page 230

      utmost 184:7                   W              182:3                 28:7,11 40:12,18     Widener 76:20 77:1
                             W 2:17                wants 6:21 45:24       41:5,7,18,24 42:4      77:3
               V             wait 39:21 62:11       64:23 180:20          50:14 51:7 55:24     wife 122:22 123:1,4
      v 192:16                70:24 75:3 117:5      190:17                59:2 60:22 61:12       123:11
      VA 89:3                 162:3                Ware 105:13 143:9      68:22 69:21 70:25    William 1:17 52:9
      vacuum 132:18          waiting 27:19          143:12,14,19          71:4,8,12,18,21      Williams 1:3 3:6
      vague 152:8             160:20 161:12         145:4,5,11,20         72:9 73:11,12          4:16 40:10,11
      valid 51:6,13 75:24    waive 15:10            146:6,8 147:17        74:2 75:3 77:13        109:3,11 140:12
      value 34:8 35:1 39:8   waived 92:19,23        148:25 151:21         79:2 84:3,6,10,15      143:3 144:23
      variant 125:14          139:25 144:4,7        160:2                 84:16,17 93:4          145:7
      varies 25:1             148:20 167:11,13     Ware's 158:22          100:22 102:3,10      Williams' 144:23
      various 95:11          waiver 55:10,13,21    warned 134:10          103:9,11 105:24      willing 17:1 72:24
      verbatim 8:11           92:21 100:17         Washington 2:8 3:3     107:14,17 120:14       83:12,19 159:7,8
      verification 153:21     137:14,17 142:14      3:7                   121:24 124:7         wills 161:8,10,19
        154:5,10 155:3       waiving 15:15         wasn't 16:5 43:2       130:11 133:2,10      win 122:22 181:22
        159:6 160:12          127:15                80:20 121:6           138:2,18 144:25      wise 38:20
      verified 103:24        walk 59:1 65:15        156:12 203:16         145:4,5 149:12       wish 5:24 8:10
        105:14 131:22        wall 168:14           waste 155:12           151:1 153:19         withdrew 98:12
        148:12               Walsh 77:4            wasting 156:15         160:12 161:12        withheld 140:2
      verify 134:25          want 9:6,8 12:10      watch 156:3            169:23,23 170:3      withhold 65:1 166:6
      verifying 153:17        16:14 21:8 23:11     water 78:1             176:15 179:16,18     withholding 64:25
      versa 128:10            27:5,23 38:9,14      waving 57:1            182:14 185:7,9         65:17 66:5 67:7
      version 82:19           38:15 44:3 46:1      way 12:20 19:10        194:25 196:9           69:18 91:15 142:3
        112:15                48:18,20 51:15        32:14,17 34:5         199:15               withstanding
      versions 128:3          53:3 54:19 55:2       47:5 51:5 58:18      we've 60:2,15 61:20     122:20
      Veterans 89:4           58:18 60:23 61:4      66:24 68:12 71:25     69:11 74:23 113:5    witness 21:23
      vetted 39:9             61:5 73:6 75:6        72:3 75:16 82:13      117:9,10,11,17,19      136:16,18 149:15
      vice 128:10             79:1,3 80:7,10        82:18 83:8 108:19     130:16 134:19          149:16
      victims 113:18          81:23 89:15,22        116:6 118:14          135:5,7,12 144:19    witnesses 132:11
      view 92:5 101:2         94:5 96:12 105:16     125:18 126:9          150:24 153:12          146:23
        108:12 112:4,4,5      112:15 117:21,24      128:6 136:6,12        154:6 156:4          women 132:5
        120:20 127:13         123:5 125:25          153:23 155:6          185:17 187:15        wondered 119:2
        128:16 132:1          126:2,7 127:11        167:3,4,25 168:11     191:6 200:22         wonderful 205:3
        142:6 158:3 169:2     128:21 130:20         168:16 169:15        weekend 194:25        Woodland 1:15
        178:15 195:9          131:25 132:2          172:5 173:18         weeks 41:13,16,23     woods 82:14
        200:6 204:12,12       143:8,15 148:14       177:19 183:14,19      71:4 72:1 74:16      word 20:5 25:23
        204:15                149:6,7 150:19        185:18 189:21,24      97:23 98:25            29:13 81:19 197:4
      viewed 35:21 38:21      152:7,10 153:15       190:8,10 198:8        102:15 106:6,7         197:11
      vigorously 61:2         155:23 156:20         201:8,18 205:6        118:16               words 14:2 126:18
      Vikings 166:3           157:4 163:1 168:1    ways 133:15 167:19    Welcome 4:25            150:20 179:24
      Village 1:23            171:19 173:7,20       168:11               well-established      work 8:7 9:13 10:18
      Vince 5:13,17           173:22,25,25         we'll 16:21 28:17      175:13                 11:13 17:9,19
      VINCENT 2:24            174:9 177:5 179:2     42:12 59:12 80:2     Wengerd 105:12          19:5,15 27:17
      violates 165:5          179:7,25 180:23       81:2,3 96:7 101:5     159:1                  29:22 34:4 53:16
      violating 42:11         181:9,23 184:8        106:2 117:8 122:6    went 16:20 21:12        53:20 54:16 56:3
      virtually 20:2          187:14 188:2,17       125:21 143:24         26:1 82:14 134:17      56:6,14,15,19,23
        175:14                188:24 190:18         162:8 172:6 175:8     190:1                  57:2,6,13 61:20
      voice 128:10,10         191:19 192:6,6,19     176:7 184:10         weren't 14:2 22:14      66:5,24 67:6
      voir 136:18             194:12 198:8          187:12 190:11         32:12 62:12 193:8      72:19,20 78:10,12
      volume 198:25           199:12 201:1          191:13,14 197:18     Whatever's 155:7        80:2 82:13 99:19
        199:1,2              wanted 44:18 75:5      197:20 201:22        whatsoever 31:7,12      100:20 146:11
      voluminous 56:12        94:17 96:13,18        204:5                whiskers 42:22,25       157:19 183:5
      voluntarily 98:12       100:2 106:9 108:8    we're 9:11 11:11      whitish/gray 146:24     203:4,6
      vs 1:5                  128:5 151:5           13:18 23:12 25:20    Whoa 108:5            worked 146:22
                              173:23 176:4,5        25:21 27:25 28:3     whoever's 38:19       worker 31:14 70:15


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 232 of 233 PageID:
                                    48267
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                                    January 15, 2018
                                                                                                          Page 231

      worker's 85:13          68:2 73:14 88:3,4    11th 2:15                111:17                        4
      Workers 45:3 75:21      90:19,24 97:8        12 105:3 129:23        2018 1:8 8:16 103:1   4 101:24 102:17
      working 29:9 57:9       119:7,9 155:11         139:14,17 140:19       104:4,18 116:16       104:1,11 105:1,3
       204:18                 168:19 184:10,22       141:12 142:24          164:12 166:1          111:23 129:22,24
      works 179:18          yellow 81:7              143:10,17 145:5        206:19                137:25 138:1
       189:21 201:19        yes/no 47:15,16          145:11,19 147:17     20th 6:24 102:16        158:21,22 159:19
       202:3                yesterday 5:5 42:10      147:17 148:24,25     210 1:15                160:1,3
      world 16:15 38:10       186:14                 158:21,23 160:1,3    220 164:8 171:16      40 97:8 119:9
       200:6 201:1          yield 29:17              162:18 163:4,6,7       172:14 187:5          155:11 175:19
      worry 181:14          York 2:16              12,000 24:22,25          196:17,19,20,24     415 18:2 52:1,5,6
      worse 135:24          Younger 115:22         120 81:11                197:13              437 3:10
      worth 132:8 164:8       119:4 141:16         12th 3:6 164:12        23 103:15 104:11      45 53:18,20,25
       193:21                 193:18                 171:12               23rd 100:10             54:18,21
      wouldn't 62:25                               13 105:7 129:23        24 194:22 195:2       45(d)(2) 54:1
       162:2,3 188:24                Z               140:16 143:6         25 44:14 68:2         450 79:10,14 81:10
      write 40:23,24 48:8   Z 63:13 136:4 141:5      144:24 145:6           168:19              48th 1:11
       157:22 204:22          152:12                 147:18 148:24        25th 176:11
      written 147:8         zero 19:19               158:21 160:1         26 7:7 8:14 131:7               5
       149:24                                      14 163:1,5,5,6 166:1   26(a) 107:3,23        5 102:7 103:1,14
      wrong 18:13 22:10              0             14th 165:14,15         26th 138:19 176:13      104:10,17 105:6
       22:20 31:8 35:14     07068 2:12             15 1:8 6:7 22:17         176:14                121:25 122:10
       35:17 37:5 49:3      07102 2:21               99:7                 27 7:2,18 102:19        159:21
       58:11 80:17,18       07929 3:10             15th 77:14 105:23      278 97:21 98:2        50 125:23
       120:25 147:11,12     08002 1:16               105:24               285 99:8              502(d) 7:24 17:5,7
       171:23 175:2,10      08055 1:24             16 206:19              286 98:3                58:21 89:20 92:16
       182:7                                       16,000 24:8,19         2900 2:3                171:5
      wrongful 134:8                  1            1735 1:11              29th 71:11 108:19     520 1:23
      wrote 8:11 20:7       1 86:2,15 101:18       18,000 22:18             109:24 122:12       56 2:12
       62:25 144:12           103:8 104:7,24       19103 2:4                160:5               5th 128:1
       165:1                  106:23 107:25        1975 112:16
      www.tate-tate.com       108:18 109:8,23      1980 90:25 91:4                  3                     6
       1:25                   111:21 117:17        1983 115:12            3 54:4 55:5 90:18     6 102:7 103:14
                              128:20,22 129:6      19th 2:21                100:16 102:6          104:10 105:10
               X              129:18,22,24,25      1st 77:19                103:13 104:4,10       121:25 122:11
      X 37:4,5 63:13          130:3 131:6                                   121:25 122:10         127:19 159:21
        136:4 141:5           137:24 158:21,22               2              159:21              636-8283 1:24
        152:12                159:17 160:1,3,3     2 8:13 90:16,20        3:20 205:11           65 163:25 164:5
      x-rays 85:5             165:17 166:25          102:6 103:13         30 15:18 16:21        655 2:8 3:3
      XI01040 206:19          167:9                  104:10 117:21          45:22 61:6 139:3
                            1,800 22:24 23:7,16      121:25 122:10          141:9 150:7                  7
               Y              23:19                  159:21 166:25        300 22:19,24 23:2,7   7 100:11 102:7
      Y 63:13 109:10        1.6 60:9                 196:3,4,7              23:19                 103:14 104:10
        136:4 141:5         1.6(a) 15:24 16:25     2:11-cv-01754-JL...    32 142:20               105:13 121:25
        152:12                17:7                   1:2                  350 8:9 52:1            122:11 159:21
      yeah 52:5 99:25       10 146:3,5,12          2:15 156:3             367 8:15              70 164:3,5
        132:25 163:5          172:11               20 34:24 175:19        38 184:10             725 3:6
        170:12 177:2        10:30 1:12 156:4       200 1:15               383 6:9               75 172:9
        187:6 200:2         100 125:24             20005 3:7              384-12 102:22         7th 111:17
        203:17 204:24       1002 115:25            20005-5793 2:8 3:3     390 6:24 102:16
      year 68:8 69:7        10022 2:16             2001 2:3               394 7:3                        8
        84:19,19 89:1,1,2   1003 112:21 115:25     2011 10:11             395 7:18              8 102:7 103:14
        89:2 116:15 136:2   10th 77:14             2015 100:10            396 102:19              104:10 121:25
        142:13              11 24:21,24 141:12     2017 6:7 7:2,7 8:14    397 104:4               122:11 159:21
      years 27:9 34:24        147:17 148:25          99:7 100:12,16       398 8:16              800 1:24 2:15
        42:19,21 44:14        158:22 160:3           102:19 107:11        3rd 8:16              80s 118:20


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-11 Filed 07/23/20 Page 233 of 233 PageID:
                                    48268
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.            Monday
     C.A. No. 2:11-cv-01754-JLL-JAD                 Oral Argument                     January 15, 2018
                                                                                           Page 232

      856 1:24

               9
      9 143:17
      90 70:12
      90s 45:2
      983-8484 1:24




     (856) 983-8484                                 Tate & Tate, Inc.                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
